I find it entirely objectionable that the Greens demonstrated noisily in this House yesterday about East Timor. It seems to me that they are insensitive to the reality of how this House feels about the issue of East Timor, and I wish and I hope that you will insist on people not doing that kind of thing in the future. I might remind the Greens that the German Greens are the least interested in the issue of East Timor. I do not want to make a political statement, but the idea of demonstrating as they did yesterday I find disgusting, to say the very least.
Ladies and gentlemen, we have had some slight technical problems regarding the Minutes for yesterday' s sitting. Apparently, not all Members have received a copy. In this situation, given that a number of Members have not been able to obtain the Minutes, I do not think that I can ask you to approve the Minutes. This is one of the things that we are going to improve gradually in order to prevent a recurrence of this type of incident.
So, we will approve the Minutes for both today' s sitting and yesterday' s sitting tomorrow morning. However, we still have one problem. You will recall that we had tabled a vote for this morning on the interpretation of the Rules of Procedure proposed by the Committee on Constitutional Affairs regarding the Technical Group of Independent Members, a mixed group.
I will now turn to the representatives of this group. If Mr Dell' Alba thinks that, considering the absence of the Minutes, we should postpone this vote too, then this is what I shall do. That would be quite in order. On the other hand, if he thinks that we can proceed to the vote, then I shall give an explanation of the case so that all Members are properly informed.
Mrs Fontaine, since it is an Appendix to the Minutes, it would be appropriate, in accordance with the Rules of Procedure, to vote tomorrow morning, at the same time as the Minutes, if you wish.
Mr Dell' Alba, that would indeed seem to be perfectly in order.
Madam President, I would propose that it be approved at midday. We are perfectly capable of doing so.
Mr Barón Crespo, there is no vote at noon, and I do not think it would be desirable to interrupt the debate with Mr Prodi in order to have the Minutes approved. That is all that I am saying, even if it is very important to get the Minutes approved.
Frankly, I think tomorrow would be better.
Madam President, may I draw your attention to the fact that not voting on the Minutes this morning will have consequences which are not limited simply to their approval but will also affect the political and budgetary work of Parliament.
Well, firstly, will we in fact have received the Minutes by noon? As I am assured that everyone will have a copy of the Minutes in their own language by that time, we could, indeed, interrupt the debate for a few moments in order to approve the Minutes. But let the House decide the matter, and we will then also vote at noon on the interpretation of the Committee on Constitutional Affairs. That would seem logical.
So, I turn to the House. Who is in favour of this, given that I have just had confirmation that everyone will have received the Minutes by then?
Madam President, there are matters which the President should decide, as a guarantee with regard to the entire House, so that we do not start to query the principles of proper procedure, even the most reasonable ones.
We had accepted the decision which you announced. Going back on that now and submitting the decision you had so wisely taken to the majority of the House just because of the contribution of the chairman of the Socialist Group seems to me a meagre excuse in comparison with the principle which you applied and which we all supported.
Mr Pannella, I have not gone back on any decision. The only decision I took, and which I still maintain, is not to have the Members proceed immediately to a vote on Minutes which they have not received, or on the Appendix to these Minutes. Now, a suggestion that we vote at noon has been referred to me, and, in any case, the agenda proposed a vote at this time, if necessary.
Personally speaking, I would rather not have the debate with Mr Prodi interrupted. Now I am told that there may be consequences if we do not vote today. I therefore turn to the House, not to change my decision in any way, but to hear its response to the proposal which has just been made to vote on the Minutes at noon. Perfectly clear and simple.
(Parliament gave its assent) The proposal is therefore adopted. At noon, we will vote on the Minutes and then on the interpretation of the Rules of Procedure.
Statement by Mr Prodi
The next item is the statement by Mr Prodi, President-designate of the Commission.
Madam President, ladies and gentlemen, this fourth debate in Parliament, like the previous ones, is taking place at a time of deep international crisis. As was the case last spring in the Balkans, so today in East Timor democratic will is being trampled underfoot and this is causing great suffering and poses a serious risk to peace. Until we are able to put a stop to this situation, I think we should hang our heads in shame. In the last few days, I have done everything within my - still provisional - power to contact the Indonesian authorities. Today at 2 p.m., I will be having talks with President Habibie and I think we must pile on the pressure and make every effort to end what is happening.
Madam President, ladies and gentlemen, the time to vote for the Commission has come. I have already explained to you several times why I believe that our programme is the right one and that this is the right team to lead the European Commission over the next five years.
You have scrutinised the group of Commissioners both through their written responses to your questionnaires and through the hearings you have held with each Commissioner-designate. I should like to pay tribute today to the dignified and business-like way in which those difficult hearings were conducted. I also hope that your vote tomorrow will mark a new beginning in relations between our two institutions, because if there is a favourable vote, it means that after all these months, we can finally get down to work.
Together we must put Europe at the service of the people. We have to win back ordinary people' s confidence in Europe and in a European vision which puts their needs first.
I want our two institutions and the Council, which collectively form the triangle that underpins the European Union, to work together, genuinely and efficiently serving the people of Europe. I am determined to transform the Commission into a modern, efficient administration which has learnt the lessons of recent experience and finally put its house in order.
The reform process already underway within the Commission is just the beginning. In February 2000, Neil Kinnock, who is here beside me, will present a comprehensive Blueprint for Reform which will take careful account of the second report of the Committee of Independent Experts. And of course we will consult and inform the European Parliament on progress in this field.
The Commission intends to become much more open. It is time for some glasnost here! I want to bring Europe out from behind closed doors and into the light of public scrutiny. I want people to be able to look over my shoulder and check that the Commission is really dealing with the issues that most concern them.
We have started as we mean to go on. Wherever possible, the new Commission will aim to match the best European practice. We have many examples to follow, and we will try to follow the best. For example, I am considering making a register of my correspondence available for public inspection in line with what is done in the most open countries in Europe. And the new Commission will be putting much more effort into communicating properly with the citizens of Europe, giving them open access to information. Transparency is vital for the democratic health and accountability of the European Union.
Having talked about the method, I should now like to turn to what this new Commission will do, if endorsed of course, by referring to the programmes already explained in the other interventions and which are still entirely valid.
In January, as agreed, the Commission will present the policy perspectives for the next five years, to be closely followed by the presentation of the working programme for the year 2000. It is also important and essential that we hold a major overall political debate at the beginning of each year. I know you share my views on this. In future, therefore, I intend to present an Annual Political and Economic Report on the State of the Union. This report will consolidate material currently contained in a whole range of Commission reports that are not always well co-ordinated. This should provide a unifying element in the policy formulation process. It is my hope that together we will be able to organise the political discussion and consultation process much more coherently than before.
Today, I would like to give you a brief overview of three fundamental challenges facing us: enlargement of the European Union and how this affects our relations with neighbouring countries; reform of the institutions of the European Union and the preparation of the next Intergovernmental Conference; and securing economic growth, creating jobs and the pursuit of sustainable development.
We have inherited from our founders an adventurous, visionary project, and as we plan the future, it is important to recall what we have already achieved. We have created a customs union and a single market based on the free movement of goods, persons, services, and capital. We have built an economic and monetary union with a single currency. We have laid the foundations of a political union with shared institutions and a strong European Parliament elected by universal suffrage.
What we now need to build is a union of hearts and minds, underpinned by a strong shared sentiment of a common destiny - a sense of common European citizenship. We come from different countries. We speak different languages. We have different historical and cultural traditions. And we must preserve these differences. But today, we are seeking a shared identity - a new European soul.
It was the vision of the founding fathers fifty years ago to create a European Community based on peace, stability and prosperity. And that European ideal is as relevant to our citizens now as it was then. As I stand before you today, peace, stability and prosperity are still our common goal.
This is why enlarging the EU is such a tremendous challenge. Our political convictions will be reflected in our attitude to enlargement, as if in a mirror. Can we really think of achieving peace, stability and prosperity, while only reserving it for ourselves, the 15 Member States? I think not, and the Balkan crisis shows that this is not possible.
The question therefore is, do we have the courage, the vision and the ambition to offer a genuine prospect of peace, stability and prosperity to an enlarged Union and beyond, to the wider Europe? Terrible conflicts have divided our continent this century. We in the European Union have put them behind us for good and we must help our neighbours to walk the same path.
I do not pretend that the task is easy. It requires a comprehensive strategy setting out how, over the next 25 years we are going to enlarge the European Union to 15, 20, 25 or even 30 Member States. This process will require a lot of sacrifices and changes within ourselves and in our relations with each other.
The strategy must take account of three things: first, the fact that, inevitably, enlargement will happen in stages: some countries will join before others; second, the specific needs of those countries who face a longer wait for membership; and third, the way in which this process of enlargement affects our other neighbours, for whom membership itself is not an issue but with whom we want close and constructive relations, which are required for peace and prosperity.
With regard to the first point, be sure that we need a political vision, not a technocratic one. We need to set a genuine enlargement strategy looking beyond accession to our life together in the enlarged family of European nations. This means, first of all, that we need to give serious consideration in Helsinki to setting a firm date for the accession of those countries which are best prepared, even if this means granting lengthy transition periods to deal with their political, social and economic problems. There are also implications for the next Intergovernmental Conference, to which I will return in a moment.
And there is the fundamental question of how enlargement will affect our common policies. The more we enlarge, the harder it will be to say what effectively needs to be dealt with at a European level and what needs to be dealt with at a lower level.
We really must organise the subsidiarity that Europe is based on. I do not pretend to have the answers on this, but we must have the courage to address the question seriously and honestly.
The second point is that we have to think creatively and intelligently about meeting the needs of countries for whom Membership is a more distant prospect. I am thinking of closer co-operation with those countries, perhaps granting them 'virtual Membership' - please excuse the phrase, but it is difficult to find something better, and it is instructive - in certain areas as a prelude to full Membership. They could, for example, be offered the fullest possible participation in economic and monetary union, new forms of security co-operation adapted to their needs, and new forms of consultative and observer relationships with the European institutions on a case by case basis based on facts.
However, the situation in the Balkans deserves special mention, because although the prospect of EU Membership for those countries is not imminent, we must nonetheless use it to spur them towards peaceful co-existence and greater inter-regional partnership.
Let me be clear. The people of the Balkans have to resolve their conflicts themselves before they can enter the European Union. They should not think they can import them into the EU so we can resolve them for them.
However, they certainly need our assistance, and I want to underline the European Commission' s special responsibility for the large and essential reconstruction effort. Our citizens expect the European Union to take a moral and political lead, particularly in a region which is on our doorstep. I do not want to disappoint them. I am also concerned because in the space of a few weeks, discussions on the Balkans have lost vitality and dramatic force, almost as if in some way we consider them to be of secondary importance.
The third element of the strategy must be a clear and comprehensive approach towards our near neighbours whose contribution to the peace and stability of the wider Europe is vital. Such a strategy will succeed only if it is inclusive. All of us - the European Union, the applicant countries and our neighbours in the wider Europe - must work together towards our common destiny: a wider European area offering peace, stability and prosperity to all. A 'new European order' . This should include 'Strategic Partnerships' with Russia and Ukraine, adapted to the geo-political dimensions of these countries. And it should include a 'Partnership of Cultures' - the term I am tempted to suggest for a new and much more ambitious commitment towards the Mediterranean, where we Europeans are dedicated to promoting a new, exemplary harmony between peoples of the three religions of Jerusalem. A resounding 'No' to the need for conflict between civilisations.
Finally, I must say a word about the importance of our strategic relationship with the United States. We need to build a reinforced transatlantic partnership capable of showing real joint leadership. Our first opportunity to do this will be the launch of an ambitious and comprehensive Millennium Round in Seattle offering further progress to all WTO Members: let us seize this opportunity with farsightedness and intelligence, and begin a new chapter on world trade relations.
Let me now turn to the second immediate challenge facing us: the imminent Intergovernmental Conference. We have always known that enlargement would raise the difficult question of how the institutions function. But the recent crisis in the Commission and the poor turnout in the 1999 European elections have shown that a genuinely ambitious reform of the European institutions is now imperative. And the Treaty of Amsterdam - positive on some issues - has fallen short of what was required on directly institutional matters.
In my view, to proceed by stages, with an endless series of Intergovernmental Conferences, is particularly unappealing. It would plunge Europe into a state of perpetual constitutional reform. This would be incomprehensible to our citizens and our neighbours. And it would be a huge waste of energy much needed elsewhere to initiate new policies.
So we cannot afford to settle for a minimal reform that fails to equip us with an effective and efficient decision-making apparatus. As you know, I have asked Mr De Haene, Mr von Weiszäcker and Lord Simon to prepare a report which the Commission will draw upon in forming its own position on the issues which the Intergovernmental Conference must tackle. This report will be made available to you, and I look forward to a constructive debate in the run-up to the Helsinki Summit.
We have to express our views clearly and loudly, because the coming months will be crucial in determining whether we enter a new era strong and well-equipped or weak and inward-looking.
But Europe is not about institutions: it is about people. Prosperity in Europe depends on European people having jobs, and we need to get Europe back to work. Jobs depend on a healthy economy, so the third key challenge facing us is how to achieve environmentally and economically sustainable growth that creates new jobs.
After a difficult period, the European economy is now recovering. Growth is back, even if it is not yet uniformly spread, but the signs are good. The sometimes painful process of convergence towards economic and monetary union - combined with the responsible attitude of the economic and social forces towards wages - has finally created the macroeconomic conditions for healthy growth. The introduction of the euro has consolidated this achievement. The Member States' stability programmes will deepen it.
This is good news. But it also places upon us a huge responsibility. The economic upturn provides us with a golden opportunity to make structural adjustments at lower costs. Modernising Europe' s economy today means more European jobs tomorrow. We cannot afford to miss this opportunity, as we have too often done in the past.
We must therefore use the more favourable years ahead to ensure that growth remains strong for as long as possible, that it generates the jobs we need, and that we combine it with a renewed and meaningful commitment to sustainable development.
We must also tackle the long-term problems resulting from demographic trends, which constitute one of Europe' s main problems that we must still work on, and their impact on the fabric of our societies. Ultimately, this means increasing both productivity and the number of people actively participating in the labour force. If we can do this, we have a real opportunity to build an equitable and sustainable society for present and future generations.
The single market has given a new vitality to our economics and is contributing to the present recovery. But we must continue restructuring the single market and promoting liberalisation to bring even more competition in the goods and, especially, the services sector. This will help us to maximise the job-creating potential of growth and, in the longer term, will support a higher growth in our productive capacity.
This is not the place to list the structural reforms needed: they have already been outlined in many Commission reports. We must now start to put them into practice.
I would, however, like to mention one specific challenge facing us, which we can add to the list begun in other discussions on health, sport and so on. Information technology is transforming the way in which we live and work and the way in which firms operate. It enables individuals and firms to do things unthinkable only a few years ago. The current stunning performance of the American economy owes much to the gusto with which the United States has embraced information technology. I am concerned that European countries seem reluctant to fully exploit the potential of this technology.
Modern economies are increasingly knowledge-based, and this is an area where we have a competitive advantage at world level. Encouraging the use and development of information technologies will therefore be a priority for the new Commission. I propose to launch an initiative in this area for the Helsinki Summit, and it will be ambitious, aiming to involve all the European youth.
Finally, we must take advantage of economic recovery and stronger growth to adapt our welfare systems to current demographic trends. We can no longer ignore the problems or postpone the decisions: the pensioners of 2050 are already among us! A highly developed welfare system is one of the distinctive features of our European societies and we must preserve it. However, we owe it to our children to adapt it so that it will offer them credible promises as close as possible to those it held out to our generation.
The Commission recently proposed an ambitious strategy for further EU co-operation in this area, and this is something to which I will be attaching particular importance. In all these difficult tasks, the European Union has a crucial role to play. First, because it is more effective to address long-term issues through concerted European strategies - such as those aimed at European employment - than at purely national or local level, even though this level is necessary too. Second, because action at European level often makes it easier to avoid the more immediate pressures of the national electoral cycle. So, we can distance ourselves a bit more from the problems, and we must therefore see the wider picture. We have the tools to do the job. For example, following the Luxembourg Summit, solid progress has been made in building a genuine European employment strategy in which the combination of guidelines and recommendations is providing a powerful European stimulus to change.
We have to continue driving this process forward, deepening co-operation at European level so as to focus people' s minds and actions on the major structural reforms needed to revitalise our economies. This is now possible.
Madam President, ladies and gentlemen, you are the democratically elected representatives of the European citizens. You represent the different European political families in all their diversity and complexity. I hope that in your vote tomorrow you will give the new Commission your strong support. For my part, I stand by the political commitments I gave to the Conference of Presidents last week, which now have to be integrated into a new framework that will govern our future work. Let us therefore turn the page. Let us foster a new spirit of co-operation between our institutions. A new balance, based on mutual respect and firm co-operation. A new partnership, working for the people of Europe. A new Commission. A new European Parliament. A new start.
(Applause)
Madam President, Mr President-designate of the Commission, the European Union finds itself in an important historical phase in its development. A lasting order of peace in South-East Europe, the accession of central European states to the European Union, dialogue and partnership between the cultures in the Mediterranean area situated between the European Union and Arabic and Islamic states are just a few of the challenges which demand a strong Europe. That is why we need a Commission which is in a position to act.
At the July part-session of Parliament, Romano Prodi spoke of the Commission as a kind of government. If this expression is adopted - and I personally am sympathetic to its being so - then this government (that is to say, the Commission) is answerable to the European Parliament. This means that the period of ignoring the European Parliament must now finally be over.
We support a new culture of relations between the European Parliament and the European Commission. On 2 September, I made five demands of the Commission-designate. The Group of the European People' s Party and European Democrats welcomes the fact that, on 7 September, at the Conference of Presidents, the President-designate of the Commission provided a satisfactory response to these demands, and he has just now referred to this.
Firstly, the timetable of the Parliament and of its Committees and, therefore, the presence of the Commission in the Parliament, are to take precedence over all other obligations of the European Commission. Secondly, requests by Parliament to the Commission to set out legislative proposals are to be complied with as far as possible. Thirdly, a vote of no-confidence against a Member of the Commission is to be reason enough for the President of the Commission to seriously consider dismissing him. Fourthly, constructive dialogue and regular consultation are to take place with the European Parliament about reform of the Commission. Fifthly, Parliament and the Commission are to support comprehensive institutional reform in anticipation of the Intergovernmental Conference.
The Group of the European People' s Party and European Democrats will take care to ensure that these obligations entered into by the Commission are adhered to word for word. We trust Romano Prodi to keep his word. However, we also expect every future Member of the European Commission to accept as his own duty the obligation entered into by the President-designate of the Commission and, if he does not, then there will be repercussions.
If it is called to office tomorrow, the Commission-designate takes up its tasks with a number of deficits. We ought not even today to conceal this fact. In appointing the Members of the Commission, the President-designate was not always granted the room for manoeuvre specified by treaty. There remains a structural, democratic deficit in the fact that the result of the elections to the European Parliament has still not been taken into account in the political composition of the Commission. In the interests of democracy in the European Union, this ought not to be repeated.
(Applause)Our group does not place party political interests above the interests of the European Union. But there are still questions, even serious doubts, about a number of Members-designate of the Commission, especially about the Member of the Commission assigned to research policy. Partly in view of the discussion in which we are still now engaged, we would ask you, Professor Prodi, to let us have a satisfactory answer, both in your résumé and also tomorrow. We are not uncritical with regard to ourselves or to the European Parliament. The hearings, which have been an important contribution to more transparency and openness, were, all in all, a success. Critics should consider that there is nothing comparable at a national level.
However, improvements are necessary. The Parliament should already now be discussing in its standing committee whether it might not be sensible to include a procedural process in its Rules of Procedure so as to avoid, in the next hearings, the difficulties and problems which have cropped up in the present ones.
Over the last few months, the impression has arisen that the European Union is characterised by maladministration, fraud, nepotism and scandals. This impression is unjustified overall. The large majority of European officials produce good, first-class work, and these officials are entitled to be supported, thanked and acknowledged by ourselves in the European Parliament.
(Applause)But where there are undesirable developments, in fact even criminal acts, we must confront these thoroughly and decisively. The Commission and the European Parliament have the same task of promoting and reinforcing confidence in the European institutions. Madam President, Mr President-designate of the Commission and Commission-designate, the Group of the European People' s Party and European Democrats will make their decision this evening, partly in the light of the answers which we are still awaiting from the President-designate of the Commission. Our group will make this decision with a very great sense of responsibility for establishing a Europe which is capable of acting; that is to say, a European Union which is capable of acting and which is bound by the principles of transparency, democracy and parliamentarianism, a European Union to which people can give their consent. All this in the light of the present century' s experiences on the threshold of the year 2000 and in the light of what is being experienced right now in former Yugoslavia. We must continue building the European Union and strengthening it so that people can accept it as a community of law, a community of freedom, a community of peace in the 21st century.
(Applause)
President Prodi began his intervention by speaking of East Timor. I would like to ask him whether he proposes any common European action in relation to East Timor.
We are arriving at the decisive moment in this long gestation period of the Millennium Commission: its investiture, with the democratic legitimacy which the recent elections to the European Parliament have given us.
The Group of the Party of European Socialists has behaved coherently throughout the process, and this can be summed up in the affirmation of the need to positively overcome the institutional and political crisis which has paralysed the Union since December of last year. We need construction rather than destruction, so that we can set to work with the aim of resolving the problems and responding to the aspirations of our citizens.
To this end, the House took a first step in May by voting en masse for Romano Prodi as President of the Commission. Today, I can restate the support of our group which has felt free to vote, into such an important post, a politician with such a long pro-European record, whose party history we do not share, although we appreciate his journey between the cross, the olive tree and the donkey. We have never asked to see Mr Prodi' s party membership card in order to vote him into such a high post.
With the same criteria we have examined, in writing and orally, the team which President Prodi, after negotiations with the governments of the Member States, has presented to us as his government. For the purposes of getting to know the personalities and suitability of the candidates for the fulfilment of their duties, we believe that the public hearings have been a positive exercise in democracy and transparency, and those who have tried to turn them into a witch-hunt have failed.
As a conclusion to the process, we have decided to support the investiture of the new Commission despite the reservations which we have in relation to Mrs Palacio, whose innocence we accept, but whose idea of political responsibility in a matter which concerns the Community budget we do not share. Let us hope that, as Vice-President, she offers more trustworthy information than she gave on her exoneration by the Congress of Deputies. This debate will be carried out in plenary session next Thursday in Madrid.
With regard to Mr Bolkestein, the conditions which President Prodi himself imposed on his team, as we understand it, oblige him to renounce the Presidency of the Liberal International, because of incompatibility, and not because we want him to renounce his ideas, especially those which he demonstrated during his hearing.
Our vote is not a blank cheque. By offering him our trust, we are establishing an umbilical cord which completes the legitimacy of the Commission as the responsible executive in democratic terms. We are doing this in the hope that they work hard and effectively during the legislature. And our relations must be based on how we obtain and maintain the trust between ourselves and our citizens.
This is the only way of preventing new crises and overcoming the present one. To this end, we propose the following specific commitments, which we believe may serve as the basis for a new contract with our peoples. The Commission must present that political programme for the legislature which you, Mr Prodi, on the proposal of my group, committed yourself to in January, with annual debates and programmes. May I point out that this proposal has been accepted by the Conference of Presidents and requires a de facto amendment of our Rules of Procedure.
With regard to this debate, I tell you in advance that my group will require the acceptance of further specific commitments in terms of policies on employment, social and economic cohesion and the modernisation of our economies, taking into account people, enlargement, the Mediterranean and the defence of human rights throughout the world, as cornerstones of our foreign policy.
Meanwhile, we have to negotiate a framework agreement which forms a solid basis for the improvement of our institutional relationships, with measures relating to transparency and information, such as obtaining the working documents of the Council, the Minutes of the meetings of the College of Commissioners, except when confidentiality has been agreed, or an information system on the work of OLAF which would take into account the necessary discretion.
With a good framework agreement, the question of individual condemnation of Commissioners will be put on the correct footing: that of the public political commitment of President Prodi and all the candidates to this Parliament.
In the event that a Commissioner clearly loses the trust of Parliament, it will be up to you and the person concerned to take responsibility. Let us hope that there is no repeat of what happened to that spiritual leader of the West, Mr Stoiber, President of the Government of Bavaria, who did not manage to turn his Minister Sauter into a scapegoat and get him to resign and consequently, has had to appeal to his own Parliament.
We are talking here in political terms and amongst responsible people. No regulation can replace honesty in this area.
There are two areas in which a close relationship between our institutions can create trust between our citizens. The first is the reform of the institutions. We await the Commission' s proposal for reform which you have announced and which Vice-President Kinnock is due to present in February. For our part, and I say this solemnly, we can contribute, using this time to approve the statutes of the Members of the European Parliament and the assistants, by means of which we, ladies and gentlemen, can teach by example.
The second area is the Intergovernmental Conference. We cannot wait for the programme. I take your word, Mr Prodi, and I hope that we can debate the report of the three experts before the Helsinki Summit in order to establish a common approach for the Commission and the European Parliament for the purposes of the Intergovernmental Conference.
We will vote for the investiture of the Commission for the legislature without condition or reserve, and also without renouncing our rights and responsibilities so that it can set to work as of tomorrow to do what it has to do, what our peoples want it to do, and to do it well.
Madam President, let me begin by saying on behalf of my group that we fully share the perspective of Mr Prodi that certainly from tomorrow we stand on the threshold of a new beginning; a new beginning in particular between our two institutions, Parliament and the Commission, and a new beginning for Europe itself.
On the issues which the President-designate has raised of reform, which should be brought forward by Commissioner Kinnock next February with due consultation, the policy programme of next January, the moral and political imperative of addressing the enlargement challenge and preparation for the Intergovernmental Conference, I pledge my group to a positive and constructive engagement with the Commission in this regard. Indeed we look forward to getting down to serious and immediate work on questions such as East Timor, south-eastern Europe and the Balkans in particular.
But today is an opportunity for this House to review the investiture process and to place on record some of the questions or observations that arise from that. In due course, within the House and in the appropriate fora, my own group intends to contribute to a debate which we hope will be initiated on lessons which we ourselves, as Parliament, must learn from the hearings process. We certainly would hope for the future that we might be able to develop procedures to allow for what might be described as more questioning in depth of nominees. That said, however, we believe that the exercise just completed has been a positive and valuable exercise.
Some in this House - I believe from the outset that they have been a minority, though perhaps rather vocal in terms of the media - have talked of targeting individual nominees. This has not been the approach nor the view of my group. We believe that ab initio this kind of process, which, as I said, was a minority pursuit, to be a sign of weakness and not of strength.
Tomorrow, when we vote on the college, the ELDR group will vote for a college and we will not seek at this point to differentiate, to pick or to choose between nominees. We respect in the act of voting tomorrow the essential collegiality of the European Commission and regard that as an essential value for its working method. But we have some questions that arise from the hearings and some observations.
In the procedures to date, many of the nominee Commissioners were kind enough to, in effect, promise in advance a charter of reform for their own areas and have alluded to specific policy commitments. We have taken note of those commitments and we expect to see them reflected in the work programme in January. We shall check that programme against those commitments which were given in the course of the hearings.
It is obvious from the hearings - indeed without them it is obvious - that there are major areas of overlap and therefore potential conflict in operational responsibilities within the college. Here again we hope that, in working through the programme for January, where these overlaps arise they will be explicitly identified and addressed in order that potential conflicts in spheres of responsibility should not slow down the reform process.
I recall in particular questions about the overlaps between food law and food safety, the various overlaps that one can imagine with the World Trade Organisation and a host of other responsibilities, not least those of the Environment Commissioner. The President mentioned the importance of electronic commerce and information technology. These issues must clearly be addressed as to responsibility.
Many colleagues have also raised questions about the desirability of separating the ex ante responsibility for budget control from the ex post responsibility for budget implementation or formulation within the Commission. Many in my own group have raised this question with me. I raise it today but hasten to add that this is in no way a reflection on the qualities or capacity of the nominee Commissioner charged to deal with both of these issues in the current sphere of responsibilities.
There has been a certain diversity of views, Mr Prodi, among your nominee Commissioners about their personal political accountability in the future. They all accepted in the hearings that they will be responsible for themselves and their cabinets. Some did not quite accept what I believe is also a necessary requirement, that in the matter of policy formulation and implementation they carry a general responsibility for their departments, answerable to the college but accountable to this Parliament.
Specifically, my group, has for many months now raised the question of individual responsibility. Again I return to that point today. I have already said we support as necessary the collegiate nature of the Commission. However we reassert, as we have done consistently, that an effective college requires the assumption of individual political responsibility. The buck must stop somewhere. Where everyone is responsible it can result in a system where no one is responsible. We do not contest, President Prodi, your prerogative to act in this regard. But we insist that, whatever the current state of law, the law needs changing and that if a Commissioner fails to enjoy the confidence of this House you must act accordingly. We urge you to do that. It is your prerogative but it is our right to insist that the confidence of this House be respected and its absence be respected also. Indeed, here I hope you will not adopt the Stoiber formulation referred to by Mr Barón Crespo.
I should add, arising from matters raised in the hearings but not concluded, in respect of some of the individual nominee Commissioners that should any legal or criminal proceedings arise - which I do not anticipate would necessarily be the case but which would pose problems for the integrity of the Commission - we would expect the President of the Commission to act in such circumstances.
We intend to negotiate later today and tomorrow a political resolution. That will formulate and specify a number of requests, not just on the area of individual responsibility but also specifically to do with areas of transparency and access to documents. When we vote on those my group will expect to hear from you a specific detailed and positive response before our final vote.
In conclusion, we share the vision expressed here today. It is high time that we had this new beginning. It is the time for us to return to serious work. It is time that we recognise and rebuild as institutions - Commission and Parliament - our common European vocation. The ELDR group pledges itself to that task.
Madam President, Mr President-designate of the Commission, you have recently outlined to us a view of what the tasks of the European Union will be. You have spoken of an enduring development, you have spoken of peace and of stability. Mr Prodi, you may not belong to the great Expressionist painters, but I have faith that your gentle leadership can produce good results. You have also mentioned East Timor, and we all expect that Europe will bear full responsibility in this matter. What we have heard from the Commission in Parliament has not been a useless act and a worthless spectacle at all, they have been particularly necessary and you yourself have been completely right to demonstrate to us in the last week that elsewhere in Parliament the Executive has not got around to issuing any detailed clarifications. Perhaps in this there would be a model also in relation to other Parliaments and executive bodies.
This Commission cannot ally itself with the Council unilaterally, just as its predecessor frequently did, unfortunately. My group will not unite with those who would like the Commission to be some kind of secretariat to the Council. No. The Commission is a political organ and, as has now become clear, it also has political responsibility to, of all things, the European Parliament. So that we can have confidence in your Commission at least until the year 2005, it must first be confirmed what this new spirit in the relations between the Council and the Commission will come to mean in practice. We are still waiting for clarification.
My group emphasises the political responsibility of each Member of the Commission, and we accept your promise that you will carefully study the well-founded dissatisfaction with each Member of the Commission. The President of the Commission must also commit himself to using his power if there is any Member of the Commission suspected of, or being investigated concerning, misconduct or criminal behaviour.
Mr Prodi, one thing must be stressed: there are far too few women in the composition of your Commission, and this must be stated now so that we learn something from this for future occasions. In future, the equal representation of men and women in the Commission or in other named bodies of the Union cannot be an optional principle of others in the group. Concrete measures are needed. When the new agreement between Parliament and the Commission is negotiated, action must be taken so that in future the candidates for the Commission will also be discussed with Parliament. The procedure now followed has clearly proved to be too limited. My group also calls for the amendments to the legislative process proposed by a large majority in Parliament to be taken in accordance with the proposals of the Commission in future. We also appreciate that you have promised to take a serious view of Parliament' s suggestions for legislation.
We also call for Parliament to be included in the coming reform of Union bodies and also in the negotiation process with a completely different emphasis than has previously been the case. We will also be responsible for including the whole commonwealth of European nations in this process because the upcoming reform of European institutions will guarantee greater rights to the citizens of Europe. We have not been satisfied with the way in which Parliament has been allowed to participate in international agreements. We also call for Parliament to be consulted at every stage in future in negotiations such as those involving the World Trade Organisation.
Mr Prodi, everyone is talking about glasnost, and transparency, and I believe that you are talking about it sincerely, but the hearings have not convinced me that the individual candidates or even you yourself, as the future President of the Commission would understand what glasnost or transparency really mean in practice. It must not remain a mere catchphrase. Your first task is to create the background for the transparency required by the Amsterdam Treaty. This is not only necessary so that Parliament is kept informed, but also so that the citizens and all the nations can influence the development of the European Union with an emphasis which is completely fresh.
Mr President, since your nomination to the Presidency of the Commission and the candidacy of the nineteen Commissioners-designate, you and the members of the new College of Commissioners have spared no pains to get a very clear message across to the European Parliament. And we have received it. You and the Commissioners have found the words to express it: change, reforms, questioning, new culture, glasnost.
Although often suspected of arrogance, the Commission has managed to come down off its pedestal. Although it has a reputation for opacity, it has committed itself to promoting transparency. Although severely criticised by the Committee of Wise Men, it has adopted the recommendations of the Independent Experts. During the hearings, the Commissioners proved to be so open to the consensus of the majority of Members that even the groups which, for reasons outside European politics, had promised to maintain an antagonistic attitude were quick to bury the hatchet. In short, you set yourself the task of regaining the confidence of Parliament, and you managed to achieve it.
It must, however, be noted that you have not tackled the other challenge which you just mentioned, Mr President, a far more ambitious one, it is true, with the same strong will - that of regaining the confidence of the citizens of Europe. And there' s the rub. You, like us, will note that a real phenomenon of rejection of Neo-liberalism, bearing with it a great desire for justice, solidarity and change, is on the increase in our societies. What new solutions do you offer in response to the increasing rejection of the galloping ever-growing threat to job security and even to life itself? What new solutions do you offer in response to this thirst for resistance to the frantic rush for profits which is being expressed throughout Europe, for example, at this very moment, in my own country, in the form of the immense movement of sympathy towards the workers of the Michelin group which has just announced 7 500 layoffs in Europe despite seeing its profits climb by 20%. What new solutions do you offer the men and women who expect Europe to give the impetus for a real dynamic of alternatives to the globalisation of exclusion that is today at work, whether it is a matter of employees, rural workers, or cultured people opposing the regulations of world trade, or two young men from Guinea, victims of the flight from poverty, in default of an international order recognising the right of each and every human being to life, employment and dignity?
In connection with this, I note, Mr President, that in your inaugural speech I heard no mention of the relationship between Europe and the South, that is to say the majority of the human race. Generally, the responses of the Commission to all these ethical questions are far too conventional: they do not have the ambition which generates major projects.
At the start of my speech, I highlighted the efforts you have made towards fulfilling the expectations of Parliament. The comments I have just made do not deny the progress made, but put them into perspective. Still less does my group ignore the slight shift in the centre of gravity of the Commission towards Parliament which has just taken place, as this proves, in the eyes of the world, that it is possible to shift the position of seats of power, even those reputed to be untouchable, and this is very important. I would add that the working areas which have been opened up are of interest to us. In this respect, we shall be demanding but constructive partners. For all that, we cannot let ourselves be satisfied with administrative reform whilst our fellow citizens are asking us questions on the very meaning of Europe today. At this stage, therefore, we cannot, to our great regret, affirm our confidence in this Commission.
Madam President, at the outset we must view this week as a new beginning for all the key institutions within the European Union as to how they intend to interact and work together on various policy programmes over the next five years. In particular the relationship between the European Parliament and the European Commission must be hardworking and harmonious, so as to ensure that key elements of our EU legislative requirements are enacted in as an effective a manner as possible.
The 350 million people who make up the membership of the European Union will not thank either the European Parliament or the European Commission if we are seen in the public eye as having a fractious relationship in any shape or form. This would only help to erode public confidence in the institutions of the Union, which would be a very regressive step for all interested parties, particularly in the light of the key challenges that lie ahead for the Union as a political and economic entity.
The President-elect of the Commission, Mr Prodi, has certainly made it clear that he intends to guarantee that the European Commission and the European Parliament will work extremely closely together on the implementation of a comprehensive work programme within the Union over the next five years. Included within this process must be the efficient working of the codecision procedure, which covers the enactment of EU legislation across 38 different economic and social sectors of our society. Since the Amsterdam Treaty came into force on 1 May, the codecision procedure, which involves a very close relationship between Parliament, the Commission and the Council, now covers a wide range of policies including those in the transport sector, regional affairs, social matters, employment initiatives, structural funding, consumer protection, public health and environmental concerns. The relationship between the European Commission and the European Parliament must not be based on strict contractual terms. We must set common policy objectives together and face the key challenges which lie ahead for the European Union within a united and unified framework.
The European Union works at its best when Parliament, the Commission and the Council are working closely together on the implementation of various EU regulations and directives. The body of the European Union treaties and, in particular, the Single European Act, the Maastricht Treaty and the Amsterdam Treaty are all to be reevaluated in the context of the forthcoming Intergovernmental Conference. This IGC will examine what key amendments must be made to the body of EU legislation to take account of the impending enlargement of the European Union. Preparing for enlargement is not going to be a particularly easy task and it will not be made any easier if Parliament and the Commission are not working closely together to guarantee that tough decisions must be taken on these issues or worked through in an atmosphere of understanding and equal purpose. Enlargement of the European Union will itself not succeed unless the internal decision-making procedures within the Union are streamlined and simplified.
Finally, with the accession of six new Member States between the years 2004 to 2006, we all collectively have a lot of work to do to ensure that this process is a success. The forthcoming IGC is the biggest challenge facing the European Union as a political and economic body since the decisions were taken when negotiating the Maastricht Treaty to set in train the process of Economic and Monetary Union.
Madam President, the hearings have provided no clear answer. Next time, they must be prepared better and concentrate on fewer questions, which can then be pursued until the Commissioners give clear and unambiguous answers. We still do not know these 15 men and 5 women. We have heard about which of them is interested in jazz but we also want information about the economic interests they have represented over the last twenty years so that they are protected against unnecessary pressure. We shall also insist upon clear answers on the subject of openness. Some questions, then: will the ombudsman receive all the documents he asks for? Will the Chair of the Committee on Budgetary Control receive all the documents concerning fraud that she requests? Will we be able to obtain a complete overview of all the committees and their members so that we might see who is involved in making laws and taking decisions? Will Mr Prodi, here in the Chamber, solemnly promise that there will no longer be documents in the Commission which can be read at COPA, within the national delegations, in the lobbying firms and by journalists but not by ourselves, who have merely been elected by the people? Dear Professor Prodi, at the meeting with my group you promised that there would always be a place in Parliament where full information could be obtained from the Commission. Will you repeat that promise here today in the Chamber, where it is binding? I shall then, in return, promise critical and constructive opposition on behalf of my group.
Madam President, ladies and gentlemen, we will be called upon to vote for the Commission presided over by Mr Prodi who has presented, like everyone who presents programmes, a good programme - as if there were any doubt that he and his collaborators could present a good programme! But let us take a look at what he has done in the past. I do not mean in a professional sense, because he has amassed considerable personal wealth - he has used his abilities well - but let us look at when he was Chairman of IRI, Italy' s largest economic public body, and the thousands of billions of lira much of this from the pockets of taxpayers in the Po area - that he managed to squander by implementing a policy which led to bankruptcy. Just think of the steelworks in Southern Italy that are now closed. And I recall that as Italy' s Prime Minister, a vote of no confidence was brought against him by Parliament and also by those political groups which - and I do not know how they have the nerve, the cheek - have become turncoats and have willingly voted for him here after having voted against him in Rome.
Madam President, I also believe that the hearings process has been rigorous and useful, as my group has stated, and we have all taken an important step towards the transparency of the Community' s institutions. And as the coda to these hearings, in my judgement, Mr Prodi has shown signs of political good sense and courage in the speech which he has just made. The offers which he has made us, which are broadly accepted by this group, form a clear commitment to European integration and are a clear declaration of intentions with regard to the representation of citizens which this Parliament demonstrates.
Where is the problem then? In my frank opinion, it lies in some people' s attempts to transfer their domestic debates to the Community institutions, in those governments which juggle European postings in order to satisfy the demands of pacts in their countries, and also in some opposition parties who wish to achieve on a higher level what they cannot achieve at home, like Mr Barón, in Spain, who has been ordered to prolong the internal domestic debate by attacking the Vice-President-designate of the European Commission in, as he well knows, an unjust and dishonest way.
Mr Barón, please display more independence, more prudence and, above all, more responsibility. Ask the advice of your sympathisers, Mr Solbes and Mr Solana, because we know how these things begin but not how they end and, sometimes, the schemes backfire. You have some experience in this respect. And above all, do not try to distort the facts. State here that the Committee of Inquiry on flax of the Congress of Deputies has already approved its conclusions. State clearly that this Committee has cleared Mrs de Palacio of any responsibility, pointing out that the responsibility for the management, control and granting of subsidies falls to the Spanish Autonomous Communities, and famously the one governed by one of your cohorts in Castilla La Mancha.
I will end, Madam President, by saying that I want to forget about this squalor because it is not our style. We still have an enormous task to perform during the next five years, in which dialogue and the existence of a consensus between us and between the institutions is essential if we are to continue to make progress. We offer you our co-operation.
Mr President, Mr President of the Commission, ladies and gentlemen of the Commission, I am assuming that you will be receiving a vote of confidence from this Chamber tomorrow. I should therefore like to speak to you directly, but I must first make just one comment to Mr Galeote who is also now being so kind as to put his headphones on.
You started out by saying that we ought not to be discussing any internal political matters here. You then went on to spend at least half of your speech dealing with just such internal political matters. If you have seen how reticently Enrique Barón has addressed the subject, then you will see how reticently we too are dealing with it, because we do not want to deal with any internal political matters.
Mr President of the Commission, I can agree one hundred per cent with the programme you have put forward today. I should not like, therefore, to comment upon it in more detail but, rather, to mention a few more points in particular.
First of all, we are engaged in a process - and here I should like to take up a concept which Michel Barnier used during the hearings - a process of developing a constitution. This is not something which we can do overnight, but it is something which we really must set in progress over the next few years. For this, there needs to be a big European debate. You yourself have said - and I agree with you, Mr President of the Commission - that a succession of Intergovernmental Conferences is not particularly appealing. I would imagine that you are making proposals from your own point of view too about how you see this process of developing a constitution. For the Commission must in fact have a leading role to play. In this connection, Mr President, I must mention that a number of the Members of your Commission have still not perhaps made the relevant approach to the European Commissioner in the course of these hearings. A number of them were still too caught up in the business of the governments to which they belonged or in the roles set by their individual nations. Here, the European consciousness must certainly be strengthened, above all because we are unfortunately also seeing increasing nationalism, which we must combat.
Secondly, reform of the institutions. In yesterday' s debate here, we were in complete agreement with what Commissioner Kinnock stated. It was a clear and unambiguous creed of reform and could not have been clearer. I should like, however, to repeat exactly what he said: "deeds speak louder than words" . That is the basis on which we shall judge you. I am convinced that deeds will in fact follow, but it is they that will be the yardstick for our further ratification of the Commission in the years to come.
The third point is the question of openness and transparency. Yes, it is also a measure of the relationship of the Commission to this Parliament that we demand complete openness, the full truth and not half-truths or statements which mislead. That, for us, is the deciding factor. It is also quite clear - and this too we have always said unambiguously - that if it should prove that a Member of the Commission has lied to this Parliament, then our confidence in that particular Commissioner has certainly been destroyed. We are therefore absolutely in favour of there being in addition to - I emphasise, in addition to - the principle of collegiality, the principles of individual trust and individual responsibility. Only, we do not want a situation in which a multi-party policy plays any role here. We do not want Commissioners from small political groups from small countries being to some degree open to blackmail by majorities in this Chamber. So we have to take this with a pinch of salt. We need sensible regulations which do not undermine and interfere with the principle of collegiality.
A last word about the hearings. They were positive. Not everyone shone all the time, but it is easier being the examiner than the examinee. On the whole, though, we find that this Commission is in a position to be a strong Commission but, Mr Prodi, a strong Commission because you can be certain that we shall be a strong and alert Parliament.
The two together can nicely set about the necessary reform of the European institutions. We wish you good luck with your work.
Mr President, Mr President-designate, ladies and gentlemen, this new chapter in our history requires us to be here today for this discussion on the crisis in transparency and the crisis in the functioning of the Commission. Mr President-designate, you have agreed to lead us out of that crisis, which is why you are here today to propose, and we are here to demand, institutional reform and the strengthening of European politics. Leaving aside the albeit serious crisis which initiated everything, this was the only possible outcome because, there is now a demand, for apparently opposing reasons, for greater attention to be paid both to the need for institutional reform and for more policies. I said for apparently opposing reasons because one of the subjects we are dealing with is the apparent bewilderment - I hope it is not lack of confidence - of the European citizens, as shown by the poor turnout in the June elections but, on the other hand, there is undoubtedly more being asked of Europe. The Kosovo crisis has certainly highlighted the original reasons for the creation of a united Europe. Europe as an instrument of strengthened European institutions, as an instrument to ensure peace even before ensuring prosperity, across the entire continent.
This demand calls for commitments on enlargement and on strengthening the institutions which on the one hand, we must honour. However, on the other hand, for the Europe already in existence, for those countries of Europe which are already part of the Union, there is more being asked of Europe. The euro is a tool, an intermediate stage. It is a condition, a tool for bringing prosperity to everyone, so that we can move on to those policies which form the fundamental chapter we are about to open, the final goal, that is, more growth, more development, more employment. We must deal with the need for new transparency, new institutions and new politics. As for transparency - we have already said, Mr President - our group puts all its confidence in you, confidence which obviously depends on the results you and your Commission will achieve. This confidence obviously depends on each individual Commissioner' s ability to sustain high moral and professional standards. We shall keep a close watch on the Commissioners in many different ways, which includes the improved methods of transparency that you have promised us.
However, in my view, we need to make greater progress on the institutional problem, because that is what the institutions' image hinges on as far as the European citizens are concerned. I think that the points of that triangle you mentioned - Commission, Parliament and Council - must evolve, are evolving and will evolve along an upwards course towards the progressive, inevitable transfer of powers from the governments - that is, from the Council - to the citizens, and therefore to Parliament. This is the basic process that we can either speed up or slow down. We are asking you - and this is why we are happy to put our confidence in a strong Commission - to do all you can, which means a lot, and maybe even more than you imagine doing at the moment. We are asking you to be ambitious in this area, to make sure that as you already said in a meeting with the leaders of the parliamentary groups, the relationship between Parliament and the Commission is a positive one.
This is possible, but it depends on you. It also depends on us. We will do all we can to create the conditions necessary for success. However, we are doing all this as a means to implement European policies. We accept the commitments that enlargement brings, but even if the focus is now essentially shifting towards Central and Eastern Europe, we must not lose sight of the Mediterranean policies that Europe has a duty to adopt.
I know that there is a great deal of work to do. I know that the difficulties may seem impossible to overcome. But I also know that you have the right qualities, the will and the ability to succeed. Aim high, Mr President!
Mr President of the Commission, circumstances have contrived to focus the debate on the acceptance of the new Commission upon the operational problems of the institution. You announced your intention to set your house in order, fight against corruption, demonstrate efficiency and strictness, and you announced the implementation of ambitious reforms. We are delighted to hear it. You even went beyond this debate, mentioning a number of challenges facing the Commission and the European Union: expansion, consolidation of growth, sustainable development.
Having said that, I do not see any hierarchical ordering in this list, and I do not believe we can get away from what seems to me a crucial challenge for the future: overcoming the possible lack of coherence between the policies run by the European Union. Let me take one example: you declare yourself in favour of greater liberalisation, yet it will be difficult, in this context, to achieve real sustainable development. You will recall the commitments on biodiversity made by the European Union, whether at Kyoto or at Rio: the convention on the subject is still at the draft stage. Do I also have to remind you of the Copenhagen Declaration on social development with its very ambitious handling of the North-South divide and the divisions within the North between rich and poor: the European Union made a number of commitments in this regard, none of which has to date been upheld. I therefore believe we must look into the tools which are available to us and not be content to use the tools which have already existed for many years. I am thinking, for example, of our relationship with the WTO. It goes without saying that the regulations of the World Trade Organisation are, to a great extent, incompatible with the objective of sustainable development.
Finally, I would like to mention a second and final point: you wish to reconcile the European citizen with the European institutions. Very well. You also speak of transparency. Certainly, it is an effective tool, but it must not be limited to routine mechanisms and usual administrative procedures. There must also be transparency on the major stakes involved, particularly those which, justifiably, are of concern to citizens, as is the case right now with food safety. In this connection, I observe increasingly, hence my disquiet, that important decisions on the subject are both discussed and digested in advance in the inner sanctums of diplomats, thus escaping the control of both Members of Parliament and citizens. I am thinking in particular of a statement made a few days ago by the United States Ambassador to the European Union, in which he declared his delight that the biotechnological working party resulting from Transatlantic economic partnership had arrived at a draft agreement on procedures for the approval of new transgenic varieties.
You know, Mr President, that transgenic varieties are not well thought of within the European Union and that we are therefore on the verge of a probably very heated conflict between expert opinion and public opinion on the subject. I would like to see more clarity from the Commission regarding the role it intends to play with regard to Parliament and the citizenry. Are you on the side of the experts and big industry or are you on the side of the citizens and Parliament?
Mr President, I should like to thank the President-designate of the Commission for his presentation. As a newly elected Member of this Parliament, I had been rather looking forward to taking part in the democratic process which was planned before we were finally to adopt a position on the Commission. However, I was quickly disabused of any prior illusions I may have had, because the committee I served on had in fact already prepared the written questions before we held our first meeting. They had been prepared by officials and by the outgoing Parliament. We newly elected Members did not have any chance to pose written questions to the Commission. This can scarcely be called particularly democratic.
Regarding the round of oral questions, this has been a major piece of work requiring a major effort by the Members of Parliament, the proposed Commissioners and the employees in both the Commission and Parliament. And yet it now looks as if it was not an open democratic process that decided the matter. The decisions were taken in a completely different place and against a completely different background. What was decisive was the conversation which you, Mr Prodi, had with Mr Poettering from the Group of the European People' s Party and, after you had twisted the arms of Parliament' s largest group, Mr Poettering obviously did not think he had any choice. Is it a sign of European democracy in the future, not to have any choice?
I will not be in a position to support this form of democracy. Certainly not when all the warnings have been taken no account of, when Commissioners are proposed whom the first Wise Men' s report has cast considerable suspicion upon and when, following the conversation I mentioned, no critical questions are asked of Mr Lamy in the course of the committee' s oral hearing. It is being said that we are getting a strong Commission, stronger than the one which is now bowing out. And Mr Prodi talked about our having an open, modern and efficient administration. There are a lot of positive things to say about this. But the introductory round of questioning does not augur well for how the Commission is to use the power it has. Twisting the arms of the European Parliament' s politicians, steamrollering through ideas such as common defence, common taxation and a common policy on social benefits (which, into the bargain, it is recommended be reduced); bulldozing policies like these through, irrespective of how the populations in Europe see things. A Commission which has the power and working methods of a bulldozer will make sensible co-operation and the development of democracy difficult, if in fact democracy is to be taken even slightly seriously.
The previous speakers did not think that all this was symptomatic of what future co-operation would be like. Now, I believe that problems should be nipped in the bud. Promises were given at the Conference of Presidents. One of these was that a Commissioner who did not have the confidence of Parliament would be asked to resign. This sits ill with the requirement that the Commission be endorsed in the one go: either every single member or no-one at all.
I cannot recommend a "yes" vote. I shall recommend saying "no" to the proposed Commission, and this for political reasons but, first and foremost, for democratic ones.
Mr President, the statement of the President-designate of the Commission confirms his previous statements, particularly those given to our House on 13 April or 4 May, and the French Members in my group shall therefore be induced to vote against.
Mr Prodi in fact thinks himself the head of government of a European super-state, and sees no solution to problems other than promoting ever greater integration, ever greater unification, ever greater limitation of national authority.
During last week' s hearings, the Commissioners-designate competed to show their zeal on the subject in order to demonstrate their Federalist ambitions to their questioners. Mr Barnier tried to outdo them by proposing heading towards a "European sovereignty," I quote "replacing national sovereignties." Let me say, in passing, that these hearings, in this form, which incite the candidate Commissioners to undertake commitments which are not approved by their peoples, seem to me to introduce a certain distortion in fidelity to the procedures.
Mr Prodi furthermore described his extreme vision of the bonus of competition according to which public service would be acceptable only if did not present an obstacle to the market. The presidential candidate champions the continued liberalisation of international trade according to the reductionist route taken by the Uruguay Round. This assessment was somewhat tempered subsequently by Pascal Lamy, but it was still not very clear what means he would use in order to control globalisation without demanding radical change in the rules of the game, particularly by means of the introduction of the idea of social or environmental cost into international negotiations. Finally, Mr Prodi was insistent that the Commission, in his words, should establish itself as the main driving force behind an accelerated campaign for a review of the Treaties in many areas.
Clearly, this idea leads in a direct line to a future expanded Intergovernmental Conference, where the nations would be deprived of their prerogatives and would no longer have any control. The initiative has already been given by Mr Prodi who himself appointed a Committee of Wise Men to produce a preliminary report on behalf of the Commission even though the Council of Cologne had expressly rejected this idea of the Committee of Wise Men. Indeed, although we never quite know how these Wise Men are selected, we do, however, know in advance that their conclusions are going to be in favour of going ever further in the direction of a super-state.
I would like to tell you today, Mr Prodi, that you will not fight against fraud, as you would like, or re-establish democracy in Europe by constructing a super-state which would be artificial and which, by its very nature, would entail a Commission and a European civil service which are cut off from the people. What is necessary, on the other hand, is to make them more open and to re-establish their links with the nations.
Mr Prodi, you spoke of glasnost in order to describe your future policy. This word, which was applied to Soviet institutions, seems to me particularly well chosen to apply to the Commission today. I hope that, like the other glasnost, your version will create a shock wave in these anti-democratic institutions likely to lead to reforms which you cannot today anticipate.
Mr President, the problem today is not to judge the Commission programme but the operation of the institution. You said, President Prodi, that we must get past the crisis of last year and that we should turn the page. Yet you have not, in our opinion, learnt the lessons of the crisis. For, in spite of the recommendations of the first report of the Committee of Independent Experts backed up by the second report which has just been published, no serious action has been undertaken to modify the methods and modes of operation of the Commission.
Thus, the new Commission includes four Commissioners who were part of the former, recently disowned team. Although they were not individually implicated, they did give their support to the incompetence of the entire Santer Commission and its lack of collective responsibility. In addition, the Group for a Europe of Democracies and Diversities deplores the fact that the essential reform of the Commission has been entrusted to a member of the former team. At the time of the hearings of the future Commissioners, the EDD Group, of course, noted the quality of the majority of these Commissioners while criticising some centralist tendencies.
We would like to see a change in culture and democratisation of the existing system, as well as greater consideration for Parliament. At present, for instance, it is not possible to request the resignation or non-renewal of one individual Commissioner without implicating the Commission as a whole or without causing an overt crisis. The cultural revolution which you announced, Mr President, is not in sight. Bad practice is allowed without sanction, dysfunction in the system is allowed to continue. The work of Parliament is, furthermore, flouted by dubious practices. The second report of the Committee of Independent Experts discussed in the plenary part-session on Monday has still not been delivered, or has only just been delivered, to the majority of Members of Parliament, thus preventing us making a serious study of it.
In these circumstances, the six CPNT Members, and the whole of the EDD Group, will be voting against the appointment of the Prodi Commission in order to denounce a system which is deeply undemocratic.
Mr President, ladies and gentlemen, following the crisis of confidence we have experienced this year, there has been a lot of talk about the need for a new beginning in relations between the Commission and Parliament. A new beginning of this kind is in fact necessary. Mistrust on the part of Parliament arose as soon as documents concerning cases of fraud landed on the desks of newspaper editors but not on those of the Committee. It was unacceptable for amendments proposed by this Chamber simply to be ignored by the Commission and for any officials who referred to mismanagement also still to be punished for this. All this, in fact, makes a new beginning necessary. However, I still have some reservations even after the long preparatory phase this new Commission has been through.
I should like to quote three reasons for this. Firstly, political responsibility must also be accepted by each individual. Each Member of the Commission is responsible and answerable for his department. Not all candidates see it like this. Secondly, there are still doubts about the Commissioner-designate responsible for research. I expect you, Mr Prodi, to produce a further statement of your position regarding this matter. Thirdly, because the former Commissioners are again standing as candidates, there is still in the end the question of the terms in which they understand their political responsibility as part of a collegiate body.
Europe' s citizens are entitled to expect transparency and proper supervision and a policy which accepts, undivided, that responsibility which has been transferred to it. We have our justified doubts as to whether this has in fact been guaranteed for the future.
Mr President, ladies and gentlemen, responsibility for Europe and the European Union again having by the end of tomorrow a Commission which is capable of acting lies with this Parliament, with ourselves. In an overall judgement, we have to decide whether or not, tomorrow, we can affirm our confidence in this Commission. In so doing, Parliament accepts responsibility for the Commission, as well as for individual proposals, and that does not make our decision any the easier. I should like first of all to say to you, Professor Prodi, that as President of the Commission you can count upon the broad assent of the CDU/CSU Members of Parliament. The fact that we have formed different judgements about individual members of the collegiate body is no surprise. A number of people have used the opportunity of the hearings brilliantly, for example Chris Patten and also Mr Vitorino. However, you have on board a candidate who has been implicated in a matter regarding a donation in his home country and about whom we must, since yesterday, ask whether he has made an appropriate statement in the hearings before this Parliament. This particular candidate could become a burden on the Commission. I allow myself to issue this warning because the restoration of trust which you yourself, Professor Prodi, have quite rightly demanded naturally depends too upon your heading a Commission which can go to work unimpeded by reproaches of this kind. It is precisely this which must distinguish it from its predecessor.
There has been talk of the political balance of the Commission. It is not a condition of any treaty that there should be balance of this kind but a sign of political wisdom and, in fact, of consideration for this Parliament. Our critical comment on this subject still stands, although we do not want to emphasise it again right now. We therefore have high expectations, Professor Prodi, in connection with our comprehensive affirmation of yourself and of your task as President of the Commission. You are the first Commission President to whom the Treaty grants the ability to reach agreements, and not only with the Commission as a whole but also with each individual candidate. We can only encourage you to make energetic use of this role. No government of any Member State should, in future, be able to disregard the President of the Commission. In this connection, we demand that the budget and the supervision of the budget be very clearly separated. We shall judge the Commission on the basis of whether you succeed, when legislating, in being more true to the spirit of subsidiarity than Commissions in the past have been. A new culture of subsidiarity must enter the Commission over which you preside.
Mr President, tomorrow' s vote means that finally, the Commission presided over by Professor Prodi can get down to work.
After listening to the speeches that the President-designate has made to Parliament, after voting for his appointment in May, and after taking part in the hearings with the 19 Commissioners-designate with a professional and open-minded approach, our group believes that the long crisis involving the Commission must end with a clear and strong appointment: you, Mr President, and your proposed Commission, in accordance with the powers that the Treaty confers on you. We have no hesitation in endorsing you so that the Union can once more have a strong executive, where there are new people, new programme perspectives and a new way of handling important internal and international policies which call for efficient, transparent and democratic institutions that respect each other' s autonomy yet co-operate effectively.
I hope that this framework will bring about a return to the strategic partnership between Parliament and the Commission, albeit respecting their different functions. I say this because, as well as the political balances within the various institutions, the Council' s role is to represent the national governments, and the federal and Community leaning of the Commission and Parliament means that they are the driving force behind integration.
This is the subject which recent events threatened to overshadow and that we must now discuss. It goes without saying that we must fight abuse of power, dishonesty and inefficiency in this area.
The second report of the Committee of Independent Experts highlights the areas we need to deal with, many of which were already among Parliament' s suggestions and which you yourself have already given clear undertakings on. For example, the new criteria for the establishment of private offices and more transparency in relations with the European Parliament and public opinion.
I would, however, like to mention that I am particularly concerned about something in the report, although I do not intend to dwell on it longer than necessary. Nonetheless, it is almost as dangerous as corruption. I refer to pursuing national interests to the detriment of common interests, and that goes for the Commission, and also Parliament, although in a different way. In fact, if Parliament becomes the forum where national political conflicts are replayed, how can we credibly rebuild an open, objective, robust and sometimes severe relationship with the Commission? How can we restore credibility to European politics? We are faced with economic and social challenges in the wake of the single currency and must carry out a far-reaching reform of the institutions. We need to specify the rights of European citizens. Looking beyond our borders, we must tackle the strategic vacuum that has been around for at least ten years and that has been exposed by the dramatic Balkans crisis. We must continue with a policy on the Mediterranean which is supported by the revitalised peace process. Then there is the dramatic crisis in Russia, and matters concerning human rights and the rights of the world' s minorities.
In conclusion, if the European citizens do not receive convincing replies at a supranational level, it will be difficult to curb their feelings of detachment and alienation from the institutions, which will seem distant, incomprehensible and also costly. This is why, Mr Prodi, I wish you and your Commission every success in your work.
It is indeed welcome of course that the interinstitutional trauma of the last few months is now drawing to a close and good that normal business is about to resume. But, as has been said before by many speakers, we must understand the way in which the interinstitutional crisis of the last few months has altered in some fundamental way the relationship between our two institutions.
It is fair to say that in the past there was a traditional view that the European Parliament and the European Commission should operate in an almost permanent state of collusion to take on the vested interests of Member States and so promote European integration. This is now an outdated view which has been bypassed by recent events.
From now on we should perhaps both accept and welcome a permanent creative tension between our two institutions - that, after all, is the heart of a mature parliamentary democracy. This requires changes not only in the European Commission with which we are all familiar, but also changes in the European Parliament itself. Indeed, I hope that Parliament will take this opportunity to reform our own outdated procedures and practices including the financial provisions for MEPs.
Unless we, as parliamentarians, examine ourselves with the same forensic attention with which we examine other institutions we will find it difficult to reverse the shocking voter apathy which was seen in so many parts of Europe in the elections in June. Indeed, it is not an exaggeration to say that voter indifference remains the greatest long-term threat to the European Union as a whole and perhaps to this Parliament in particular. Thus our overwhelming priority should be to re-engage the disenchanted voter: a reformed European Commission, a reformed European Parliament, interacting in a robust but mature manner, is the only way in which we have any real hope of doing so.
Mr President, Commissioner, we want a democratic Europe, a peaceful Europe, a Europe of different nations. We are a Europe in the making. We want to be a strong Parliament and that is why we also want a strong Commission. The hearings have shown that some of your Commissioners are strong and others are weaker. Parliament does not have as much confidence in their readiness to reform things and does not have as much faith in the way in which they will treat Parliament. But all in all, our wish for you is that you will be the strong Commission we need, although it is possible that not all members of our group will vote for you. You were right to regard the word "responsibility" as a key word, not just in the Wise Men' s first report, but also in terms of solving future problems - collective responsibility, but also the individual responsibility held by the members of your Commission, and to my mind, the responsibility held by your officials. I am thinking of the fate of Mr Van Buitenen here, and of the fact that his case should be brought to a conclusion in an honourable manner.
Commissioner, our institutions are not equal to the challenges you have outlined as regards the enlargement of Europe for we must bring about the enlargement of Europe and make it more democratic at the same time, which is difficult. You spoke of reorganising subsidiarity and that is a statement that finds favour with us as it holds promise for the future. The parliaments of the Member States, as well as our own, must become involved. But we want to go further. We want you to consider that if the right of nations to self-determination is to be taken seriously, then that will also mean the constitutional parliaments of federal states, regions and of cultural communities being taken seriously and being given a place in the subsidiarity-based Europe of the future, for the right of nations to self-determination is a sacred principle for all the nations of the world and that does not always mean for the states alone, for those concepts do not always coincide.
I also want to remind you that we inhabit a world that has become very small. I found your speech to be rather heavily eurocentric. For when we look down our own streets we find that the poor of Africa are there as well. To a large extent, the world is one of poverty and AIDS, and one in which the Europe that you outlined as being an island of prosperity and peace is, as we know from experience, one which remains a distant dream for many people. Indeed, we have not yet been able to realise this distant dream within our own Europe. I have in mind the peace processes that are dragging on in Northern Ireland and the Basque country.
Commissioner, you can inspire confidence but at the end of the day, you have to earn it too. I hope that this Commission will achieve this.
Mr President, our group' s vote, which expresses our lack of confidence in the Commission, is not down to disliking the people, the Members of the Commission, or the President, but is the result of a political assessment of their programmes.
We have listened carefully and with an open mind to the President' s repeated statements and the Commission hearings, and this has allowed us to welcome the commitment which springs from a new relationship between the Commission and Parliament.
Following the collapse of the previous Commission, a significant change is being proposed, which includes the undertaking to produce an Annual Report on the State of the Union. This is a change that we welcome.
Nevertheless, on the subject of the programme, our dissent could not be clearer. Indeed, the Commission appears to be continuing along the same path as the previous Commission. We disapproved before, and disapprove even more today, because to continue along that path now, in the light of two important new events - first, the terrible war in the Balkans, whose effects are still being felt, and second, the creation of the euro, something which has the potential for development. We would then need a new political plan to deal with the economic and social issues.
The tragedy in East Timor testifies to the falsity of the thinking behind the war in the Balkans. The UN Charter was torn up and international aid and the supremacy of the United States was the only reason behind the war. America' s geopolitical vision worried even its old friends like Helmut Schmidt.
You are proposing an ambiguous response on the UN, which is dominated by the United States from a military point of view, and you are totally uncritical with regard to the process of globalisation of the world economy which greatly reduces Europe' s autonomy. Basically, there are no original ideas for a new social and political European model, so it might end up simply as a watered-down copy of the North American model.
I am struck by the Commission' s lack of useful and original discussions on culture, mass communication and artistic and cultural production, with regard to which Europe is showing a distrust and a stubborn resistance to the influence of the United States.
However, it is mainly your proposals on economic and social matters that do not convince us. The Stability Pact has been confirmed, and you propose a neoliberal approach to the World Trade Organisation' s important meeting. This is basically another monetarist orthodoxy which goes against any proposed attempts to leave it behind, such as the proposals made by the French Government or by a Minister such as Lafontaine.
We have seen the creation of the euro and, as the President says, we are in an economic upturn, although mass unemployment undermines this orthodox policy. You propose maintaining this policy so that in reality, you can pursue the goal of increased productivity by means of increased flexibility in work. However, this will lead to an increase not a reduction in the social crisis. Mr President, I fear that this will accentuate Europe' s political crisis and widen the gap between the European citizens and these institutions.
Mr President, ladies and gentlemen, the long appointment process is drawing to a close. It marks the end of a turbulent time in the life of the Union, from an institutional point of view, a time which Parliament has used to express all its capabilities and resolutely reaffirm its democratic vocation.
We need a strong, responsible Commission, able to propose suitable choices and ensure that the aspirations of the European citizens will be honoured, which will work alongside a Council that expresses the will of the national governments, and a Parliament which represents the people.
The Commission will be strong if it can carry out its work in harmony with Parliament, which would like more involvement in drawing up legislative proposals and an enduring institutional relationship with the Commission. This continuous transparent relationship with Parliament will prevent the Commission from acting as the Council' s secretariat and from harming Parliament and its democratic function.
Making proposals is not the same as implementing them, but means drawing up initiatives based on the guidelines discussed with Parliament. The statement by President-designate Prodi seems to express this intention. We invite him to pursue this avenue, thereby taking the path to reducing bureaucracy.
The events that led the previous Commission to step down must never happen again. Internal reforms and reorganisation must be carried out according to the rules of transparency. The principle of collegiate responsibility has been reconfirmed, but it is up to the President to exert control over individual responsibilities.
Trade talks will soon begin within the framework of the Millennium Round, and we ask the Commission to take a firm and determined stance so that within the World Trade Organisation, it can defend the supreme importance of social rights, safeguard the environment and protect the European agricultural model and the consumer with regard to world trade. It must also find the courage to propose again a triangular nature for aid for developing countries.
Preserving and spreading the culture of the European peoples is a main common priority. If the Commission performs this task with conviction, it will have Parliament' s support. One of the more delicate and immediate tasks is to regain people' s confidence, as you, Mr President, said in your report, to bridge the gap made apparent by the poor turnout at the elections. It is not only a political problem, but also a social one, with the citizens' increasing feeling of alienation from politics, and this is something we find in all our countries.
A structure as complex as the European Union cannot do without a stable relationship with its inhabitants, those on the receiving end of all its decisions and policies, but the unification process cannot proceed without the conscious support of citizens, without combating unemployment and creating new economic growth.
Without deepening the Union, which is the basis for a new institutional order to give Europe a role on the world stage, we will neither be effective promoters of peace and justice nor capable of reconciling the needs, sometimes opposing needs, of North-East Europe with South-West Europe. So we must have new and thorough discussions on the enlargement process in our institutions.
Good luck, Mr President, to you, the Commission and Parliament! And good luck with the Europe which we must finally build!
Mr President, as far as we, the Dutch members of the EDD group are concerned, the European Parliament does not approve of appointing Mr Prodi' s Commission. We have major objections to the political vision being broadcast by this nominated Commission. Mr Prodi' s first policy priority is not enlargement of the European Union with the countries of Central and Eastern Europe but political integration of the current Union. We fundamentally disagree with this. We want to see the old ideological gulf between Eastern and Western Europe eliminated as soon as possible. You also take it for granted that opting for political integration will have a centralising effect, which will work against the decentralisation of policy that we need.
Secondly, we are very disappointed in President Prodi' s attitude as regards the Van Buitenen affair. At least 6,000 Dutch voters have shown their support by signing a petition for this whistle-blower' s reputation to be restored, which we initiated and which has the support of all the Dutch delegations. So far, Mr Prodi, you have shown no sign of making out a case for rehabilitation. You are even reluctant to find the time to take receipt of the signatures That is a very negative signal to send out to citizens and officials because the idea will take root that your intentions as regards the fight against fraud and nepotism are nothing more than paper tigers.
To conclude, there are individuals amongst the candidates who have against them the appearance of having been involved in some way in fraudulent practices. Certainly after the goings-on of this Spring, the Council should have the sense not to nominate candidates whose incorruptibility and integrity are debatable. It is incomprehensible that Mr Prodi should have protected these candidates with strong and assertive words, even before Parliament heard the candidates and made its findings known.
That is why we oppose the new Commission.
Professor Prodi, you are a man of great talent, surrounded by men and women of equally great talent: Professor Monti, Mr Barnier, and Mr Busquin, who survived where Mrs Cresson succumbed. The first thing your gifted Commission will have to deal with will be the major Seattle Conference. You are, together with Mr Lamy, the negotiator for the Fifteen. But are you going to work in transparency, or are you going to work as you did at Blair House in 1992, where we had to wait a year, until October 1993, before receiving the Blair House text? In other words, are you taking the democracy of Athens or the oligarchy of Venice as your model? And this is the real question of the Intergovernmental Conference. The problem is not the vote by qualified majority or the reduction in the number of Commissioners.
The problem is how to work with realism, with compromise, perhaps even with such a compromise as there was in Luxembourg in 1965. After all, the World Trade Organisation has over 137 members and operates by consensus. We can therefore expand to twenty members while still respecting the identity of each one. In other words, expansion is not an institutional problem. It is perhaps a fiscal problem, to know who will pay: will there be a tax on revenue? It is perhaps a geographical problem: how far should we expand? You mentioned Ukraine. In the South, should we extend as far as Turkey? And then, at a certain point, we will be faced with an issue of civilisation, not between the civilisation of Maimonides, Averros or Saint Augustine, but between that of the Islamists, who carry out bombing in Moscow or massacres in East Timor, and the sophisticated civilisation which you represent.
In other words, Mr Prodi, when one seeks to create a synthesis of East and West, the result is Byzantium, and you know how that ended. That is why we shall be voting against the Byzantine route, while admiring the "emperor" you could have been.
Mr President, I should like to make four points. The Conservatives are opposed to the return of any of the former Commission and we have been denied votes on individual Commissioners. Secondly, the left-wing composition of the proposed Commission is wholly contrary to the views of Europe' s voters as shown in June. Thirdly, important questions on probity have still not been answered in respect of some of the Commissioners-designate. Fourthly, we are concerned that some are simply not up to the job.
Over the past two weeks Conservative MEPs, as others, have cross-examined the nominated European Commissioners. Our criteria were competence, policy and background. Right from the outset we demanded an open vote in every parliamentary committee in order to allow MEPs to register their opinion on individual EU Commissioners. Time and again this request was blocked. Finding ourselves unable to hold individual Commissioners to account, Conservative MEPs are left with no choice but to oppose, on the grounds of democratic principle, the incoming team of European Commissioners. We insist on responsibility and accountability. Even Professor Prodi declined to face an open hearing.
In most of our countries, perhaps all, a minister who misleads parliament or who fails to take action to deal with grave mismanagement would step down. In the Wise Men' s report into the last Commission, it was noted that it is becoming difficult to find anyone who has even the slightest sense of responsibility. It is even less reassuring to note that during their time as commissioners not once were the EU accounts effectively signed off. It is hardly an advertisement for responsible financial governance.
The outgoing Commission stood on collegiate responsibility. Four governments reappointed their Commissioners. For these reasons, Conservative MEPs oppose the four returnees. This is not personal. It is not political. It is a point of principle. The only way to deliver on this is to vote against the Commission as a whole. We want the European Parliament to be given the power to dismiss individual Commissioners for maladministration or fraud. By failing to allow votes on individual Commissioners, MEPs have been denied an important democratic right.
We want a European Union that is efficient and accountable and where Europe' s institutions are kept under close scrutiny. We are not anti-European Commission. We are against fraud and corruption, mismanagement and inefficiency. We want a Commission which works, which really does less better. Wednesday' s vote is an important opportunity to signal to the new Commission that business as usual cannot be the guiding principle in Brussels.
Mr President, I address my remarks this morning in the main to Mrs De Palacio. Mr Prodi in his address to this Parliament some time ago gave a strong commitment to combating fraud and the misuse of public money. That is why during Mrs De Palacio' s hearing I and my colleagues insisted on questioning her very closely on the flax subsidy scandal in which her department was involved in Spain. The response of Mrs De Palacio was not to our satisfaction and indeed her contention that the Spanish Parliament had cleared her of any responsibility and that the issue is now closed is clearly not true.
Whilst I appreciate that the OLAF and Spanish investigation is ongoing and that Mrs De Palacio may be totally exonerated of any involvement, the fact remains that she was a little economical with the truth when answering my questions on 30 August.
Finally, Mrs De Palacio' s outburst at the press conference following the hearing does not bode well for someone whose remit includes relationships with the European Parliament and, whilst I accept that Mrs De Palacio did apologise later for her remarks, it nevertheless raises another doubt about her ability to carry out this specific role in the new Commission.
Sadly, Mr President, even though Mrs De Palacio answered our questions on transport to our satisfaction, and as a group we will no doubt endorse the Commission tomorrow, we must enter a reservation on the candidature of Mrs De Palacio pending the findings of the OLAF and the Spanish authorities' investigations and because of the way she responded to questioning on this issue at her hearing.
Mr President, Mr President-designate of the Commission, you have spoken, Mr Prodi, of the future of the Union as a union of sentiments, as a preservation of diversities. You have spoken of a new order as a co-operation between cultures. You have even spoken of religions. I believe that, so that it may be politically effective, this desire demands the recognition of the plural reality of Europe and plural reality of many States. The United Kingdom, Belgium, Spain, Italy and many States which will join the Union in the future are plural realities. For their political recognition to be effective we have to promote it and we believe that the appropriate body for this purpose is the Committee on the Regions, the institution which will lead this process within the European Union.
Tomorrow, a group of MEPs will begin work on the creation of an Intergroup to work in this area, with the intention of creating a spirit of co-operation with the Commission and the institutions of the Union so that collective rights and their recognition should become an extension of the recognition of individual rights. This process of recognition will be based on dialogue, negotiation and political agreement, so that the supreme values of co-existence and peace should be paramount.
If this new culture is recognised as having value, it will be to the good of the European Union. There is no doubt that if over the past decade, our position on the former Yugoslavia had shown more sensitivity to the different realities of peoples, instead of becoming obsessed with the idea of the State, things would have been different and, no doubt, less disastrous.
I appreciate your active sensitivity with regard to East Timor and also with regard to the Mediterranean area. You can count on my vote, Mr Prodi, as our spokesman, Mr Cox has announced, with full conviction.
Mr President, Mr President-designate of the Commission, I shall be giving my approval to your Commission tomorrow. However, I shall be taking some aspirin beforehand, and I shall probably need a double dose after the end of the hearings and in view of the results of these. We had been told that the sun shone out of this Commission. In fact, the Commission did come through the test, but hardly shone. A number of Commissioners are suspected of having mislead Parliament, and there is the risk of the past catching up with a number of them. A number of Commissioners were hardly filled with ambition, ability and the desire to continue working in the Commission, and the fact that this applies to candidates who are to be concerned with relations between the Commission and Parliament and with preparations for the Intergovernmental Conference is something I find very regrettable indeed.
Mr President of the Commission, I believe you have a bigger job in front of you than your Commission is aware. I am voting for you with the sober insight that work has to begin and I am voting for you in the light of your very trustworthy promise to enter into an alliance with this European Parliament. I am voting for you not because of the visions which, for the most part, you still owe us and for the ways leading to the fulfilment of these. I believe that it is either in this Chamber or nowhere at all that the vision of European integration will arise. However, we need the alliance you propose for the vision of a European democracy. We need it for the vision of a peaceful order in Europe, and we need it for the vision of Europe as a single social and ecological area.
However, more is needed in order to achieve these things than you have so far set out. For a European democracy, a constitutional process is needed; for a peaceful order in Europe, courage is needed to accept responsibility for our own security; and for the vision of Europe as a single social and ecological area it will be necessary for politics to be emancipated from an ever more aggressive neo-liberal ideology. This may be a punishable offence for a parliamentarian of 20 years' standing, but I am voting for you out of hope and not yet out of conviction.
Mr President, despite the brave efforts, all the palaver with the resignation of the Commission, the replacement and hearings of the Commissioners did not succeed in blotting out the crux of the problem.
In fact, in our view, the most important thing is not the individual personalities and abilities of the Commissioners, nor the changes in administration. Our judgement and evaluation of the new Commission is based on the policies it is called upon to implement. We must admit that the Commissioners under scrutiny, both as individuals and as a whole, have all the skills and determination, as was evident not only in the hearings but also in Mr Prodi' s statements today, to meet both faithfully and unswervingly the objectives of the European Union at the cost of the interests of the working people and of the European people more generally.
In our view, it is certain that the new Commission will not just continue the disastrous work of the outgoing Commission, but will reinforce it. Today, Mr Prodi again presented his credentials to the forum affirming not only that both he and his team are ready to serve it but also that they can, with their alluring words, deliberately mislead the citizens. However, the people of Europe must not succumb to this seduction. It is simply the old hiding under the cloak of the new. They can, however, rest assured that even with the new Commission, today' s bleak situation will still persist as it is precisely that Commission which is the brainchild behind NATO and European Union policy. We will see fresh tensions and wars like the ones witnessed in the Balkans; a continuance of the double standards policy as regards respect for human rights and independence; we will also witness increased levels of unemployment, greater privatisation, the liquidation of all small and medium-sized agricultural and industrial enterprises, the gradual petering out of social rights, and the curtailment of democratic freedoms.
Thus, against this dangerous backdrop not only are we refusing to remain blasé, not only are we rejecting and voting against the new Commission, but we are also calling on all working people and the people of Europe, to step up their fight, to thwart those plans which are disastrous for their future and to revolt against the current situation, for the sake of another Europe, a Europe of the People, of peace and solidarity, of mutual and beneficial co-operation.
It is with growing concern that I have heard the President-designate of the Commission' s, Mr Prodi' s, remarks about the role of the Commission. Mr Prodi and a number of the Commissioners-designate have put forward strongly federalist plans which the majority of people in my country are opponents of, and which, I have noted, a growing number of people in other Member States are also opposing. The aversion to a federalist Europe is, of course, due to the fact that EU countries are generally much better at solving their own problems in accordance with their people' s wishes than an overpaid officialdom out to lord it over the continent. This attitude has been reinforced by the maladministration, deceit and lack of accountability which led to the downfall of the previous Commission. We all know that it will, at best, be a very big task to bring the Commission' s ponderous and high-handed bureaucracy up to the standard we require of public administration in our home countries. It has therefore been a source of shock to see that the new Commission contains a number of members who, in one area of responsibility or another, have such a share in the mistakes of the past that they definitely ought not to be sitting on the Commission. It has been disgraceful to hear a number of Commissioners dismissing the need for quite elementary changes which in fact are a prior condition of stamping out the scandalous states of affairs which characterised the previous Commission and a number of earlier Commissions, and which have turned the EU' s administration into a caricature of an accountable democratic administration.
Mr Kinnock' s hearing showed, then, that there is no will in the Commission to use its powers to instruct, and assume full responsibility for, the directors-general and their employees. If the Commission does not take full responsibility and exercise complete authority in connection with the whole administration, then any talk about proper administration is just empty words, and I am certain that Mr Kinnock, like most of us, is used to better things at home. I must say, therefore, that I regard it as my duty to my electors and to my conscience to vote against endorsing this Commission.
Mr President, it would seem that even the majority of your own MEPs are indifferent to this charade of a democratic debate. What can one say in 90 seconds or even in 90 minutes, Mr Prodi, that would justify to the people of Europe your appointment and that of your Commissioners? The answer is "nothing" because there is nothing that can justify your agenda to control the political life of the nations of Europe by stealth, aided and abetted by the Heads of Government of Member States, not least the United Kingdom. The United Kingdom Independence Party supports the EDD and rejects the dangerous and unworkable scheme to create a new nation called Europe. We campaign for a Europe that once again respects the political, economic and cultural diversities of all the individual nations and their right to democratic self government. That is why the UK Independence Party campaigns for the withdrawal of our country from membership of the European Union by repealing the European Communities Act so misguidedly signed by Prime Minister Heath in 1972. Already almost 50% of the British electorate are in favour of withdrawal. Our campaign has placed this question firmly on our nation' s political agenda.
Of the three nations allowed a vote on the Maastricht Treaty seven years ago only Ireland, with a population of 3.6 million, showed any enthusiasm. What about the other twelve Member States? So much for European democracy. The appointment of Mr Kinnock and Mr Patten clearly underlines the impression that appointment to the Commission is in effect a consolation prize to compensate for political rejection in one' s own country. Clearly this is yet another reason why a large section of the British electorate reject membership of the EU and backed our campaign for withdrawal.
Tomorrow we shall vote against the appointment of your Commission.
Mr President, there are, of course, many areas in which the new Commission must be assessed, but firstly, I think that it is simply the question relating to trust that must be asked, in other words, can we as Members of Parliament, as representatives of our people, reasonably assume that the new Commission is not going to go down the same road that led to the downfall of the Santer Commission? Sadly enough, I believe that the answer to that question has to be no, notwithstanding the respect it is possible to feel for the competence of some Commissioners-designate as individuals. After all, the Belgian Government has, in appointing Mr Busquin, chosen a Commissioner-designate who was the President of that den of thieves, the Walloon Socialist Party, a party truly epitomising bribery scandals, financing by arms dealers, fraud, political appointments, squandering of the authorities' money and European subsidies. Mr Busquin himself enjoys massive protection, which is reported quite openly in my country' s press, but he was certainly personally responsible, and he has recognised and admitted this himself, for submitting party accounts which he knew had been falsified and which led to the party being financed by unlawful means. What is more, he refuses to speak Dutch, the language spoken by the majority of people in his country, and has made this a kind of trademark of his.
Esteemed President, in my country, Flanders, people roar with laughter whenever this question of trust is raised in relation to a Commission containing such politically suspect individuals.
Mr President-designate of the Commission, we welcomed your report on the enlargement of the European Union, institutional reform, the consolidation and economic growth of the entire Union, as well as sustainable development for the creation of jobs.
During your speech, Mr President-designate, you stressed a subject that we are particularly concerned about: the need to fight for a European identity. Without this fight, we cannot achieve the ambitious goals that all the peoples of Europe, this Parliament and all the institutions wish for.
It is something that all the European institutions - the Council, the Commission and this Parliament - must fight for together. It is a fight to give the Europeans a feeling of shared destiny, of a shared mission, a shared identity, a shared civilisation and a shared land. And we, our movement, Forza Italia, the Italian Popular Party, and the European People' s Party, with links to our Christian heritage, will give all the support we can to this fight.
Mr President, Mr President-designate, just a few words on the WTO and agriculture.
We do indeed need the WTO in order to organise the opening of markets and not to suffer from them. This is particularly true for agriculture. Everyone knows that our form of agriculture, our rural environment, is not comparable to that in Australia, Argentina and the USA. Confronted with this, Europe therefore has a duty to defend its own model of agriculture and has the right to an appropriate common agricultural policy.
We expect specifically that multinational agreements integrate the concerns of our farmers and of our consumers. We expect the forthcoming negotiations to expressly take into account the fact that, in Europe, we have structures of production, and environmental and social conditions, which entail costs which must be compensated by public subsidy. I also wish to point out that competitiveness in agriculture is measured not only on the world market but also in terms of balance of the land, maintenance of the fabric of rural life and conservation of our natural heritage.
That is why the concept of multifunctionality in agriculture must also be recognised in the WTO. That is why, Commissioner, we intend to continue the debate on all these matters with the Commissioners concerned and we intend to monitor developments in negotiations very closely.
Mr President, honourable Commissioners-designate, I have to say that I feel sorry for you in a way. You will not be having any honeymoon period because we are all waiting impatiently for you to begin work on the task in hand and for us, together, to begin working for Europe. So I do not think you' re going to be getting any honeymoon period, as new colleagues and new bodies usually do.
In general, I take a positive view of your programme and of what you have put forward already and today. There are, however, three things I should like to ask you to consider.
I perceive that there is something of the "emperor' s new clothes" about the Codes of Conduct you have adopted for the new Commission. The question I am asking is what distinguishes them from the rules which applied to the old Commission. This is not robust legislation we have here. The rules do not take account of citizens or of citizens' rights. Where are the hard and fast rules and the citizen' s perspective upon things?
Secondly, Mr Prodi used the word glasnost today. Coming from Finland, I am familiar with a number of Russian jokes. There' s a Russian joke about a number of Presidents and Soviet leaders travelling by train, and the punchline includes the very words glasnost and Gorbachev. One sign of glasnost is that nothing happens. There is openness but nothing else. I do not think we shall be talking in the future about any spirit of glasnost in Europe because it is synonymous with nothing happening.
Thirdly, I would draw your attention to the fact that you must look again at your staff of advisers. If you have the same staff of advisers in the new Commission as in the old, there is in fact a risk of precisely the same errors being committed as, for example, by the previous Commission in its relations with Parliament. You should have a shake-up of the advisers who are closest to your colleagues in the Commission.
Finally, I want to say a few words to Mr Swoboda. I agreed entirely with him when he said that we must be careful about how we judge the individual Commissioners in future. We did not get it right with the previous Commission. In fact, it was in particular the Commissioners-designate from smaller countries who were questioned the hardest. This is not an honourable way of looking into just how responsible individual Commissioners-designate are.
Mr Prodi, the ecologist group suggested that you amend the distribution of portfolios among your team because, in addition to the integrity and competence of each Commissioner, we consider that their personal commitment and their determination to defend the matters entrusted to them from the perspective of a federal Europe are a further important element in our assessment of them.
Regarding the subject of growth which you dealt with in your introductory presentation, our commitments to the people who elected us are those of sustainable and less inegalitarian growth, going in the opposite direction to the structural tendencies which we observe today. In this respect, new European policies are indispensable and in the course of their hearings the Commissioners were given the opportunity to indicate their priorities in this direction.
Regarding fiscal policy specifically, we were particularly disappointed by the lack of conviction expressed by the Commissioner questioned on the subject of developing the co-ordination of fiscal regimes and the need to move towards qualified majority rule at the forthcoming IGC.
The great majority of our fellow citizens would like to see increased fairness in fiscal matters, Mr Prodi, that is why we again ask for a strong personal commitment from you on these questions.
Mr President, the Members representing LO and the LCR will be voting against the Prodi Commission.
The European Commission, the executive body of the European Union, was designed to serve the interests of the main European financial and industrial groups in international competition. Resulting from undercover bargains between governments, its role is to contribute towards creating the most favourable conditions for the multinationals in their constant efforts to increase their profits on the back of their own employees, the most recent example being that of Michelin, and, more than this, to the detriment of the majority of the population of the European Union and the peoples of poor countries. Its method of appointment, its operation and its composition reflect this basic reality.
The essential interests of the working classes are not taken into consideration. In order to justify catastrophic unemployment and layoffs, the European Union takes refuge behind national governments. As for the harmonisation measures which it is responsible for, they do not improve the situation even in countries where the legislation is most unfavourable for the working classes and underprivileged sectors of the population or those discriminated against, women and immigrants in particular, as harmonisation, when it is implemented, is to the lowest common denominator. The Members of the European Parliament representing Lutte Ouvrière and the Ligue Communiste Révolutionnaire shall consequently be voting against the Prodi Commission.
Mr President, ladies and gentlemen, the French Members of the PPE/ED have come to a generally positive assessment of the Prodi Commission. This positive opinion is not, however, either a rubber cheque, or a blank cheque.
It is not a worthless rubber cheque, Mr President, as we are aware of the developments in relation to the previous Commission. Mr Prodi has undertaken, at the request of groups, our own in particular, some very clear commitments as regards the transparency of the actions of the Commission, consultation with Parliament, and the responsibility of Members of the Commission towards this House. On the major issues coming up - negotiations on the World Trade Organisation, the Intergovernmental Conference, debates on the case of the Mediterranean - the President of the Commission also indicated his wish to include all the Members of this Parliament as parties involved, as decision makers. This is a step in the right direction.
But still we cannot give you a blank cheque. Firstly, because, even though the hearings of the Commissioners went well on the whole, they did not give rise to unanimous enthusiasm. In July already, without implicating the individuals, we denounced the political imbalance of this Commission which hardly corresponds to the distribution of power within this Chamber. In September, some of the Commissioners did not necessarily seem to us to be up to the ambitious plans which you defined yourself.
This morning, Mr President, you stated that you wanted an integrated and efficient administration, competent Commissioners above all suspicion, a political programme for the next five years, in full collaboration with Parliament. How could we possibly not approve?
Mr President, the great challenges which await us - expansion, deepening of a European reality while respecting national identities by the new approach of subsidiarity, the safekeeping of our agricultural systems, the construction of a more humane Europe in the field of employment, a more generous Europe - are such that we must accept them together. But while we can not give you a rubber cheque or a blank cheque, we can announce our wish to work together in order to give all the peoples of Europe, in spite of difficulties and conflicts, good reasons to believe in their own destiny and to have faith in their shared future.
Madam President, it is not my task to make a political evaluation of the new Commission. However I would like to say a few words about fishing.
The reform of the common fisheries policy, envisaged for 2002, will be a great challenge and a great test which this new Commission will have to face since the fishing industry expects this reform to turn the fishing policy into a genuine common European policy and the Commission to endow it with the necessary additional Community status.
In the fishing industry, employment should also be our political priority, Mr Prodi. The Commission which you preside over must commit itself to maintaining employment in the fishing industry, both in the Community fleet and in the processing industry. The fishing policy, Mr Prodi, is also an effective tool with regard to the organisation of European territory and the correction of the disparities which still exist in Europe today.
It is the peripheral regions with a degree of development which is lower, much lower, than the Community average which suffer most from unemployment and which have the least effective infrastructures. These are the regions, Mr Prodi, which depend most on the fishing industry.
Please make great efforts, Mr President, Commissioners, Mr Fischler, with regard to the common fisheries policy, since the whole of Europe, including inland Europe, will be grateful for them.
Mr Prodi, you expressed the wish to restore the trust of citizens in the building of Europe and in the European Union. Our view is that a great deal of the disrepute of the European Union is related to its inability to fight effectively against the ravages of all-pervading neo-liberalism. The Members here present who have all conducted campaigns in which the debate focussed on the urgency of the social situation and the fight for greater employment, have been elected to ensure real progress towards a Europe of employment.
The work programme which you presented today, as you have reported it to us and as it has been implemented for several years now, does not live up to expectations. The Greens are proposing a number of measures on the active, global and massive reduction of working hours, and on support for sustainable economic activities, which are creating employment, in sectors such as the construction of accommodation, public transport, renewable energy. We also think there is an urgent case for measurement and harmonisation of minimum social values on the European scale.
We are obviously not unaware of the fact that there is no consensus within the European Union, and within this Parliament indeed, on this work programme and programme to combat job insecurity and unemployment. However, we think it a matter of urgency, and it is a matter of responsibility, to permit public debate on these matters. That is why we are totally aggrieved at the exclusion of the European Parliament from the employment process resulting from Cologne and we formally request, Mr Prodi, that you do all that you can to ensure that Parliament can regain its proper place in this employment process.
Mr President, I would like to ask a question on an issue which was not raised in the Commissioners' hearings as the problem had not yet arisen.
What does Mr Prodi think about the action and proposals of the Commission for dealing with the earthquakes and their consequences for Greece? This is a major issue as we are talking about 130 dead with the numbers continually increasing and 100,000 made homeless within Athens alone not to mention the tremendous burden on the Greek economy, the huge social problem, and those small businesses and industries which have collapsed.
As far as I know, Mr Prodi received a letter from the Greek Prime Minister. I understand that perhaps he is unable to announce specific measures today, but I would appreciate his initial thoughts on the matter. I know that he is attuned to the issue and he will recall the measures taken by the European Union following the earthquakes in Italy, in Assisi. I therefore look forward to a positive reply.
Mr President, and in particular Mr President-designate of the Commission, I have good and bad news for you. First, the good news. As a person and as President of the Commission, you also have the confidence of those Members of the European Parliament who are very sceptical about your team. In other words, you personally will be able to count on a "yes" vote from our group in both elections. Now for the bad news. It has emerged in the course of the hearings that, in addition to brilliant, excellent Commissioners, you have evidently also had to present to us Commissioners who are merely average or below average and, unfortunately, one or two who are just not qualified for the job at all. In other words, we naturally have reservations about Mr Busquin in particular. When scandal is never far behind a person, experience dictates that sooner or later it catches up on him.
Although I well understand that you have limited room for manoeuvre, there really has to be a change in personnel when serious criticisms like this are being made. Barón Crespo said this morning that one particular refractory minister in Bavaria would not have resigned. Well, I have news for him. The minister resigned yesterday before the vote in Parliament. I fear however that, unfortunately, it will probably be another century before the European Commission achieves the efficiency of the Bavarian state administration.
Mr President of the Commission, with all due respect for yourself and the estimable ladies and gentlemen of your team, if you do not arrange for Mr Busquin in particular to be replaced, then a number of my colleagues will unfortunately feel compelled to not yet be able to affirm their confidence in this Commission. The chance to embark upon a genuinely new era in Europe must now be seized courageously and energetically.
Mr President, honoured colleagues, if we are talking today about the future Commission, then we are also talking about our political priorities. And what do these include, Mr Prodi? They incorporate areas of life which are among the most significant for human beings and which are of importance every day for us and our children. Examples include clean air and drinkable water, safe food which does not poison people, the safeguarding of their personal economic interests and the development of a basic standard of health within the European Union. In the course of the hearings before the relevant committees, Margot Wallström and David Byrne have shown brilliantly and convincingly, as well as to the satisfaction of the committees, that these priorities have been recognised and that full commitment will be given to this policy and to its fulfilment.
How, though, do such policy areas become political realities and priorities? That can only happen with the support of the whole Commission around the Commission table and with the support of the President of the Commission, that is to say of yourself, Mr Prodi. So, can we be hopeful? I have been asking myself that question for a number of days now and, Mr Prodi, I have been asking it whenever I hear a speech by you. That is four or five in all now. I will also tell you the answer. I am not hopeful. My impression is that, in the past, you have merely been paying lip service. And because it was too much trouble, you do not do it at all now. In your speech today, you did not say a word, not a single word, about environmental policy. You mentioned sustainable development once. This is a compulsory exercise which everyone engages in. You did not say a word, not a single word, about consumer protection and safe food. And that is after BSE and dioxin! You used the word "health" in connection with the economy and sport. You betray your ignorance here, Mr Prodi, not that of your Commission, merely your own.
Mrs Wallström and Mr Byrne have quite clearly come through their examinations before the European Parliament with flying colours. But they will probably often feel themselves to be alone around the Commission table, for you, Mr Prodi, have no idea about the interests of people inside the European Union despite the fact that you are always spouting about the "European soul" . You say you have learned lessons. So what lessons have you learned, Mr Prodi, other than that enterprise is important? You have shown in the past that you do not seriously mean what you say, and so you no longer say anything at all. I am telling you quite clearly, Mr Prodi, you have not passed the examination as far as I am concerned. So far, you have clearly failed it. So if I vote "yes" tomorrow, it is because of your esteemed colleagues, Mr Prodi, and not because of you. If, when voting, I was able to differentiate between yourself and your colleagues, you would get a clear "no" and all the others a clear "yes" . In football, a good team with a bad coach would never reach the top of the league. I only hope that the future Commission will overturn this rule.
Ladies and gentlemen, I am suspending the debate to allow the vote that was decided on this morning to take place. The debate will resume after the vote.
Approval of the Minutes
The Minutes of yesterday' s sitting have been distributed. You have all had time to look at them.
Are there any comments?
Madam President, in the text of the Minutes that have been distributed, only the second part of the decision made by the Committee on Constitutional Affairs is included.
Yesterday, you read both the first and second part in the House. The second part refers to the interpretation to be inserted as a note in the Rules of Procedure, but the first part says: "the declaration of the creation of the Technical Group of Independent Members is not compatible with Rule 29(1) of the Rules of Procedure" and you have entrusted us with this matter and also given us the opportunity to make our own interpretation as a note in the Rules of Procedure, which will be relevant in the future too.
I therefore think that the Minutes should also include the first part of the statement you made to the House yesterday.
That will certainly be done. The Minutes will be corrected and completed so that this is the case.
I would like to make a comment on the Minutes and on our colleague' s intervention on what you have just said, if you do not mind, Madam President. In the same way that this morning, you delayed the vote until later, and quite rightly so, because we did not have the Minutes on which the House was due to decide, it is quite obvious here that we would only be able to decide on the rule which features in the Minutes, which is a rule of general order, and not on the particular conclusions which follow on from it.
This is my first point, Madam President, which I believe cannot be argued with. The House' s decision will hold for the general rule which represents an interpretation of Rule 29 of our Rules of Procedure.
I would also like to say very briefly, if you do not mind, why, in our opinion, this interpretation must not be upheld. Rule 29(4) of our Rules of Procedure, states that a group declaration must show the designation of the group, the names of its members, and the composition of its bureau. These are the only three requirements stipulated in our Rules of Procedure.
If, ladies and gentlemen, you choose to interpret the rule in a way which goes beyond the letter of Parliament' s law, even though it is extremely clear, perhaps out of scorn for the rights of minorities or as a way of expressing the large Parties' hegemonic desires, I would like to draw your attention to the fact that you would be creating an extremely important and damaging precedent which might rebound on any of the Groups or sub-groups of this House one day.
You would, in effect, be allowing the majority of the House, the way it currently stands, to make decisions on political allegiances which might exist between any MEPs who may nevertheless have signed the constitution of a Group, and we know very well that there are, even within Groups with a majority, factions which are certainly in agreement with one other on a common political programme.
Madam President, ladies and gentlemen, these are the reasons why we are appealing to the House' s wisdom, its moderation and, above all, to its respect for the rights of minorities which, until now, it must be said, it has not observed with any great distinction.
Madam President, I would just like to say that the Minutes are perfectly well written as they are, and so it is right that they should be the sole basis for a decision on the interpretation of the Rules of Procedure which will be annexed to the Rules of Procedure themselves. The rest of the ruling decided on by the Constitutional Committee has no place in this text. I therefore propose that we keep the Minutes in the form in which they were written, and in which they have been submitted to us for approval.
Mr Dell' Alba, one thing is clear: I know what I said yesterday, and not only do I know it, but I have here, in front of me, the text which I read out yesterday, and which nobody can dispute.
We have a procedure which makes provision for the adoption of the Minutes and which makes provision so that Members who think that the Minutes are not in line with what has been said can choose not to adopt them. I too, have the feeling that my ideas have indeed not been accurately reported, given the differences between the way that I expressed them and the way I see them reported here today.
The only thing I can do is, of course, to retain the correction Mr Napolitano is demanding, as I am more qualified than anyone to tell if my words have been correctly reported. Therefore, I cannot refuse to include this correction.
Are there any other comments on the Minutes?
Our task is to vote in favour of the Minutes or against them, certainly not for or against the consequences of this vote and of a statement by this House. That is all.
Absolutely, Mr Pannella. Furthermore, we must not get things confused. For the moment, I would ask everyone to present the corrections which they consider necessary to the Minutes, on other points as well as this one. In accordance with the way we have always done things, I will then declare the Minutes adopted with the corrections I have been informed of. Only afterwards will we proceed to the vote on your opposition to the interpretation.
Are there any other comments?
Madam President, I would like to make a comment regarding page 7 of the Minutes. Yesterday you were kind enough to give me the floor and I spoke of the anniversary of the beginning of the peace process in my country, the Basque country. In your kind response, you said:
"Mr Knörr Borràs, I have noted your intervention whose rightful place is in the context of the debate we have organised on this matter."
(ES) We have not organised a debate on this matter. It was probably an error in translation but anyway, I thank you for giving me the opportunity to say what I had to say concerning the peace process in the Basque Country.
Madam President, on page 6 of the Minutes it says that Mr Posselt clarified his remarks at the beginning of the sitting. I want to say something about this. Firstly, I made no remarks at all at the beginning of the sitting and, secondly, this clarification of mine yesterday would appear to have been to no avail, since there is again no mention in the Minutes of what I actually said, and the next point in fact contradicts what I said.
I should therefore like to repeat my comments. I indicated last plenary week that, according to our Rules of Procedure, the plenum decides about the Bureaux of the delegations but that, again, according to our Rules of Procedure, the joint parliamentary committees, just like the parliamentary committees (that is to say, the normal specialised committees of Parliament) have to hold elections to their Bureaux, just as we have done in the internal committee in all committees. This also has to happen with the joint parliamentary committees in third countries.
I have touched upon this matter on a number of occasions here, and there has never been any reaction, although it is clearly stated in the Rules of Procedure. I again referred to this matter yesterday when the Minutes of the Friday sitting of the last part-session were adopted. Now, the Minutes state that I clarified my remarks (but do not go on to state what I actually said) and then list at the back who' s who in the Bureaux of these joint parliamentary committees. This is incorrect, though. What instead we are concerned with here are proposals which still have to be voted on in the joint parliamentary committees once these have been constituted.
Mr Posselt, we will make sure that what you said yesterday has been correctly included in the Minutes, because that is really the only issue here, and not whether there should be a new debate on the matter.
(The Minutes were adopted)
Statement by Mr Prodi (continued)
I have received, pursuant to Rule 180(4) of the Rules of Procedure, an opposition from the Technical Group of Independent Members, to the interpretation proposed by the Committee on Constitutional Affairs to Rule 29(1) of the Rules of Procedure. Pursuant to the Rules of Procedure, I am submitting the interpretation to Parliament. I would like to remind you, as I stated yesterday, that our Rules of Procedure require a simple majority with at least a third of the Members present. I would say that there are about 209 of us present, maybe more, but in any case, we will find out easily enough as there is a request for a nominal vote.
(The interpretation was adopted)
Madam President, Mr President, from Kosovo to East Timor, the world needs Europe, the Europe of the institutions of the Union. And the European Union needs a good relationship between the Council, the Commission and Parliament in order to win the full confidence of its citizens. Mr Prodi has proved to be fully aware of these considerations. An institutional crisis would weaken the Commission but also this new Parliament at a time which is crucial for European federalism. In our political opinion, the Commission' s programme is very important in that it intends to build on past triumphs and strengthen the commitment to peace, security, stability, employment and the well-being of all Europeans, but also people from other nearby countries, to the East and South. But regarding the appointment of the Commission, the method of government is important too, in terms of its collegiate nature but also in terms of the behaviour of individual Commissioners. We think that Mr Prodi will perform the duties of President with authority regarding this matter. Taken together, the issues we have discussed allow us to express a vote of confidence in what Mr Prodi called 'a new start' : a term commonly used to refer to the Commission, but also in my opinion, that applies to this new Parliament too.
Mr President, Mr Prodi this morning you used a Russian word, glasnost, which means openness. I hope you know the other word which Mr Gorbachov made famous - perestroika, meaning restructuring, reforming - because we expect that from you too. You have to regain the confidence of the public of Europe. Everyone has said that this morning. You will only do that if you show these qualities: clarity, leadership, honesty and humility.
Clarity: your political vision, as expounded this morning, does not completely satisfy our vision, and you have to expand and think very much about social Europe, the environment and other aspects. We want from you concrete objectives. That is what people understand, and we want, as part of this clarity, evidence that you can listen. That evidence is not forthcoming at the moment. We want evidence that you can listen and understand what your role is, what our role is and what the roles of of the Council of Ministers, of lobbyists and of members of the directorates-general are.
Leadership: you have to show willpower, integrity and you have to show that you have very good eyes and ears and that you are a competent person.
Honesty: telling the truth even when it is not comfortable to do so.
Your Commissioners are being tested on the same grounds. Our committee, the Industry Committee, questioned three Commissioners and sent delegations to three others. We questioned Commissioners Liikanen, Lamy and Busquin and we went to the hearings of de Palacio, Patten and Wallström. We had the widest grasp of any committee. When we questioned Commissioners Liikanen and Lamy, we did so objectively, asking questions about their role. That was not the case with half of the Members there for Commissioner Busquin. Commissioner Busquin' s hearing revealed far more about that side of the House than it did about Commissioner Busquin. That is because he was subjected, unlike any other Commissioner-designate, to a sadistic, preplanned and concerted attack. There was no reaction to his repeated, very clear answers to the same question, and issues involving internal Belgian politics which had no bearing on Mr Busquin' s future role, given that this is a multilingual House, were repeated ad nauseam. No other Commissioner was subjected to this ordeal and it is bitterly resented by those of us who wanted to do this thing properly and to objectively listen to what Commissioners would say about their future work. That side of the House should be thoroughly ashamed of their conduct in the Busquin hearing.
Unlike those opposite we listened to the answers to questions about the future roles. The six Commissioners with whom we had dealings satisfied us as to their future competence in the roles which they will undertake.
Mr President, I would like to raise a point of order. One of the things that is being agreed with Mr Prodi' s Commission is that the Commissioners will attend if the subject under discussion concerns them. I now see that a large number of Commissioners, indeed a sizeable number of them, have obviously already gone for lunch, despite the fact that they are still the object of discussion. I consider that the whole Commission should attend until the end of this debate.
Mr President-designate, you know that you have the confidence of many in this House, as a result of your conduct, and also I believe, as a result of your human and personal qualities. These factors ensure that you will gain the confidence of this House, and because of you, many of us will be voting for your whole team. You will be responsible for the common interests of Europe. This is the mission that the Commission has. I think that the common interests of Europe today will require you to face up to two main challenges over the next five years.
The first challenge is the European people' s complete lack of understanding of the European Institutions. What we have here are institutions for beginners, which people do not understand, which they are not informed about, and as these institutions are a mystery to them, they are suspicious about them, sometimes excessively so. It is your duty, as defender of the common interests of Europe, and it is our duty as the people' s representatives, to give this action clarity, and this is why we are defending, as you know, the idea of a constitution, of working towards a European constitution.
The second challenge, which is even more important, is to find out if there is a social action programme for Europe. Europe was made for just such a programme, and in these times of globalisation, when our citizens have the impression, the feeling that all the real decisions are made somewhere else, and particularly in the world of finance, it is important to revive the idea of a plan for Europe which is understood by the citizens and defended by the institutions. The task of formulating a plan for Europe falls to you as President of the Commission, just as it falls to us as representatives of the people.
As you well know, and I shall end now, it is through dialogue, between the European Parliament and the European Commission then, that we will find the key to Europe' s future.
Mr President, on a point of order. I should like to refer to the point of order that was made from the other side of the House about the attendance of Commissioners. If we demand the attendance of Commissioners, surely it is right and proper that we demand the attendance of all parliamentarians in this House? I would point out to the other side of the House that you cannot be selective in the application of principle. Thank you.
Mr President, Mr Prodi, in your speech on 21 July 1999 you said that your bywords were transparency, a sense of responsibility and efficiency. It is precisely in the area of budget policy that these three basic principles need to be given concrete expression. If we want to win back the confidence of our citizens, we need transparency regarding the implementation of the EU budget in all its details, a sense of responsibility in handling tax revenue and efficiency in transposing Community budget policies. Clearly, this is a task for the Commission as a whole, all Commissioners and all departments.
In the person of Mrs Schreyer you have introduced us to an experienced politician who still has to find her way around one or two corridors here and go through one or two new experiences at a European level but who is also, however, someone who has become quickly and comprehensively acquainted with the very complicated material of budget policy and who is very aware of the forthcoming challenges of budget policy. She has set out budgetary discipline as being, for her, one of the cardinal virtues. This is praiseworthy stuff. However, we shall also take care to ensure that it is not just a question here of describing new tasks and slipping these into our budget. Instead, we shall need, together with yourself, to go before the Council and say that new tasks require new money.
I was gratified to hear Mrs Schreyer say, very undiplomatically, that the distinction between non-compulsory and compulsory funds has to be removed. This would mean equal rights for all parts of the Parliament. A courageous statement like that is worth repeating. She also said that control over revenue needs to be shifted in this direction, something we must set about discussing very soon. I think Mrs Schreyer is among those proposed candidates who will do full justice to their tasks in this Parliament. We shall have no cause - over here at least - to doubt your team.
Mr President, we listened attentively to the statements concerning the programme of the President of the Commission, Mr Prodi, in which he highlighted the policies which the European Union is to follow. Mr President Prodi, your references to the extreme importance of enlargement as well as your dedication to full integration and to the political union of Europe are principles with which we sympathise.
We believe that Europe may indeed have a future only as a political, social and cultural entity. Its goal should be to become a place where freedom and social justice prevails for all European citizens. However, such a place needs the full participation of all the citizens. The last European elections were characterised by the very low turnout. You know that in the minds of the European citizens the structure of Europe is not so much an issue as is peaceful existence between the people. The recent crisis and the resignation of the European Commission due to certain individuals who did not fulfil their duties contributed to the disillusionment of the European people.
Mr President Prodi, you are assuming your responsibilities at a time of great uncertainty but this Europe, despite its concerns and misgivings, will not go away and you and your Commissioners have serious responsibilities. When you were designated President, we thought, based on your statements, that the final decision for appointing each of the Commissioners would have your seal of approval. However, it did not quite happen in this way. Of course, we are not asking you to breach any treaties. We are, however, asking you to bring about a new start, to defy and take a stand against the badly construed texts of the past and to take account of Parliament' s recommendations.
We, the New Democracy Party of Greece, will vote in favour of your Commission, regardless of any reservations, because we are hopeful that you will respect your commitments of the previous week on the one hand and because we agree with the political content of today' s statements on the other. This is not a blank cheque but a move of confidence in you, in a Europe which must forge ahead. We hope that you will make transparency within the functioning of the European Commission a priority and set your initial goal as policies covering citizen protection, employment, cultural development as well as solidarity amongst those who suffer from an absence of democracy and from poverty.
Mr President, we Socialist members of the Committee on Employment and Social Affairs believe that Mrs Diamantopoulou has shown herself to have the skills and attributes that she will need to become a good Commissioner for Employment and Social Affairs. We will give her every encouragement and the support she will need to pursue progress for social Europe through the college of the Commission. We hope she will be heard fairly there.
She knows some of the tests we will apply to her. I should like to mention three. Firstly, a commitment to sit down at the earliest opportunity with members of the committee to devise a new social action programme to cover the term of office of the new Commission, which will recognise the realities of the new world brought by the euro and the new possibilities arising from Amsterdam to promote employment and opportunity and to combat insecurity and exclusion. Secondly, to seek with Parliament a new understanding on the operation of the social dialogue provisions of the social chapter. Neither the procedure itself nor the legitimate expectations of this democratically-elected institution have been met in the way the procedure has been used so far. That is an urgent priority. Thirdly, to join with Parliament in calling upon the Council to remedy the exclusion of Parliament from the macroeconomic dialogue agreed at Cologne. The last thing we need now is to add to the democratic deficit.
Should all go well tomorrow, we look forward to working with her on these and other matters.
Mr President, even if the Commission gets a majority in this Chamber tomorrow, that does not mean that our group does not have any doubts about certain individual Commissioners. Indeed it is because of these doubts that two critical passages have been included in the resolutions. It is clearly stated under 3 and 5(a), (b) of our resolution that if Parliament loses confidence in a Commissioner then we will only need a simple majority to ask the President, Mr Prodi, to dismiss the Commissioner concerned. Point 5(b) adds that if a judicial accusation is made on account of corruption then that too is a reason for the Commissioner concerned to depart. In addition, point 5(f) of the resolution reiterates that Parliament can request for there to be an exchange of portfolios if there is good reason for this. I would like to ask Mr Prodi again to respond to this.
My second comment relates to the agreements that have already been made under paragraphs 1 and 4 of the resolution and under paragraph 5 up to and including (h). It must be evident from the additional questions that other than the points I have just mentioned, the undertakings that have been made have been inadequate. But I also want to refer to the obligation to provide information, to the need to pass documents through to Parliament whenever requested to do so. I have already presented a draft regulation in the Committee on Constitutional Affairs as regards this obligation to provide information. We believe this matter should be speedily resolved. Either you draw up a draft regulation or the Committee will do it itself, in which case there is already a text.
To conclude, I have a message for Mr Bolkestein, who is not in fact present. For years, he has presented himself as a euro-critic and euro-sceptic, and during the hearing he made a 180º turn. As Christian Democrats, we must, of course, support anyone who repents. But we are assuming that it wasn' t a turn just for the purposes of the hearing, but one which will also be given expression in his work. We will follow this with a very critical eye
The question as to whether we will vote for or against tomorrow, or whether we will abstain, depends on the answers provided by Mr Prodi to the paragraphs in the second half of our resolution.
Mr President, the right to approve the Commission goes, by implication, hand in hand with Parliament' s duty to determine the aptitude of future Commissioners for exercising their mandate.
The hearings have been extremely useful. They generally took place in a constructive atmosphere. I would like, nevertheless, to warn Members against any attempt to ape certain practises of the American Congress, particularly its intrusions into the private lives of politicians, both male and female. It is reasonable to require anyone on the political stage to declare his or her interests, but transparency must stop when it reaches the private domain.
The European Parliament is not the holy inquisition, although this idea might not please some of our apprentice Torquemadas whether they are Bavarian or Flemish who did their best to denigrate Philippe Busquin. Flanders is one of the cradles of European civilisation. The Flemish people deserve better than the Vlaams Blok. Having known Philippe Busquin for years, I have full confidence in his personal integrity.
I am also taking up arms against those who seem to want to bring about a political emasculation of the future Commissioners. I do not share Mr Bolkestein' s political ideals, but he is entirely within his rights to remain active within the Liberal International.
Future Commissioners will have to abstain from standing in political elections during their term of office. I hope, though, that they will remain faithful to their political convictions.
No one criticised the excessive number of Commissioners with Socialist allegiances. This fact is perhaps less a reflection of the current political composition of Parliament than of the image of the power held by Socialists across the fifteen Member States. Whatever the reason, the Commission must rise above traditional political divisions. It must, at all costs, remain a College. Even if many MEPs are sorely tempted to judge the Commissioners individually, the Treaty requires - and quite rightly so - a vote for the whole body.
The Treaty also gives the Commission the only right of initiative relating to the administration of Europe. An attempt to change this would mean turning the Commission into a merely executive body. It is in Parliament' s interest to defend the Commission' s powers and particularly its right of initiative, without which the power of national governments and bureaucracies would become overwhelming. Parliament has nothing to gain from neutralising the Commission' s powers.
The hearings showed that the Prodi Commission wants to co-operate with Parliament, to take note of our suggestions and of our legislative work. When they appeared before the Economic and Monetary Committee, Commissioners Monti and Solbes laid down bases, solid bases for future collaboration. Be that as it may, the Commission and its Commissioners should be judged on their political action. What President Prodi gave us this morning was a preliminary sketch. I hope that we will be able to see, by the beginning of the year 2000, a much larger portrait of Europe.
Mr President-designate of the Commission, you began your intervention by talking about East Timor. I thank you for your interest in this matter, and I call on the Commission to understand clearly that the issue of Timor will, unfortunately, remain open for some time, and to demand that urgent action be taken, both in terms of humanitarian aid and in political and security terms, because the announcement of intervention by an international force does not per se guarantee security conditions in the region, as it must intervene without any kind of condition imposed by the Indonesian authorities, and the urgency of providing humanitarian aid is URGENT in the true sense of the word.
I can confirm this as I witnessed the elections in Timor personally, on behalf of this Parliament. The situation is extremely serious and requires immediate intervention and relentless, immediate pressure from all European institutions because nothing has yet been guaranteed.
The start of a new Commission' s work is a moment of hope for Europe. We know that the circumstances in which the proposal for the composition of the Commission arrived in this Parliament were far from ideal. We know and reaffirm the legitimate doubts as to the factors which led governments to the individual nomination of Members, and we see with some concern that the composition of the Commission takes into account neither the results of the recent European elections nor the old tradition of political pluralism.
But these objections do not mean that we do not wish the Commission well in its task. The forthcoming turn of the century will be a decisive event for Europe. We hope that the Commission will be able to face up to what will probably be its main task, which is to reconcile social and economic cohesion with enlargement. If it does not achieve these two objectives in a coherent and integrated way, it will find it very difficult to make the borders showing Europe' s politics and well-being match Europe' s geographical borders.
Conscious of the fact that this is the Commission' s main task, we would like to assure Professor Prodi and the Members of the Commission that we wish them well in their work and to state that he can count on the votes of the Portuguese MEPs of the European People' s Party.
Mr President, Mr President of the Commission, in your speech this morning you said that the Commission was to become much more open. You spoke in this connection of the need, here and now, for glasnost. In doing so, you went to the heart of the problem. Last year' s conflict between the Commission and Parliament was largely due to the Commission' s culture of secrecy and to the arrogance with which the Commission handled Parliament' s justified concerns. I hope all this belongs to the past and look forward with yourself, Mr President of the Commission, to a new beginning.
I turn now to the Committee' s hearings specifically in connection with foreign affairs, human rights, and the common security and defence policy. A general remark, first of all. If we were to set the qualifying standard for Commissioners at the level displayed by my colleague Ingo Friedrich at the hearings and also in today' s debate, we would not have any difficulties with anyone. However, Commissioners-designate Günther Verheugen and Chris Patten have no need of formal qualifying standards. They have both engaged in an excellent debate in committee and provided real proof not only of their specialist qualifications but also - and this is almost more important - of the new political culture to which you yourself have referred, Commissioner, and of the dialogue between the European Parliament and the Commission.
Of course, we have identified differences when it comes to political opinions. It would not be understandable if it were otherwise, but it is precisely that which makes collaboration interesting and preserves us from boredom. All the co-ordinators were subsequently correct in agreeing that our committee had gained two valuable and esteemed partners in dialogue.
Mr President of the Commission, the Committee on Economic and Monetary Affairs has also arrived at the same consensus regarding Commissioner-designate Nielson. I say this because our committee too was involved in this matter. I should like to assure you and also the other Commissioners that we shall offer critical co-operation and engagement in dialogue. I have no difficulty in repeating what my group chairman said a short while ago, namely that we shall be expressing our confidence in you.
Mr President, Mr President-designate of the Commission, no-one should take the decision regarding the new Commission lightly. What the citizens of Europe are expecting is for work finally to begin again after the long months of crisis and paralysis, but under better conditions which increase people' s confidence in the Commission. The great weakness in the construction of the European Union is still there, whether or not, at the end of the day, we can only approve the Commission as a whole (and this despite the fact that we have grave reservations, at least about one Commissioner-designate). I am aware of the fact that, as President-designate of the Commission, you have already accepted significant political demands on our part in order to make it possible for the principle of individual responsibility to be transposed. I especially emphasise this because this demand for individual responsibility is anchored in a proposal of mine which was included in the European Parliament' s resolution of 23 March 1999.
What I wish for on behalf of my delegation but also as one of my country' s MEPs is proper supervisory control over the Commission and confidence on the part of the citizens in both the Commission and the European Parliament. Confidence of this kind cannot be taken for granted but has to be justified over and over again. We cannot just issue a blank cheque, nor would we want to. We need strong, functioning institutions. Otherwise, the European idea will not translate credibly into practice. I subscribe totally to your programme, which is dedicated to glasnost, which is not about just tinkering with the institutions but about far-reaching reform, which strives for sustainable job creation through consistent liberalisation of the economy, which attaches a high value to the principle of subsidiarity and which considers it necessary to find adequate responses to demographic developments in Europe. The European Union must remain attractive as a model. The zone of peace and prosperity must, with credibility and a sense of vision, be extended to include the candidate countries for accession to an enlarged EU. The European idea which forms the basis of the EU needs a new impulse. The personalities who translate this idea into practice must be in a position to do this. Individual responsibility and co-operation with Parliament in all phases of the process are indispensable prior conditions of this.
Mr President, we welcome the opportunity to work with the President-designate of the Commission and with the Commission. This is an opportunity to explore their commitment to working in partnership with Parliament and embracing positively our concerns to scrutinise the implementation of the reform process and also their constructive engagement with our concerns as Members for a European economy based on knowledge, skills and creativity and a European society based on inclusion, diversity and cultural wealth.
What cannot be ignored are the challenges of globalisation now facing our Union, the explosion of the audiovisual and information society, the need for an educational capacity of great depth and breadth and, finally, the need to establish the legitimacy of our institutions and reinvigorate their forms. These are challenges that go right to the heart of the reform process and challenges that concern my own committee. I hope that the Commissioner-designate will go forward with our confidence but also with the understanding that your success also reflects our own success. Together we can work for the future of the European Union.
Mr President, we now have high hopes of implementing a policy of openness and of carrying through reforms in the interests of efficiency. Mr Prodi, your agreement with Mr Poettering points to a new era, the possibility of an entirely new Commission culture aimed at winning back citizens' confidence and interest in our European Union. It has been a dizzying but, in my view, absolutely necessary process for the Union.
Let me go back to December 1998 when we in the Group of the European People' s Party, together with Liberals and the Greens, fought for openness and the need for accountability in the debate for adoption of the budget. Then, the Socialists opted for party considerations, evasion and cowardliness in the face of the Council. Without the willingness of ourselves in the right-of-centre parties to exercise supervisory power, to take responsibility for this and, in a spirit of openness before all else, to demand to have all the papers in full view on the table, we would never have come as far as we have in fact today.
Mr Prodi, Commissioners-designate, when it comes to enlargement of the Union, foreign and security policy, strengthening free trade in the world, opening up markets, maintaining a vigorous policy on the environment and continuing to pursue economic liberalisation in Europe and with a common currency that is more competitive, Europe is going to need, for all these things, a very strong and functioning Commission in which you, Professor Prodi, will have our confidence and approval of your legislative arrangements. When you obtain these things, you also acquire, however, a responsibility to make sure that each and every one of the Commissioners can live up to the ideals, share the focus and conviction and meet the requirements of justice and propriety that we all demand now. I wish you luck. You will be receiving the Moderate delegation' s "yes" vote tomorrow.
Mr President, with the approval of the Prodi Commission, the European Parliament will tomorrow draw a line under the scandal of the Santer Commission. I hope that in the process, we shall also overcome an understandable degree of mistrust on the part of Europe' s citizens and create a new confidence in the European Union.
However, drawing a line under the matter does not mean just filing it away. The European Parliament will remain alert and keep a sharp eye on the Commission in future too. That is why we were elected by the peoples of Europe. We shall ensure that, if need be, individual Members of the Commission are removed if they are no longer acceptable for professional or personal reasons. I am convinced that, for example, Mr Bolkestein would fail the test tomorrow if, in appointing the Commission, we had the opportunity to vote on individual Commissioners. A Commissioner responsible for the internal market who, during the hearings, was forever mouthing the word "subsidiarity" has clearly not understood enough about the great common tasks facing Europe.
The people of Europe expect to benefit from a leadership which focuses upon the common good and not upon the sum total of individual interests in the Member States. When Mr Bolkestein learns to understand this, then he may go on to share for a long time in the success which I wish Mr Prodi and his Commission. If he does not, then he is a candidate for the sack. Mr Prodi, since Mr Bolkestein is still not back yet, I trust you will pass the message on to him.
Mr President, on behalf of the Belgian delegation, the Belgian Members of the PPE Group, I want to start by driving home the message that the voting due to take place this morning places before us a decision of the utmost importance. We have no doubts about Mr Prodi' s Presidency. We were impressed by his introduction, we are expecting positive answers to the points contained in our Resolution, and we have faith in Mr Prodi' s ability to lead the Commission in a responsible and professional manner. If we had been asked to give our opinion on each of the Commissioners-designate individually then indeed we would have given most of them our support. But now of course, we have to give our opinion of the Commission as a College. We know that a chain is only as strong as its weakest link. Unfortunately, we feel that one particular link in the chain is indeed weak.
Is the crisis situation in the institutions to continue? Not as far as we are concerned, for it is high time that the Commission was able to get down to work again, exercising its full authority. So you will not find us voting against the Resolution. The weak link, and everyone now knows who it is, is the candidate put forward by the Belgian government. This government could have done its own country a better service. The hearing with Mr Busquin was not a great success for the candidate. We, that is almost all those present in that committee, were agreed on this. But sadly enough, this assessment did not find expression in the letter to the President of the Parliament. It is anyone' s guess as to why.
What is more, Mr Busquin did not show the least sensitivity towards, let alone demonstrate any commitment to, the question of defending the use of Dutch in the European institutions, which was an insult to the six million Flemish people. Those of us who represent the Flemish people cannot just overlook this. Mr President, ladies and gentlemen, you will not be surprised to learn that the Belgian delegation of the PPE cannot give its approval to this College with one voice, but we do intend to adopt a constructive attitude over the coming years in order to work with the College.
Ladies and gentlemen, Mr President-designate of the Commission, I am now suspending this debate.
(The sitting was suspended at 1.02 p.m. and resumed at 3 p.m.)
Statement by Mr Prodi (continued)
In accordance with the agenda, the debate on Mr Prodi' s statement continues.
Mr President, President-designate of the Commission Prodi, if we are optimistic and confident about the future, we can state that we are now in a perfect situation. Now, all the possibilities of steering the actions of the EU are better than ever and the confidence of the citizens is growing in that direction. Before us we have a new Commission, which has bound itself in the hearings to making the actions of the Union more transparent, more efficient and more comprehensible. We have also heard from each Member of the Commission that the Commission will be getting leaders in each field who have committed themselves to working more closely with Parliament. As a College, the Commission has affirmed that it is prepared for real reforms through the mouthpiece of its President.
The hard rebuke given to us in the parliamentary elections in June by the citizens of Europe is still fresh in our minds. We cannot continue on the present course, but the Union must engage in prompt reforms which will transform the procedures of all the institutions of the Union for the next Millennium. The Commission has to move forward at the same pace as the reality of the Member States and their citizens. Here, Mrs Roth-Behrendt has drawn attention to a particularly important matter: the Commission really must bear in mind the true matters of concern for the citizens when choosing its own priorities and publicising them, such as environmental issues, an enduring development in all areas as well as the need to protect the consumer. To this, I would also add equality of citizens and social equality.
Although I did say that all of the opportunities facing us are better than they have been before, I fear that it will not be possible to make use of them. First and foremost, the question is whether the future Commission will have the ability to carry out fundamental reforms instead of just being content to gloss over the real problems with sticking-plaster policies. We cannot afford to do this, and I am sure that real reforms are on the way. For the tasks ahead, I also wish the future Commission a long life.
Mr President-designate of the Commission, if we had to choose here and now between your opponents and the reasons they have given and you, we would find ourselves in a predicament, maybe to the point of abstaining, indeed even to voting for you, as the arguments of the last communists and allies of Milosevic against NATO and our countries and against British conservatives and others are so weak and worthless. But we must judge you and decide whether to put our confidence in you on the basis of your statements and what we know about you, leaving these statements to one side.
As European federalists, we can have absolutely no confidence in you whatsoever. The picture you painted of politics and the programme lacked all mention of the urgent institutional problems or supranational issues.
As liberals and liberalists we know, especially from your references to the programme, that we run the risk of importing the postcorporate and postfascist heritage into Europe which has characterised the so-called mixed economy of Italian party politics.
Finally, as Italians, we fear that through you on the continental political stage, there will be a return to sharing the spoils of party power which goes against every notion of the Constitutional State, every effective feeling of a Europe which stands for progress with regard to revolution and the reform of freedom and rights, progress in this sense. And so I, along with the other elected Members from the Bonino list, announce our determination to vote against you and we clearly refuse to put our confidence in you.
There are a number of people from my group who have talked on this matter. Personally, and on behalf of the group I represent in Denmark, I have to say that I cannot vote for the Commission. I shall emphasise two points. The first is that the political programme which has been put forward promotes a degree of integration which goes far beyond what there is a mandate for from 80% of the Danish population and, what is more, from the populations of the other Member States. It is politically unacceptable. The EU is to make its presence more keenly felt across national borders, and, to an extent, that is a threat to our nation states. The second point is the background to the Prodi Commission. As we know, this was the scandal that was uncovered in connection with the first report by the Experts' group this spring. One might have imagined that, as a prior condition of endorsing the new Commission, Parliament might have demanded radical changes to put a stop to the systematic abuses that have taken place and to the consistent lack of proper supervision to be found in the system. However, none of this even enters into the equation. In the course of these hearings, a completely perfunctory explanation from the designated candidates for the Commission has been accepted. It is especially scandalous that someone like former Commission President Delors' right-hand man, who was responsible for setting up the criticised security services, should have been waved through this Parliament without so much as having to answer a single critical question. For these reasons, it is impossible for us to vote for the Commission-designate.
Mr President, in his speech today, President-designate Professor Prodi quite correctly mentioned how important co-operation is for the Union. He mentioned the need for rapprochement with the USA, the Mediterranean area and even between religions. I may have misheard, but I did not detect any reference on his part to the Northern Dimension of the Union, the area from the Barents Sea through northern Russia to the Baltic States and Poland, and also from Scandinavia to northern Germany. The longest borders between the Union and applicant states are, however, to be found in this area, and in addition there is the only border with the largest European state, Russia. I hope that the problems of this area, as well as the opportunities, enjoy the attention of the Commission. Likewise, I hope that the renewal of the strategy on Russia will continue although I know that Russia with its scandals and problems is a truly great question mark at the present time. The report of the Group of Independent Experts shows that the structures of the EU and the Commission have been confused and obscured with regard to responsibility and power-relations for years. Commissioner Kinnock truly has a task as great as that of the fabled Hercules when he continues Commissioner Liikanen' s work reforming the structures of the Commission. I wish him success and await the results.
Professor Prodi was looking for more glasnost. This is quite correct when one considers relations with Parliament. It must, however, be remembered that Gorbachev' s Soviet Union dissolved into too much glasnost and too little perestroika. The word perestroika can best be translated as "to build a new house on tried and tested foundations" . The Soviet Union experienced its own disappearance. I hope that the Prodi Commission will also focus on perestroika in the Union. Only in this way will the Commission be able to make progress in matters of substance and to "build a new house on tried and tested foundations" .
Mr President Prodi, I would like to begin by applauding the important reference you made at the beginning of your intervention today to the tragic situation in East Timor. I must ask you though, what specific action are you planning to take - in co-operation with the UN of course - in terms of consolidating Timor' s now irreversible independence and making it viable, and in terms of supplying emergency aid to the long-suffering people of Timor?
As for your statement overall, I approve the fact that it touched on some very important points but I do not think that it emphasised sufficiently the social dimensions of the objectives of the Commission over which you preside. The fact that a word as symbolic as "cohesion" was removed from the Directorate-General for Regional Policy strikes me as rather unfortunate. I must admit that I was shocked that you were perfectly clear on the freedom of trade and on the demands of competition on businesses, but you were silent or vague on fighting unemployment, poverty and social exclusion, all veritable scourges of the European Union.
Commissioner António Vitorino, who made an absolutely brilliant statement to this Parliament, highlighted the need to integrate refugees and to give effective protection to ethnic minorities. He presented an excellent programme for the area allocated to him and which deserved the agreement and applause of the majority of this Parliament.
I would like to know if, as President of the Commission, you will attempt to commit yourself to resolving the very serious social problems which exist within the European Union, and which, to my mind, should be an absolute priority for the Commission.
Mr President, I feel that none of us must lose sight of the fact that the European Union is seen as irrelevant and unresponsive to the crises in our world today. The huge problem of confidence in our institutions has been exacerbated by the problems of the Commission in recent months.
The European Union' s response to the Balkans, on our very doorstep, was generally viewed as too little, too late. On East Timor - and I note, Mr Prodi, what you said this morning - where are we? Two weeks after the world is advised of the most brutal genocide following elections in an attempt to establish the very essence of democracy which we, as Parliamentarians, above all should uphold, we are not yet in gear and not seen as relevant to the solution by any commentators.
While Parliament must look at its own role very seriously, especially following the poor turnout in the recent elections in many Member States - evidence at best of disinterest but more likely cynicism and disdain by our citizens - our job today is to respond to the hearing of the Commissioners-elect and to the case put by the President-elect, Mr Prodi.
Yes, Mr Prodi, we need "ambitious reforms of the European Union institutions" . I take that to be your perestroika, to match the glasnost which you refer to, but not an everlasting reform, not a constant state of flux. We need stability and we need to get down to the business of policy as quickly as possible.
I support the view of the Commission' s relationship with Parliament being akin to that of a government' s relationship with its parliament. But let us reflect that in most parliaments a vote of no confidence in a single member of the government results in the entire government resigning, not just the individual minister. Is that what we are asking for? We are giving confused signals.
In insisting on the political reflection of the outcome of the recent European Parliament elections within the European Commission, how far should we go in restricting the choice of and dictating to national governments their selection of Commissioner? We must learn from our hearings. We must never allow a government to use the Commission as a retirement home for politicians past - to use a consumer term - their "sell-by date" or for a political pay-off for old pals or indeed to export a national embarrassment to Europe. At the same time there is a need for an important balance between the Commission, Parliament and the rights of governments.
We have no choice, Mr Prodi. It is all or nothing in terms of your new college. On balance I feel we must accept it and support your team. Yes, we have concerns about a few individuals but the responsibility for ensuring that none of them hit the headlines adversely over the next five years is yours, not ours, given the limited scope of the hearings in this Parliament.
The key to the future of a credible Europe lies in a proper relationship between the Commission and Parliament built on mutual respect. I hope you agree with that. I wish you all well.
Mr President, with these hearings we have just carried out an exercise in scrutiny and transparency the like of which exists in none of our Member States. Imagine if each of our national governments had to go through a procedure whereby they had to fill in fifty pages of answers to a questionnaire and were subject to three hours of grilling and questioning in public before the national parliaments took a vote of confidence allowing them to take office. We have achieved something that we can be proud of.
Of course this is a new procedure and a young parliament and things were not perfect. Some of the questions were less than forensic. There are things that could be improved next time. Nonetheless, with the outcome of this procedure on this side of the House we are confident that we have a Commission that is a distinct improvement on the previous one. Granted there were questions on the past activities of two candidates in particular; but both have been cleared by the national investigations that pertained to their activities and, in the absence of anything new, it would be difficult for the European Parliament to press this issue further. But the fact that the President of the Commission has secured a right not available to his predecessors to dismiss any Commissioner, should that ever be necessary, means that we can rest assured - and we shall be vigilant on this - that, if anything new emerges, we will be able to take action.
We have not tried to play party politics or national politics and petty games of that sort on this side of the House. We thought that Parliament should approach this professionally and responsibly. We are satisfied with the outcome of these opportunities afforded to us in this new procedure.
Mr President, a number of hearings have taken place in which the tension between collective and individual responsibility could be felt. It is, of course, clear that the question of individual responsibility and how this new Commission will give it shape over the next few years, will become an important issue. Great stress has been laid on collective responsibility in the past, but if you read the Wise Men' s report, the last report that has just come out, then the situation has been rather different in practice, with cases being founded primarily on the principle of non-intervention. I am not concerned with your affairs, you are not concerned with mine, and ultimately no one takes responsibility. That too is the painful truth that has emerged. I believe that the need to exchange the non-intervention principle for real collective responsibility represents a challenge. How exactly do you give shape to this personal responsibility?
I would in fact like to make the following proposition to Mr Prodi. He will produce an annual programme and this will, of course, include the things to be done within the various Directorates-General. Would it in fact be possible for an annual programme of this kind also to include a number of political obligations in terms of the results to be achieved by the various individual Commissioners? You would continue to be responsible as a collective entity, but even within this context you could specify the results that an individual Commissioner was to deliver that year in more precise terms. You could then address him or her on these issues afterwards. I would argue in favour of this.
Then there is the unease over the question of whether it should not in fact be a number of Commissioners, i.e. one or more, against whom criminal proceedings are initiated. I take it for granted that Mr Prodi would ask a Commissioner against whom criminal proceedings have been initiated, to resign. I also take for granted, and this is also in the Wise Men' s report, the fact that if a Commissioner should be found to have knowingly supplied Parliament with false information, then this same Commissioner would depart.
Mr President, Mr President-designate Prodi, we Social Democrats are disappointed. In spite of announcements, you have not succeeded in achieving a better balance between men and women in your new team. The EU Commission remains a male domain. The mission conferred in the Treaty of Amsterdam, to oppose all forms of discrimination, is still, for women at least, just a vague hope. We may speak the same European language, but you have not in fact understood us.
A third of your candidates did not answer the question from the Committee on Women' s Rights and Equal Opportunities about gender mainstreaming. The Social Democrats' demand was and remains - again, I stress the word "remains" - to have in future an Equal Opportunities Commissioner with the power to implement equal opportunities. We demand that the College and yourself as its head become ambitious about gender mainstreaming, with measurable developments and improvements as a result. Mrs Diamantopoulou, whose portfolio includes equal opportunities alongside employment and the social dimension, has in fact shown a lot of commitment but, Mr Prodi, how will she react when she has been gagged by you in advance and when the struggle against violence, as well as the issue of non-discrimination, has been placed in other hands?
You speak of a new balance, a new partnership, but do not waste a single word on the women of Europe who, at the end of the day, do represent half of our citizens.
We want you to take steps to ensure that substantial improvements in income and in access to power and money are achieved, and that you join us in our struggle against violence and against the everyday discrimination faced by women.
Without the input from women, the idea of the big European family is meaningless.
Mr President, I would like to make three remarks about the hearings, their results and the elements that still remain to be put in place between the incoming Commission and Parliament.
On the hearings, I agree with Mr Corbett that it has been a good start, but there are several things that need to be improved when the issue comes up again in 2004, for example, the possibility of our voting on individual Commissioners after a committee or at least an indicative vote to see whether the committee was really in favour or not. Secondly, we should have time in the hearings to follow up questions which it was quite clear were treated unevenly by the committees. Last but not least, the committees should have equal time. The Committee on Fisheries for instance had only one hour whereas other committees had three hours. We in Parliament need to sort out these details.
As for the results, without referring to individuals, many in my Group have already indicated which performers have been good or less good in the incoming Commission. Our Conservative position has been set out by the Conservative Leader Mr McMillan-Scott. We are left with an imbalance in the Commission and it is there that I believe we need to make some progress.
Firstly, in the light of our experience from the discharge for 1996 for which I was responsible, can we really be sure that, if we do vote against an incoming Commissioner, that Commissioner will resign? Secondly, how can we be sure that we will get the information which we need? There was so much frustration in the last Parliament about not being able to get the information we required. Finally, as regards the codes of conduct, we need to know that promotion will be on merit and that promotion at the highest levels of the Commission will involve managerial competence, which has not always been the case up to now.
In conclusion, these are important elements, at least for my Group. We want to see these included in our operating agreement between the Commission and Parliament because the numbers abstaining or voting against the Commission tomorrow on the final vote will depend on how far those elements are in place by tomorrow.
Mr President, you have a major task ahead of you and nobody is more aware of that than the Budget Control Committee. The number one priority must be the reform agenda. If you fail to deliver on this then we will all judge you very harshly and will in fact all suffer as a result. But as Mr Kinnock said yesterday, you will be judged on your deeds and not on your words.
On behalf of the Socialists in the Budget Control Committee, I would like to comment specifically on Mr Kinnock' s presentation at the hearing. Mr Kinnock' s record within the Commission is second to none and we accept fully his commitment to accept collective responsibility in terms of past problems whilst agreeing that he bears no individual guilt. Performance and management of the transport directorate has been exemplary and we believe that with his experience of modernising the Labour Party in the UK, he has the relevant qualification to undertake this work. If you can turn the Labour Party around from the lamentable state it was in the 1980s to getting us to a position in the 1990s where we swept everything away, then you must really be able to perform miracles.
We note the Commission' s commitment to the reform agenda and, in particular, Mr Prodi, your commitment to consult the European Parliament on the reform programme. We expect this to be before its presentation in February. We note the commitment to consult us on the reform of the Staff Regulations which addresses some of Mr Elles' concerns, the new commitments given to whistleblowers and the need to develop new disciplinary procedures. The idea of giving legal effect to the codes of conduct once established is also something we welcome and the overhaul of the Commission' s management and control systems. We expect active consultation with Parliament at all times and we have no doubts that the Commissioner will fulfil his commitment on that score. We do have concerns that the Commission must respect the independence of OLAF. We will not allow you to play budgetary games on this issue. This is the beginning of the reform process and we now look forward to some action.
Mr Cashman, do you have a point of order to make?
Mr President, I am sorry to make a second point of order when I still have not made my maiden speech in this House. I would like to point out to my colleague that the Treaty of Amsterdam refers to ending discrimination not only against women but against a whole range of minorities on the basis of race, ethnicity, sexual orientation, disability. That is something that I hope the Commission will approach as a whole and not just, on a point of order, the equal opportunities of women.
Mr Cashman, I must tell you that this was not a point of order. Please observe the Rules .
Mr President, Professor Prodi, ladies and gentlemen, in the course of the 19 hearings of the future Commissioners, we continually heard talk of the fine-sounding concepts of transparency, efficiency, responsibility and accountability. Not piecemeal improvements, but root and branch reform is to be carried out, as you plausibly inform us Mr Prodi. That is a difficult task for Mr Kinnock, however, because words are not enough. Deeds must quickly follow, and in a way which is fully open to scrutiny by Parliament. For us, constructive co-operation with the Commission is a prerequisite for achieving a sustained improvement in the regrettable image our citizens unfortunately have at present of Europe.
Specifically, I should like to touch upon three points relating to budgetary supervision. Firstly, it is normal practice to separate the power to spend and the responsibility for supervising spending. You, Professor Prodi, have combined both areas in the one department. What is your view on possibly separating the two areas, either now or in the future? As matters stand, don' t you fear conflicts of interest?
Secondly, I was pleased at what you said about keeping the public informed. I also wish to see openness of this kind in relation to our Committee, especially within the framework of the discharge procedure where we are entitled to expect the information we require from the Commission to be of a particular quality. In future, we do not want initially to have to find out from the press when there have been difficulties, poor management and so on.
The third point concerns OLAF, the new office for combating fraud. This year' s staffing of the office is quite inadequate. Unfortunately, Mrs Schreyer has not expressed a clear opinion about the possibility of a further 15 posts this year, giving a total of 30. From the answers at yesterday' s meeting of the Committee on Budgetary Control, there was no evidence of any change to the, so far, secretive attitude of the Commission and its administration.
There is still a lot to be done here in the services. This also applies to work on the 30 cases on the UCLAF-OLAF list which have still to be cleared up, not to mention the 900 other cases. I am counting on the fact that some life is going to be breathed into the words "transparency" , "efficiency" , "responsibility" and "accountability" .
Mr President, much has been said today about the cynicism and hypocrisy of the past, but I want to say to you that there is nothing more cynical or hypocritical than people who have already announced that they were going to vote against the Commission commenting on the process of hearings. We had part of this House announce even before the hearings started that they intended to reject the Commission. We need the progressive forces of this House - and I say this to people like Mr van Velzen and to others - to unite after the vote tomorrow to work with the new European Commission so that we can actually make progress, because we have had nine months of stagnation. We must stop the political guerrilla warfare that is going on in this House. We must work together.
Let me make a comment on the fact that two members of the potential Commission have been criticised. We are not offering the European Commission a blank cheque, Mr Prodi; we will be watching very carefully what you and your colleagues do. But we will not see members of this Commission hounded by the press in any Member State of this Union. If there is evidence, it will be presented, and we rely upon you to take action where it is necessary. We will be voting within the Socialist Group in the European Parliament not on a party political basis but on the objective basis of the hearings and the questions that we had answered over the last couple of weeks.
Let me pick up the point made by Mr van Velzen because I think this process is in two stages. We have had the speech by the President of the Commission and we have had the hearings, but the second stage is the work programme of the European Commission. The work programme should be an exciting indication of where the European Union is going and of what the European Union intends to do. In the past even under Delors and under Jacques Santer it never appeared that way, but the second stage is vital. That is why I agree with Mr van Velzen: we must make sure that this work programme is understood by the public, and that it is important to the public; and we have to work with you to deliver that work programme.
We have made a good start with the hearing and after that vote tomorrow let the progressive forces in this House work with the Commission to deliver what the people of Europe want.
Mr Prodi, I am not speaking on behalf of any political group or any delegation. I speak for myself and all those of us who share certain opinions. Certain opinions which we could sum up in the following way: firstly, we know that Europe has been built on the basis of two forces for construction which are dialectically opposed: those who, aware of the weight of history, defend the survival and validity of the national State and those who, with greater courage, imagine a future with greater integration, whose political definition we still do not know, and this is perhaps one of the advantages of construction.
Mr Prodi, I speak on behalf of all those who share your principles, who share your programme, who share the idea that Europe must establish a new order of peace, prosperity and stability and that Europe must show coraggio, ambizione and visione (courage, ambition and vision).
And in their name, Mr President, I understand that we must respect the essential equilibrium laid down in the Treaty. In this respect, for example, we must respect the Commission' s right to initiative. And, of course, we must ensure that the Treaties, the legislative texts and the activities of the institutions are more in line with the demands of society. And society demands something else - you said it yourself, Mr Prodi - it demands realism and demands that we are in closer contact with that society.
Therefore, all I can do is, in the name of those I speak for, underline the commitment that, at the Intergovernmental Conference, we will carry out the fundamental reform which the citizens demand, the importance of which they have demonstrated through their low turn-out in the elections.
The texts and our attitudes should be brought into line with today' s society, but we should not lose that which has been the key to the vault of Community construction.
Mr President Prodi, good luck with next Commission which, with no doubt whatsoever, will be voted in tomorrow.
Mr President-designate, the members of the French Socialist delegation are anxious that the institutions should run efficiently, and this requires the rapid establishment of a strong Commission, strong in the sense of respecting the Treaties, which means that your mandate and ours must coincide.
The French Socialists also have a certain awareness of their political responsibilities. This is why tomorrow, they will vote in favour of your investiture, because we believe that the composition of your Commission is balanced, in line with the Council. We judged the quality of your team' s members. But as you know, as you must realise, this is by no means a carte blanche or a vote of confidence.
As far as we are concerned, the political aspect is not an issue. Our expectations of you rest on your programme. We expect commitments from you, to define and defend the European Social Model, to re-establish balance, as the Treaty of Amsterdam suggests you should, between the policy of competition and other policies. To ensure that the great reforms of the labour market structures do not necessarily result in greater unemployment. In short, to take into consideration these great projects which will enable Europe to experience the kind of growth which creates jobs and which does not make thousands more people unemployed.
We also expect you to implement a development policy which will allow Europe to maintain its position of solidarity between the North and the South. We also expect you to let us know how you think international standards can be developed. Do you think that it is up to the WTO to lay down what the internal legal system within the Union should be, or do you think that it is up to us to define the rules which will serve us?
Regarding institutional matters, we are pleased with the stances you have taken on giving the Intergovernmental Conference a broad mandate, and we await with interest the report of your three Wise Men. But we are anxious to find out who in your team will be responsible for the development and the drafting of the Charter of Rights. We shall also be asking you about this idea of the future make-up of the Union. This is a matter of urgency for your Commission.
Briefly, the setting-up of your Commission has allowed new relations to be established between your institution and ours. We are delighted about this. By holding these hearings, our Parliament has shown what a modern and democratic Parliament is capable of. We expect the same from your institution, and if you meet these conditions, you will have our support.
I would inform you that, in accordance with Rule 37(2) of the Rules of Procedure, I have received seven motions for resolution. In addition, I have received from the Conference of Presidents the draft resolution for electing the Commission-designate.
The vote on these motions for resolution and the motion received from the Conference of Presidents will take place tomorrow, Wednesday, at 12.00 p.m.
Mr Prodi, I address you in my capacity as President of this Parliament' s Committee on Fisheries.
We have not heard you speak about fishing and, nevertheless, you must be aware that thousands and thousands of fishermen depend on it, thousands and thousands of families, thousands of secondary businesses and businesses involved in the processing of products which are necessary in the European Union, employment which is furthermore located in European regions and territories which are highly dependent on fishing.
I want to be very clear in this intervention, Mr Prodi, and I want to tell you that Mr Fischler, who obviously knows a lot about agriculture, nevertheless knows little about fishing. He admitted this himself during his hearing and has also demonstrated it. However, he made us some political commitments which I would like to remind you of in your capacity as President-designate.
Mr Fischler expressed orally the political commitment to maintain the current Directorate-General for Fisheries, amending the statement that he had made in writing in his questionnaire and thereby accepting the maintenance of the current Directorate-General for Fisheries. And I say current in the sense that we are talking of a specific Directorate-General, for Fisheries, with the status of Directorate-General.
I say this because this is a sine qua non condition which we have established in our Committee and this is what was communicated to you in the letter which I signed myself. I ask you therefore to take good note of it, and I ask the same of Mr Kinnock, who is to the left of you, as Vice-President responsible for reform, since this is a sine qua non condition for maintaining the parliamentary trust which we have granted Mr Fischler in our Committee.
Secondly, I would like to remind you that Mr Fischler granted us the written mandate for the negotiation of the crucial fishing agreement with Morocco, which is a matter of extreme urgency, so that this Parliament can continue to maintain the budgetary reserve of the item agreed by the Council and that your Commission, Mr Prodi, will not be responsible for the fact that there is no finance for this agreement in the future.
Mr President of the Commission, I would like to begin from where Mr Donnelly left off, the second stage of your mission - the work programme - because I believe that, aside from the collective and individual responsibilities, which I certainly believe are of the utmost importance, the work in the restoration of the Commission' s credibility and its productiveness will be judged by this work programme.
This programme will be met with some apathy and reactions as regards the wording and the actual execution of it. In order to overcome all that, Mr President, originality and dynamism are necessary of which I hope you have plenty in reserve because many of us believe that these elements appear to have been lacking, judging by your speeches so far. Likewise, there have not been sufficient signs of a new attitude of mind emerging, which would be necessary to deal with the deepening confidence crisis facing Europe as regards not only the issue of unemployment but also the issue of security
You made reference to the Balkans, Mr President. It is a good job that Europe understands the importance of the Balkans and I agree with you wanting to convey the urgency of the matter. You are right in saying that the Balkan states cannot import their conflict into Europe, but you are not right in distancing yourself from the problem by telling them that they must resolve the conflict themselves before we can accept them.
Europe, Mr President, imported the Balkan problems the moment it decided, with the force of weapons, to find a settlement to those problems. And it is not only the Balkans, if we are to begin naming names. How is it possible that an applicant country, for example, can threaten to attack a Member State without being warned that attacking one Member State is tantamount to attacking all the Member States, just because there is no common European border. I hope that at the Intergovernmental Conference, Mr President, you will be able to propose measures for creating such a border and for instilling a greater sense of security into many of us who do not feel secure.
Mr President-designate of the Commission, the new Commission is faced with a number of big tasks. We now have a joint policy on currency which is being managed by the European Central Bank. What we now need is a common economic policy. This should include consistent application of the rules on competition, including the Stability and Growth Pact. It should also include joint minimum regulations for taxation and a number of basic principles.
I am convinced that this common economic policy can only succeed if it is designed in accordance with the principles of a social market economy. What we need in this connection - and this, Mr President of the Commission, is a further point to which you referred quite specifically - is a number of projects which are visible to the citizens of Europe.
Firstly - and I know that there are criticisms about this - food safety is one of people' s basic concerns yet also one of the things which stops the Common Market from really working. I should like personally to encourage you, Mr President of the Commission, to take up this theme, for it seems to me to be of fundamental importance, on the one hand for our citizens but, on the other hand too, for the proper functioning of the Common Market.
Secondly: the supervision of air space. For this, America has one authority, to which you also referred in one of your initial speeches. In Europe we have three authorities concerned with this issue. That is unacceptable to the airline companies and is dangerous for the citizens of Europe. This seems to me to be a second big priority.
Thirdly: the further dismantling of monopolies. From the costs of telephone calls and of electricity, it appears now for the first time that dismantling monopolies is of practical value to our citizens and also entails tangible advantages. I think this ought to encourage us to go further down this road, that is to say, in the fields of postal services, energy, telecommunications and railways where similar conditions prevail. In my opinion, dismantling monopolies is to the advantage of the citizens of the European Union.
Mr Prodi, on behalf of the Dutch Socialists I would like to express the hope that we will be in a position to draw a line under the crisis, with the appointment of your Commission in its entirety tomorrow. You have our support, provided of course that the Commission fulfils all those conditions that you yourself have imposed. You gave a speech this morning and we have heard a lot in the course of the hearings. What is still very much conspicuous by its absence as far as we are concerned, is that element of social concern. First and foremost, that element of social concern towards the rest of the world. 125 million children will not be going to school today, which means they have no future in this world. Our world is not millennium-proof. I am so keen to see January' s programme become one of ambitious endeavours on the part of Patten, Lamy, Nielson and your Commission to make Europe really socially-minded towards other countries in this respect, and then towards its own.
The solidarity, free market and need for reform we have spoken of, will only work if we keep everyone on the same track. Too many people are excluded at the present time, in our own European world too. Internal solidarity and solidarity towards others, as I said, that is what we would like to judge you and your programme on in January. For our part, we are looking at all the Commissioners and we hope to be able to make a confidence-inspiring new start in Europe, in the way described so effectively by Mr Van Velzen when he set out how the programme could achieve this. We would like to hold each of you responsible on an individual basis and achieve sound results working together as Parliament and Commission.
Mr President, I should like to address matters of procedure and of substance with regard to the hearings of the candidate Commissioners. In my view these hearings were flawed because there was insufficient time available to the committees to pursue their lines of questioning. I speak from our experience on the Committee on Industry, External Trade, Research and Energy. Because we had to make time available to delegations from other committees, neither the members of my group nor our committee nor the members of the delegations had sufficient time to put all the questions that they wanted to candidate Commissioners Liikanen and Lamy. This is a matter for great regret.
The second point where the hearings were flawed was in the failure to hold indicative votes at the end of each hearing. I know there are different views on this issue but it seems to me that without an indicative vote the key element of whether Members feel the candidate Commissioner is competent or not cannot be determined exactly.
Let me come to the substance. I have mentioned two candidate Commissioners but there was a third who appeared before us, candidate Commissioner Busquin. It is no coincidence that this was a hearing where there were no delegations from other committees and we had more time to pursue questioning. I am afraid that Mr Busquin did not satisfy a majority of colleagues on the committee either with his answers on his part in past financial scandals or with his answers on his competence with the portfolio and whether he would have a sense of responsibility and leadership appropriate to the tasks facing this Commission. Fresh information has come to light since the hearing in The Sunday Times this weekend which casts further doubt on whether Mr Busquin was truthful in his answers to Parliament. I have asked the President to consider this matter. So, I am afraid he would be a flawed Commissioner, Mr Prodi.
Mr Prodi, on behalf of the Italian Socialists, I hope that Parliament offers you its broad and unconditional confidence. There has been enough evasion and we need a strong Commission. Besides, without an authoritative leadership, Parliament is in danger of losing its way.
This period of adjustment could not have been more difficult. The crisis in the previous Commission occurred just at the time when Europe was going up in flames! If it were not for Emma Bonino, in the face of the Balkans tragedy, the Commission simply would not have existed. However, the European citizens and peoples have been left with an impression of fragility, if not powerlessness and a sense of weakness in the crucial area - the area Europe was created for - of ensuring peace in our continent.
You spoke of the Europe of peoples more than the Europe of the institutions. It is the view and feeling of the European peoples that Europe is already one from the Atlantic to the Ural mountains, from the tundra to Anatolia. You rightly put at the top of the list enlargement of the Union to include those countries that are ready, and then you spoke of the different degrees of co-operation by drawing concentric circles of 'virtual Membership' to include nearby countries not yet ready to accede. You also mentioned a partnership with Russia and Ukraine and a cultural partnership with the Mediterranean countries. And encompassing all these circles is the joint and strengthened leadership with the United States of America.
Mr President, are you sure that this view is shared on the other side of the Atlantic? You will no doubt have read yesterday that the American Minister of Defence is already putting obstacles in the way of common European defence. And yet Mr CFSP is non other than the former Secretary-General of NATO. NATO' s borders already stretch to Warsaw and Budapest while Europe' s borders clearly end in Berlin.
Enlargement is the main priority, but it is not without its problems, both for the countries concerned and for the Union itself. And I am not only thinking of the disproportion between larger aims and a smaller budget. If we do not want to lose in substance what we gain in size, if we want to give a soul to the Europe of the single market and currency, if we want to regain the citizens' and people' s faith, we - Commission, Parliament and Council - must work together on what only a more robust foundation and new energy can bring: European citizenship, a Charter on Rights and a real Constitution. What is the point in having ensured free movement within one border yet maintaining fifteen different laws on immigration and political asylum? What is the point in having one parliament that is formed on the basis of fifteen different types of electoral system? A new frontier remains to the South, and a common citizenship: this is the perspective I would like you to focus on between now and January
Mr President, Mr President-designate of the Commission, esteemed Members of the Commission, ladies and gentlemen, Mr Donnelly accused us a short while ago of hypocritically making false attacks upon Commissioners-designate. I can only say that whoever heard Brian Simpson this morning would not have recognised him at all. That must have been socialist policy. Brian Simpson attacked Mrs Palacio quite unashamedly and for no apparent reason. I emphatically reject these attacks on her on behalf of my group. The facts of the matter are quite different to what was stated.
The Committee recognised Mrs Palacio' s professional qualifications by a large majority. The Committee has confirmed that the priorities which Mrs Palacio has set out orally and in writing reflect the opinion of Parliament. A majority of the Committee was also satisfied with Mrs Palacio' s answers to the Socialists' accusations in connection with the flax subsidy investigation in Spain. Mrs Palacio has convincingly shown that the investigating committee of the Spanish Parliament has rejected all accusations against her as unfounded. We decisively reject the attacks by the Socialists who take up this old theme again and again and repeatedly put forward accusations. We look forward to co-operating with Mrs Palacio.
You can gladly speak, Sir, when you have been allocated speaking time, but you will not steal the time allocated to myself!
However the collaboration with Mrs Palacio is to work, it will be decided in conjunction too with our colleague Mr Barnier, the Commissioner-designate for Regional Policy. Because of his political experience as a national minister and also as chairman of a regional assembly, Mr Barnier is in the best position to understand, apply and transpose regional policy. He said something which I found very convincing, namely: "Yes, we respect the principle of subsidiarity, that is to say, the Member States and the regions decide first, but, as a Commissioner, I am responsible for ensuring that the goals of regional policy are adhered to, and I shall take that responsibility seriously." In this respect, we also look forward to collaborating with you, Mr Barnier.
Mr President, one wonders what one can say in two minutes on the appointment of a Commission. I want to wish you all well: Mr Prodi, Mr Kinnock and everybody else who is taking on enormous responsibilities on behalf of the people of the European Union. They are enormous responsibilities because they relate to the way people will lead their lives over the coming decades. There are people in Europe killing each other because of differences over religion, ethnicity and nationality, there are people going to bed hungry, there are people sleeping outdoors and there are people without adequate health care. These are all problems that Europe has to solve in partnership, not only between the Commission and Parliament but also between the Commission, Parliament, the Member State Governments and the Member State parliaments. One of the things we should try and do over the next five years is to forge a closer partnership between national and regional parliaments and the European level.
If we are to develop a Europe in which our people have a share, we must give them a role in creating that Europe and sharing that Europe. The only way we will do that is if we give the social dimension of Europe - the social convergence that is needed in Europe - the same status as we give to monetary convergence and to economic convergence. We cannot create a Europe that the people will feel is theirs if we simply talk about economics and money all the time. We have to talk about social issues, culture and what concerns people in their daily lives. We have to demonstrate that the politics of this Union can solve their problems.
Mr President, I too was surprised by my colleague Mr Donnelly' s attack on my colleague Mr Van Velzen. Mr Donnelly appears still to abide by the old Marxist principle that the Socialist Party is always right and anyone who disagrees with this is wrong. But I did not want to talk about that today, Mr President, I wanted to speak, as co-ordinator of the Committee on Employment, about the hearing with Mrs Diamantopoulou.
The answers provided by this Commissioner-designate were, in principle, satisfactory. It is clear that not everyone was in agreement with all her answers, but everyone on the Committee on Employment feels that the answers she gave provide a sound basis for future co-operation. The same goes for the vast majority of the European People' s Party. This Commissioner is not one of those against whom the PPE rightly raised objections.
Nevertheless, a few comments need to be made here. The Commissioner-designate was not prepared to accept more intensive co-operation with the European Parliament as regards the Employment Pact and its further development. I refer now to the celebrated Cologne Summit. There is every risk of the successful Luxembourg process that we now have being swept under the carpet by the unsuccessful Cologne episode without parliamentary contribution. That is why the Commission must continue to involve Parliament in the process. Another critical point, which our British colleagues were particularly concerned to raise, is that concerning deregulation. The Commission should also pursue this issue, insofar as it can create employment. The position of non-governmental organisations in the social sector still has not been determined. A legal basis must be created as soon as possible which will enable organisations for the disabled, the elderly, children and families in particular, to create a real civil society at European level. The social dialogue is very important. Europe can count itself as lucky that the social dialogue has achieved so much. But the social dialogue, Mr Prodi, must never be a reason for the Commission and Parliament to renounce their political responsibilities. As long as Parliament' s role in judging the outcome of the social dialogue remains undetermined, there is a need for an interim solution.
To conclude, Mr President, I very much appreciate the fact that the Commissioner went into great detail during the hearing about my report, the aim of which is to bring about a kind of Luxembourg process in relation to security for the citizens of the Member States.
Mr Prodi, you are able to represent the aspiration to carry out what this House has been demanding for a long time. I was captivated by your comments to this Parliament when you said that you were going to act, that you were not going to be afraid of making mistakes, that you would prefer to get things right but that, if by taking decisions, you make mistakes, you would run the risk of making those mistakes. Congratulations. These are good intentions which we hope to see shortly reflected in deeds.
In the Commission on Budgetary Control, the members of the Group of the European People' s Party are primarily concerned with the need to be honest. The Committee of Independent Experts says that OLAF must be given the necessary resources to put an end to this aura of corruption which brought about the downfall of the former Commission.
But I believe that we must go further. We must soon adopt a genuine personnel policy which will ensure that those who work in the Commission - on whose successes and failures we depend so much - may work with a personnel policy which values merit. I asked Mr Kinnock whether those 500 or so vacant posts in the Commission were going to be filled. If you lack resources, why do you not fill the posts which this Parliament has authorised?
We want to see action soon. In a month' s time, the Council on Home Affairs will take place. This could be the moment to introduce those measures which the Committee of Independent Experts proposes, and which on the whole are common sense measures which should have been carried out long ago. This Parliament demanded some of them a long time ago.
Are you, Mr Prodi, ready to include those measures which will be dealt with in Helsinki? We want to see facts because time is at a premium, Mr Prodi. If tomorrow you receive the approval of this House - and I hope this is the case - you have a huge job to do on behalf of all the citizens of Europe. Make haste, Mr Prodi.
Mr President, I want to concentrate briefly on three matters. Firstly, Mr Prodi, I would remark that Mr Fischler was very well prepared on the matter of agriculture and provided convincing proof of his specialist knowledge. In the hearing before the Committee on Agriculture, probably one of the most important questions was that of Parliament' s participation in decision-making in the matter of Community agricultural policy. In this connection, my group expressly welcomes Mr Fischler' s statement that basic legislation affecting the way in which the general direction of agricultural policy is conceived should be decided as part of a joint decision-making process and that he would actively put forward this view at the future Intergovernmental Conference. Mr Prodi, I am assuming that you support Mr Fischler on these matters.
Secondly, a lot of time at the hearing was devoted not only to the outstanding questions concerning enlargement of the Union but also to the question of introducing the European agricultural model to the international stage in the future WTO negotiations and, above all, safeguarding it. Here too I can state, on behalf of my group, that it is clearly the settled will of the Commission to include such questions as, for example, socio-agricultural standards and European environmental provisions in the Millennium Round. Our colleague, Mr Garot, has already referred to this matter.
Thirdly: if, in the next legislature, the Commissioner-designate for Agriculture succeeds in listening more to the draft amendments introduced by Parliament and to parliamentarians themselves (as long as, it is only fair to say, the latter do not exceed the budgetary limits and do not put existing legislation out of force), then a majority of my group is of the opinion that the Candidate' s experience, skills and commitment suggest that he will do some good work as a Member of the Commission.
Mr Prodi, I am going to vote for you, but I confess that I am not going to vote very willingly. And if you bear in mind that a Spanish politician once said that the Spanish are characterised by their willingness, you can imagine the mood I am in.
Why am I going to vote unwillingly? Well, because I believe that what Europe needs are three things that in my language begin with "i" : ideas (ideas), ilusión (aspiration) and impulso (motivation). I believe that the speech which you have made today has suffered from a lack of all three. It has been a speech with no clear political objectives, no edge, and has been downright boring. You have said that you want the Commission to be the Government of Europe. So do I, but I believe that your speech has not been that of a President of a European Government but more like a speech of a Secretary-General of the United Nations.
I will give you an example of what I mean by specific commitments. The next European Council will cover constitutional reform. Mr Barnier made an excellent contribution before the Committee on Constitutional Affairs, and he made certain compromises, because this Parliament does not simply aspire to co-operating with the Commission. What was it that you said today: "the Commission and Parliament will co-operate" ? No, we already take co-operation for granted, it is in the tradition of the Community.
What we have wanted since 1997 is to prepare for the Intergovernmental Conference in conjunction with the European Commission. The Commission must consider this matter - and this Parliament will do the same thing - and these two institutions of the European Union will together try to produce a preparatory document to facilitate the adoption of agreements. You have not said a word about this although it has been the doctrine of this Parliament since 1997.
Therefore, Mr Prodi, allow me to give you a piece of advice. We have to make more commitments, we have to be less prudent, because the Europeans want a strong Commission, which works hard and strives for the interests of Europe. Mr Prodi, I believe that our citizens are going to demand this objective more and more every day, and not speeches void of commitments.
Mr President, Mr President of the Commission, I will not repeat what my colleagues in the PPE have already said and, as a member of the Belgian delegation, I will not introduce internal Belgian politics into this debate. To my mind, there is a double challenge facing this Commission: winning the confidence of Parliament and also, and especially, that of our fellow citizens.
As a Member for a border region between Belgium, Germany, Luxembourg and the Netherlands, I can describe for you the everyday expectations of many Europeans but, in particular, their lack of comprehension concerning the many instances of bullying which affect relations between our Member States. Investments, employment protection, health protection and fiscal policy are just a few examples of the points at issue. These problems are not those of a minority in Europe. No, Europe' s shortcomings in these areas are particularly sensitive issues on the national borders. They are everyday problems which, unfortunately, have only been acknowledged somewhat late in the day as problems for Europe as a whole. Devoting ourselves to these problems, Mr President, means winning over our citizens, in their work and with their problems. It is in their thinking and in their creative activity that we also have to win them over to the European idea.
This Parliament has given clear signs to the previous and future Commissions. We therefore expect genuine co-operation, and right from the start. We expect strengthened supervision, for EU funds are not anonymous in origin but are tax payments from all our citizens. We are also awaiting, however, a precise definition of political responsibility from this Commission. I shall express my confidence in you and your team because you alone at present bear the responsibility for this College and for its strengths and weaknesses. The power is in your hands, Mr President, to ensure that Parliament' s signals are correctly interpreted. One thing I know already. A highly critical Parliament will not be fobbed off for weeks with arguments about overall responsibility. Our vote of confidence is no blank cheque but an offer of constructive co-operation from many Members of this Chamber.
Madam President, this is the first or maiden speech that I shall make in this Chamber and in the tradition of the House of Commons from which I came, I should normally spend a great deal of time talking about the beauty of my area. But time does not permit it and I shall simply content myself by thanking those who sent me here for doing so and saying that I will try and serve their interests as best I can.
I shall not vote for the Prodi Commission. Firstly, despite my fondness for my former parliamentary colleague, Neil Kinnock, my party and I made a commitment at the European elections that we would not support any Commission which had within it previous members. Although I do not expect anybody else to support that, I hope those who disagree will understand that in a democratic society when you make a commitment to people who elect you, you try and comply with that commitment when you get elected.
Secondly, I shall not vote for this Commission because I do not believe that in real substance anything has changed in the last few weeks as a result of the hearings which we have had. We have not had enough time to question Commissioners; we have not had enough time to follow up with an interrogatory process. There has been not one individual vote in any committee on any Commissioner, not one Commissioner has been forced to withdraw as a result of the questions as to his suitability and not one Commissioner has accepted any sort of responsibility for the events of the past. Because we cannot vote for individual commissioners tomorrow and because I cannot individually record my vote in this Chamber that my colleague Mr Patten would make a fine Commissioner for External Affairs, I am left with simply no choice but to vote against this whole Commission in order to send a message to Mr Prodi and his colleagues that if and when they are elected they will respond to this Parliament; they will accept that it can no longer be business as usual and that we have to change our ways if we are to give the people of Europe the confidence they must have in this Parliament and its institutions.
Madam President, Mr President-designate of the Commission, I am also among those who tomorrow will vote "no" if something decisive still does not happen. And make no mistake, the discussion in the PPE Group this evening will still be very exciting. These are the reasons why I shall be voting "no" if no far-reaching change is to take place. Firstly, your Commission reveals a democratic deficit, Mr Prodi. The result of the European election is not reflected at any point in your team. I can appreciate why you' ve accepted a "green" Commissioner in view of the result achieved by the Greens in the European election. People will not, however, understand why ten Socialists are to be represented when they ask what influence their votes have really had upon the composition of the European Commission. And let us ask your predecessor, Mr Santer. Who, in this connection, has achieved any kind of success with the various national governments?
My second reason is the answers given by the Commissioners-designate at the hearings about the van Buitenen case. The citizens of Europe will not understand it if a new strategy is not at last applied here and those who care about transparency do not also finally receive stronger support in the Commission.
The biggest problem for me and many others, however, is the proposed successor to Mrs Cresson. I do not, of course, want to pronounce any legal judgement upon Mr Busquin. I do not represent Belgian justice, and none of us want to put him in prison. The question is that of how we can restore trust in the European institutions. Do you really believe that we can win the citizens' trust when the only answer we are ever presented with is "I have not been accused personally" ? Mr Busquin is involved in the Inusop affair and has not been accused for the sole reason that the case became statute-barred. This is an astonishing parallel to the case of the EU' s Balkans Co-ordinator, Bodo Hombach. And in the Dessault-Augusta affair it has since become very clear that he knew of an illicit fund. I wonder who can guarantee us that we will not have illicit funds in the Commission in future, in the DG XII or elsewhere, if this subject is not tackled in a better way than has so far been the case. So, Mr Prodi, you can still convince me by active intervention, but you must provide a very clear sign to Parliament and to the public. Otherwise, I shall be voting "no" tomorrow like a lot of other people. It won' t be a "no" vote for Europe but a vote for a clean, democratic and transparent Europe.
Mr President-designate, while I was listening to your address this morning, at one point you made me jump because you said 'the pensioners are here' .
I said to myself, "he has spotted me" , but you had your back turned to me. Thank you, Mr President, for having unintentionally quoted me because I have come to the European Parliament as leader of the Pensioners' Party to represent for the first time the needs of the elderly. So this statement by Mr Prodi, in which he went on to say that he will keep matters relating to pensioners in mind, has given me hope for what the next few years will bring.
I must say that I and the pensioners who sent me here to seat 270 of the European Parliament were pleased by the comment made by Mrs Anna Diamantopoulou. When she replied to one of my questions during the hearings - and we should point out what did not go well but also what did - she said that she is fully aware of the issue concerning the elderly who expect a pension which the fifteen Member States are no longer able to pay because the pension funds are weak and are in deficit.
The elderly live for too long, and we and our supporters will do our best to make our lives as short as possible, but I am afraid this will not be enough. So I hope that the European Parliament and the Commission will finally speak out for the elderly so that the fifteen Member States give them the respect they deserve and, above all, establish rules that ensure that the money people have to pay every month is safe, so that they will have a pension in the future.
Honourable Members, I should like to thank you for holding this long, interesting and very thorough debate. Many of you have pointed out that not much can be said in the space of two minutes, but I have taken full note of your remarks. Please excuse me if I am unable to answer all the points raised in depth because of the lack of time available. I have tried to group together the most important problems, namely those which may sway votes or determine a change of course by an institution.
First of all, however, allow me to turn again to the question of East Timor, a problem raised by Mr Barón Crespo, Mr Soares and many others. I wish to inform Parliament that at 2 p.m. today, I had a long telephone conversation with President Habibie of Indonesia, following his meeting with the Ambassadors of the 15 Member States of the European Union in Djakarta. During this conversation, President Habibie formally undertook - and I repeat, formally - to give all foreign journalists free and unlimited access to East Timor, to give full and unconditional support to the intervention by the United Nations, to create the conditions for this to take place as soon as possible and to make every effort to alleviate the conditions suffered by the population of East Timor, stressing that there are 200 million Indonesians facing difficult circumstances. Lastly, he undertook to respect the decisions taken by the people of East Timor. For my part, I told President Habibie that we would seek to monitor compliance with these conditions as strictly as possible and I told him that I would report the content of our conversation to the European Parliament, as I am now doing.
He then told me of his keen desire to maintain good relations with the European Union, a position we reciprocate in our desire to see the rights and dignity of the people of Indonesia respected, a point I impressed upon President Habibie. Commissioner Nielson has told me that we are doing everything in our power to provide direct aid and we shall use all possible channels. The problem is that it is not easy from a technical point of view and we are using all the organisations which currently have direct access, including the United Nations, the Red Cross and others.
A second point I should mention, of which I was reminded this morning, is that the committee chaired by Mrs Ana Palacio has called on Commissioner Bolkestein to consider resigning from his position as president of the Liberal International. Commissioner Bolkestein has now done so and has instead become honorary president of that organisation.
My third remark concerns a matter frequently raised in this House and one which I believe is in the thoughts of all Members of Parliament. I am referring to the important problem of organising measures to combat fraud. We have strengthened our anti-fraud campaign and shall continue to do so, but what we need is a specialised body of high-level inspectors - and this is not just a question of increasing the numbers - for I am firmly convinced that this is of crucial importance. As in any organisation which has grown, shall we say, more quickly than we would have liked, and has taken on new tasks, what is lacking - and the report of the five Wise Men provides an extremely useful analysis of this question - is an organisational model with the firmness and, above all, the necessary links to ensure that fraud can be prevented. Unfortunately the problem of fraud is on a vast scale and I can assure you that it will be the focal point of our activities, not least because these problems tend to occur where there are fewest controls, namely at the new frontiers of the European Union, the very ones which project our image to the outside world. Consequently, it is also a very serious problem from a political point of view.
With reference to other matters raised, such as food safety or air-traffic control, I would remind you of what I said in my earlier speeches to Parliament. As this is now the fourth time I have addressed this House, I am trying to avoid boring you by repeating the same things over and over again. Let me repeat, however, that I stand by what I said in my four previous speeches, which can be taken as a single statement of position.
Today, however, I wish to touch on a number of essential points. One vital issue - which everyone has mentioned - concerns transparency and openness. I have already stressed the importance of this issue. Transparency is an objective which goes beyond the mere fact of mutual openness on the part of institutions; it is the foundation, the social contract of the European institutions. On the basis of the Treaty of Amsterdam, we are being asked to legislate on the question of public access to documents. We must seize this opportunity - and we intend to do so - to open up this sector and ensure that all institutions and not just Parliament help to define the rules, which must be rules rather than general principles with operating rules derived from them.
With regard to certain specific documents, the problem remains, for example, of how to obtain documents just released by the Commission, which Parliament should receive before anyone else. This is right and proper and whenever the press asks to receive documents before Parliament, there is clearly a problem. I am afraid that there may be cases where the problem cannot be avoided because of procedure involved, but I am determined to ensure that it does not happen, while seeking also to speed up the information provided to Parliament. With this in view, we have already begun to make extensive use of electronic communications and I would also stress the Commission' s commitment to attend Parliament' s debates and discussions at plenary and committee level, since I believe that exchange of information is of the utmost importance.
Needless to say, this is a process which we must try out together and it will not be easy to do so. It is one of the most delicate issues, because Parliament too needs to be fully and actively involved. This means better links with the Commission' s decision-making process, not only at the planning stage but also as regards information and the decisions which each Commissioner - Commissioner-designate today and confirmed Commissioner tomorrow - takes and which must be distributed in an appropriate pre-established way.
I personally think that there are good reasons for supplying information about the Commission' s work too and, after the event, about the Minutes of Commission meetings, and we must reach precise agreement on this too. It has also been suggested that at least during the Strasbourg week, the agenda for plenary should include an item designed to inform Parliament about the Commission' s meeting. I shall devote a great deal of attention to these initiatives and I would also like a debate to be launched on the issue of confidential information. I consider that considerable progress has been made towards an interinstitutional agreement on this issue - I refer in particular to the discharge - and we ought to continue in this direction in the interests of mutual collaboration.
With regard to equality of the sexes, I feel it was quite right to raise the question. Unfortunately, it is a gradual process - we have made some progress, for example in the cabinets and the administration. I can only assure you that it will be high on the agenda, since it is linked, as many of you have said, to other problems of equality, not only of the sexes, and in the interests of avoiding other forms of discrimination which are habitually practised in our society.
Another series of questions dealt with the issue of assigning and modifying portfolios. The distribution of portfolios raises questions for me too. We have split the portfolios in what I myself consider to be an arbitrary way but I also think that it is the best possible distribution at the moment. For example, you asked - Mrs Theato asked the question a short time ago - whether it is appropriate for the budget and financial control to come under the responsibility of a single Commissioner. I feel that we must discuss these issues further. I consider the division of tasks to be sensible, decided in all good faith but on an experimental basis, and since I have the power, under the terms of Amsterdam, to redistribute these competencies, I believe I will be able to do so fairly easily. I am therefore devoting particular attention to the critical points; I would only ask you to put forward considered reasons so that a firm consensus decision can be reached.
Finally, the issue of the answerability of the Commissioners and possible sanctions, a problem which hovered over the hearings and which has come up several times today in your contributions to the debate - the issue of the answerability of the Commissioners and possible sanctions to be adopted in the event of behaviour which does not meet the standards of correctness which must be observed by the Commission, as by any public institution - the issue of fraud, on the one hand, and the issue of the behaviour of the government, hence the Commission, on the other.
I should like to make a distinction between two aspects: one is Parliament' s loss of trust in an individual Commissioner and the other the relationship with an individual Commissioner accused of criminal offences. I believe we must keep these two aspects separate, although they are part of the same set of problems.
As regards Parliament' s loss of trust, I should like to remind you that each Commissioner has undertaken to resign if I ask him or her to. A vote of no-confidence against an individual Commissioner by the European Parliament would obviously for me be a reason for the most lengthy, serious and thorough consideration. When I say 'reason for the most serious and thorough consideration' what I mean exactly is that I can undoubtedly not take lightly the wishes expressed by the European Parliament. However, I am well aware that politics and political dispute can also have unforeseen results and we must therefore consider the subject in depth and, above all, reflect on the fact that the Treaties do not provide for the possibility of individual sanctions. It must therefore be a non-political move, it must be dictated by the relevant authority, not by a legal provision which at present does not exist.
I obviously undertake to endeavour to ensure that every time this problem arises it will be tackled in the most decisive and clear terms possible. Finally, it is clear that in any case I will have to offer an explanation for any decision I take and I must of course offer it to Parliament.
Now I should like to talk about the other point, that is to say, a Commissioner called upon to answer criminal charges. I clearly understand your message and I would say that as far as I am aware, no Commissioner in the history of the Commission has yet been called upon to answer criminal charges. However, I do not object to considering hypothetical situations which have not happened but can always arise. I must say that, in any democracy, the fact that a member of the government may be required to answer criminal charges would seriously jeopardise the possibility of his continuing to carry out the mandate of minister. The same applies to the European Commission and a European Commissioner.
Today, of course, there has been much talk of criminal charges relating to acts of corruption; other types of charge, which are equally unpleasant, do exist and should be taken into account, but I think the talk has been restricted to criminal offences linked to corruption merely owing to the present context. However, we must not - and do not wish to - forget the existence of the rule of law, the right to a fair trial and the presumption of innocence. And let us not forget also the fact that our legal systems, which are so diverse throughout Europe, provide for different procedures between which it is often impossible to draw a meaningful comparison. Therefore, all issues of this nature must be approached with the utmost care, considered in good faith and then explained before Parliament. Situations of this kind need to be considered in depth so as to ensure that no political decisions are taken until a full and intimate knowledge of the facts at issue has been gained.
I would therefore assure you once again that in the event of such situations arising, I would examine the facts of each case with the utmost thoroughness.
I should like to conclude with a general comment. Mr Méndez de Vigo said that I would be voted in without any great enthusiasm. One could, of course, say that votes are votes, whether enthusiastic or not. But I believe it to be extremely important for a vote to be given with enthusiasm, since we are in not just any old Parliament and are about to embark on not just any old political project. We are heading in a wholly new direction, and one which has never been taken anywhere in the world. When I think about what monetary union really represents, I realise that nothing of its like has ever occurred in the past. When I think of these fifty war-free years in all the countries in and around the Union and of the wars outside those countries, I realise that we are not faced with something for which one can vote against one' s real wishes; we are faced with something which we must see as being a new frontier in the history of humanity. Will we be capable of taking up this difficult challenge? I do not know. What I do know is that I have attempted to do so by adopting the sort of tone appropriate to such moments: a tone of responsibility, in full awareness of the events which have occurred over the past ten months within the Commission, which needs to restore its credibility by keeping its word on each statement it makes and which cannot therefore at this present moment allow itself to make the ambitious pronouncements which are needed - and which I myself firmly believe are needed - and which we will be able to make only if we manage to elicit trust in each of the pledges we are now making. These pledges are, Mr Méndez, like all pledges on matters of detail, unexciting, because everyday life is not made up of important issues alone. But I can assure you that I am fully aware of the fact that we are faced with what I myself called 'a major project for Europe' .
If we do not succeed, it will obviously not take long for the grudging vote in favour to become a quite deliberate vote against. But it is this project which must bring us together; a project which you called for yourselves and which many of those who voted against also called for. All are looking for an appropriate response to the major challenges ahead; all are looking for a European project, a project for Europe, a project in which the impetus for a new Europe will be found not in the Secretariat or the Council, but in the Commission, the Council and Parliament.
This is what we intend to achieve, and I should like to thank those who have acknowledged that, despite the difficulties involved, we have put together a serious and balanced Commission. These are the two qualities on which I want us to base our work for the time being. In future, I believe that, starting with our programme in January, which is a strong programme, we shall also be able to offer you a Europe which has moved out of its period of crisis and can start building again, and which can thus be voted for not with a sense of resignation but with joy.
Madam President, since we still have some money left, I would like to remind Mr Prodi of the earthquakes in Greece. I noticed that he listened with some compassion and made some notes, perhaps to remind himself to include the issue in his rejoinder. It is a good opportunity, now that we have time, to hear Mr Prodi' s thoughts on a matter which has scarred the whole population of a Member State of the European Union.
Following your address this morning, Mr Alavanos, I had a long talk with Mr Kinnock about the earthquake. He is organising and co-ordinating the report on this subject, so I have not mentioned it now but I have taken steps in the meantime. Mr Kinnock told me that on Thursday he will be ready to give us an organised response on this matter.
Ladies and gentlemen, if there are no more interventions, I declare our debate closed.
The vote will take place on Wednesday at 12 p.m.
(Whilst waiting for the next debate, the sitting was suspended at 4.45 p.m. and resumed at 5 p.m.)
Budget for 2000
The next item is the presentation by the Council of the draft overall budget plan for the financial year 2000. The acting President-in-Office of the Council, Mrs Siimes, has the floor.
Mr President, ladies and gentlemen, today I have the great honour of presenting Parliament with the results of the meeting of the Budget Council of 16 July 1999 in Brussels. Firstly, I would, however, like to congratulate you all on having been elected to Parliament, and I hope that you will succeed when you take on your new tasks in your careers and lives.
The unyielding Balkan crisis overshadowed the budgetary procedures relating to the fiscal year 2000. The preliminary proposal of the Commission for the year 2000 budget had scarcely been completed when it became clear that efforts would be required from Europe to repair the damage caused by the conflict in that area and, in particular, in Kosovo. In addition, other recent events, such as the earthquakes in Turkey and Greece and the recent development in East Timor require those having control of the budget to react swiftly. Efforts such as these also place huge demands on finances.
The largest task of this budgetary procedure has been in the development of finances for the rebuilding operations in Kosovo. This became clear when the year 2000 budget was considered for the first time at the meeting with the parliamentary delegation on 16 July. On the basis of the aforementioned meeting, this matter became the most important issue of the negotiations between the parties with budgetary control in the year 2000 budget procedure. If the parties concerned are willing, it is however possible to find a solution which is satisfactory for both sides.
Both bodies having budgetary control presented their views on rebuilding Kosovo at the meeting held on 16 July. The rebuilding of Kosovo, and the solution to the Kosovo question, is the central prerequisite for the success of the budgetary procedure of the fiscal year 2000. The results of the first Conference of Donors held on 28 July are, however, encouraging from this point of view. Moreover, the estimates of damage which have been specified point to the fact that a complete financial package needs to be devised. Similarly for its part, the Union will respond to the financial needs arising from the earthquakes in Greece and Turkey and the needs in East Timor, as I mentioned earlier.
Next, I would like to introduce the results of the first hearing of the Council regarding the year 2000 budget, after the fruitful Conciliation Meeting arranged with the parliamentary delegation. Our procedure is based on the new agreement between official bodies drawn up on 6 May 1999 concerning an improvement to the budgetary procedure and discipline with regard to the budget. It is important to observe both the framework proposed in the new agreement between official bodies concerning expenditure, and also the detailed procedures contained within it to improve co-operation between official bodies.
We dealt with the matters affecting the financial year 2000 in accordance with the following principles. Firstly, in the autumn, under the new agreement between official bodies, the letter of amendment is examined. This relates to expenditure connected with agriculture and with the agreement on fishing, so that it is possible to take account of new estimates on the need for grants without, however, excluding a reduction in the level of grants in terms of less agricultural expenditure. Secondly, it has been decided to observe commitments as regards construction tasks. Thirdly, a clear focus is defined for the budget allocations allotted to other policies, and it is the intention to retain some flexibility within the framework of the maximum figures of the categories of the Financial Perspective.
When we studied the preliminary draft budget in general terms and also the overall growth, we started from the assumption that in preparing the year 2000 budget, at least the same degree of discipline would be observed as in the preparation of national budgets. Our procedure, as regards administrative expenditure, was based for its part on the following principles: firstly, the growth of all relevant expenditures is limited, excluding unavoidable exceptions; secondly, after the possibilities for restructuring of activities have been thoroughly studied, new measures are established in a limited way for known areas and, thirdly, concerning evaluation of those measures, the procedure will not be changed or corrected for reasons of political expediency except in particularly well-founded cases. We also consider it appropriate to observe the approach used in approving the 1998 and 1999 budgets and to decide on the total allocations to be bestowed on small official bodies.
In accordance with the above-mentioned principles, agreement has been reached on a number of important decisions of the expenditure category, which I will briefly introduce now.
As far as agriculture is concerned, we followed the same discipline in our decision as we applied to other areas of the budget. We introduced a fixed reduction of EUR 375 million for allocations relating to marketing. We retained the allocations proposed for expenditure relating also to rural development and accession measures which were in the preliminary draft budget. The section of the budget relating to agriculture would also be based, as far as possible, on current information and, in accordance with this, the Commission will update the information for the preliminary draft budget during the autumn by means of a letter of amendment. We will continue to examine the expenditure associated with agriculture on the basis of that letter of amendment in order that we may be able to draw up a final decision on the matter.
We decided, with regard to construction programmes, to reduce advance payments of commitments with regard to the new construction programmes by 3.5%in the year 2000 instead of 4% as suggested in the preliminary draft budget, which means that the payments would be reduced by EUR 1,023 million. This reduction is necessary in limiting the growth of payments to 2.8% as opposed to the Commission' s recommended 4.7%. It does not require any change of regulations nor does it reduce the reserved funds for construction which will be received by the Member States during 2000-2001. As regards construction work, we also take into account the request put forward by the European Parliament during the Agenda 2000 negotiations and we decided to create a new point in the budget for Community urban initiatives. Commitments for this would be EUR 102 million and actual payments would be around EUR 28 million. The commitments which we have allotted constitute one seventh of the sums agreed for the entire fiscal period.
In discussing the expenditure associated with internal policies, we stressed that it is important to stick to those principles which form part of the discipline of the budget for the new agreement between official bodies, and part of the improvement of the budget procedure. We paid particular attention to the estimates of payments for possibilities of use and the size of approved programmes within the co-decision procedure. Commitments have also been reduced by EUR 129 million and the allocations for expenditure by approximately EUR 216 million.
As regards the strategy promoting the accession of new Member States, we have reduced the payments by EUR 121 million. We considered that smaller payments were required to promote the strategy for accession, and that it did not call for funding at the levels proposed by the Commission in its preliminary draft budget.
As far as administrative expenditure is concerned, we determined the total administrative allocation for all official bodies, including the European Parliament and the Parliamentary Ombudsman, to be EUR 4,664 million, which means an increase of 3.6%on the allocation for 1999.
In accordance with the view of the Council, the resources to be directed towards aid and rebuilding work in Kosovo are definitely to take priority in the draft budget. In the view of the Council, they may be taken from the maximum grants of the new financial framework relating to expenditure connected with external actions by redeploying those funds. For this reason, we decided to make a provision for rebuilding Kosovo, which contains a commitment of EUR 500 million and EUR 280 million of payments. This provision was made by reducing the usual grants which the Commission had allotted to other points of the budget in its preliminary draft for other external actions. The Council does not consider it necessary to change the upper limit of category 4 to restrict expenditure for the year 2000. The creation of a provision of EUR 500 million, approved by the Council, is based on the preliminary estimates of the amount required, which the Commission presented. In the course of time these figures may even prove to be overestimates. On the other hand we must be prepared to allocate funds to improve the situation in Turkey following the earthquake, as well as for the needs of the humanitarian aid required for East Timor.
As for external actions, we decided in the Conciliation Meeting with the Parliamentary delegation on 16 July to increase commitments by EUR 7 million to EUR 40 million which the Council intended to include in the draft budget for the expenditure relating to Community foreign and defence policies. We approved the budget structure for the expenditure in question and your proposal relating to the nomenclature.
I will now summarise the Council' s decisions on the effect on grants included in the draft budget.
First of all, the commitments total EUR 92.3 billion. This is a reduction of EUR 4.5 billion or 4.7% in comparison with 1999. Payments total 87.9 billion, which is an increase of EUR 2.3 billion or 2.8% in comparison to the budget for 1999. As a second point, the total sum of payments corresponds to 1.09%of the Community' s gross domestic product. Thirdly, the upper limits for external actions and internal policies leave latitude to the tune of EUR 222 million and EUR 22.5 million below the maximum sums of the Financial Perspective.
Finally, I would like to thank all those members of the delegation from the European Parliament who took part in the discussions of the Budget Council held on 16 July, and also all of those people who are no longer Members of Parliament. In addition, I await with interest the continuation of co-operation with the present Parliament, and in particular with Terence Wynn, who I would like to congratulate on being selected as Chairman of the Committee on Budgets. I also look forward with interest to a continuation of co-operation with both rapporteurs responsible for the fiscal year 2000, Jean-Louis Bourlanges and Kyösti Virrankoski. Our common aim is to secure the successful outcome of the year 2000 budgetary procedure, a task which our official bodies have been capable of carrying out in previous years. The successful co-operation of those having control of the budget is based on mutual trust. For this reason I hope that both budgetary powers will stick to the these issues for which a consensus was reached in the unofficial trialogue held last week, and that supplementary budget 4/99 can be approved as it is without amendments or delays arising from any amendments.
Mr President, ladies and gentlemen, I take the floor to express my perplexity and to say that this Parliament is being presented with the budget of the outgoing Commission before we have elected the new one.
I believe that, within the context of turning the European Parliament into a genuine parliament, we are doing something that never ever happens in State institutions. It is the incoming government - which won the elections - which presents the budget and it makes no sense that the Commission that has resigned now obliges us to debate a budget which, in any event, has been initially drawn up by it.
I say this in the context of European construction. Mr Prodi, you have said that you want the Commission to be a genuine European government and Mr Poettering, Chairman of the main political group in this Parliament, has even spoken of this role for Parliament in relation to the Commission.
I wish to add - and I am sorry to cause any Member uneasiness - that the new Members like myself have felt most uneasy because we are dealing with amendments to a budget which we did not know and approving amendments to a budget which has still not been presented. It is an absurd situation and I believe that - although I do not want to request any measures at the moment - legal measures will be required in the near future.
Sir, I think your question can be answered quite simply. The budget procedure for the financial year 2000 does not in fact begin today. Instead, we have already previously had a debate on the subject in this Parliament. At that time, the Council had been dealing with the matter, and we are now about to discuss what the results of the Council's recommendations are. Now, it is quite simple. We have a Commission which is still in office and of which Mr Liikanen is a member, responsible for the budget. The new Commission only takes office when we as a Parliament tomorrow approve its appointment and after the Commissioners, at 12.00 p.m. on Thursday in Luxembourg, have taken their oath of office before the European Court of Justice. From that time on, Mrs Schreyer is responsible. Until then, Mr Liikanen is responsible, and that is why he now also takes the floor.
. Mr President, the sooner this transition period is over, the better for all of us: as soon as Parliament has confirmed the new Commission, competences can be transferred to the new Commissioners.
Firstly, I wish to state very briefly that the budget is a legal obligation of the Commission under the Treaty. The Commission-in-office must handle the budget - it has no choice but to do so.
I have only very few comments regarding the draft budget adopted by the Council: it proposes a cut of EUR 430 million in commitments and EUR 1.7 billion in payments. While these cuts are quite normal at this stage of the budget procedure, they are this year supplemented by a substantial redeployment of EUR 430 million in category 4 - external actions - to finance the Kosovo reconstruction of EUR 500 million.
Although redeployment appears necessary to finance this new priority, one must take account of the fact that too great a redeployment risks destabilizing the budgetary and political balance in external relations. Redeployment should be the main source of financing of the Kosovo action but it may have to be supplemented by other means.
As far as agricultural expenditure is concerned, the new Commission will come back at the end of October with new forecasts in its now traditional letter of amendment which has been agreed by the institutions.
I take note of the Council' s overall concern to improve the situation of the outstanding commitments by following most of the Commission' s requests. In category 2 - structural actions - where payments can be reduced due to the proposal to adapt the payment on account from 4 to 3.5%: this can be done without major difficulties.
Finally, however, I would like to draw your attention to an important inconsistency in the Council' s decision. The Council proposes to increase the Commission' s administrative expenditure by only 0.9% while it foresees an increase of 3.5% for the other institutions. The Council has achieved its reduction by assuming that the Commission would increase the number of vacant posts and thus realise important savings. This aim goes against what the European Parliament has wanted for many years and what the Commission has undertaken to do, namely to reduce the number of vacant posts.
All in all, the key to success in this year' s budgetary procedure is the financing of the EUR 430 million needed for the reconstruction of Kosovo and of Turkey following the earthquake. I am sure that the new Commission will look into this matter as one of the first priorities and come forward with a balanced proposal.
Mr President, can I just make a point to our colleague at the back who came in on a point of order, which was not actually a point of order but a criticism. On this occasion the Commission is not presenting anything - it is the Council which is presenting its draft budget. And on an occasion like this the Commission is not necessarily the enemy - in fact it is quite a friend. The opposition is these people here! Let us not lose sight of the fact that a budget has been presented to us today.
That is no condemnation of the President-in-Office, for whom I have great regard. Also Mr President, as you said, this process has gone on for several months. A lot of people have been involved and a lot of hard work has gone into it. I want to name two people who have been very much involved. One is Mr Samland, the previous Chairman of the Committee on Budgets, who left Parliament at the end of the last mandate. He worked tirelessly right up to the end to make sure that we could get the cooperation between the Council and Parliament that we need to get the budget we all want in the year 2000. The other person I want to thank is Mr Liikanen. As Commissioner - or Commissioner-designate - this is probably the last time you will sit here on a budgets issue. We have not clashed over the last few years but have had opportunities to try and solve a lot of problems. You deserve the praise of this Parliament for the work you have done in the budgetary areas and especially in some of the areas where you have tried to change things within the Commission. I should like to wish you well for the future.
Mr President, that has got the nice bits out of the way. Let us now get down to the budget. Let us not get this debate mixed up with tomorrow' s debate on the supplementary and amending budgets 1, 3 and 4 for 1999 because, when the President-in-Office says that this spirit of cooperation is based on mutual trust (that is what I wrote down) between the institutions, I only have to remind the Council of what it did with supplementary and amending budgets 1 and 3 and our reaction to it. That had nothing to do with a spirit of cooperation and it certainly did not breed mutual trust.
I am reminded of a story I once told Mr Liikanen. Mrs Dührkop, when she was the rapporteur, likened the harmonious relationships to a symphony being played on a grand piano. It reminded me of a famous comedy duo in the UK - Morecombe and Wise - where Eric Morecombe was playing a grand piano and making an awful noise and André Previn said to him "You' re playing all the wrong notes" , to which he replied "I' m playing all the right notes, not necessarily in the right order" . We have to get the right notes between the Council and the Parliament playing in the right order if we are to have this harmonious relationship.
Madam President-in-Office, you reminded us of those areas where we did get agreement in the trialogues, about the letters of amendment in the autumn, about the commitment appropriations in the Structural Funds and about what our clear priorities should be. You also said that the budget should have the same discipline as national budgets. We have always considered that this Parliament' s Committee on Budgets and Parliament itself are extremely prudent. They do not go out of their way to make problems in the budget or to waste taxpayers' money.
Our problems are caused in the main in Member States, where 85% of EU money is actually administered and 85% of our problems occur. If we had more cooperation with the Member States we would not have as many problems. Also, there are many Member States' national budgets which are running deficits. That is one thing we cannot do.
On the different categories, on Category 1 I would agree with the President-in-Office when she said that agricultural expenditure should be based on up-to-date facts. That is why we agreed on an ad hoc procedure; that is why we agreed on the letter of amendment in the autumn. But for the life of me I cannot see why you have actually made cuts in Category 1. If we are waiting to find out what the latest situation is, why have we made reductions in Category 1 already? It just seems to be an exercise of taking money out of the system because that is the thing to do to please the Member States.
As for Category 2, we may have the commitment on commitment appropriations but we certainly do not have the same understanding when it comes to payments. Taking EUR 1billion from payments, once again, is just a burden for the future. The Member States have to pay some time. It is no use trying to dodge the fact or hide it away. It will not go away. That money has to be paid for sometime. We would argue that now is the right time and that decision should not be delayed.
Looking at the reductions made in Category 3, there are many areas where we will disagree and agree to disagree.
In Category 4, the 10% across the board cut - I am now speaking for Parliament before it has decided this - I would assume is absolutely unacceptable. Yes, Kosovo is a priority; yes, we do want to make sure that funds are available for East Timor and earthquake victims in Turkey. But the way to do that is by a revision of the financial perspective. That will be our position, I am sure. Yes, we want a solution. We do not want confrontation between our two bodies but at the end of the day we want to make sure that development, other sections of Category 4 and external expenditure are not disadvantaged. If money cannot be spent then we will look at those areas where it may have to be reduced. But a 10% across the board cut is not the way to do it.
On Category 5, the sad part is that we still see no solutions being proposed by the Council on how to solve the problem of pensions within the institutions. I am sure my colleagues Mr Bourlanges and Mr Virrankoski will add to my comments. We look forward to our first reading next month when the Council will get a pretty good idea of our opinion of its draft budget.
Mr President, I would like firstly to express my agreement with Chairman Wynn' s words on the timely nature of this debate. This is a debate taking place between the Council and Parliament. As far as I know, the Council-in-Office is not currently involved with the appointment procedures. I think that this is a shame, because I would have been delighted to appoint Mrs Siimes. But this is not our role. Tomorrow we will be appointing the incoming Commission. I am also delighted to have this last opportunity to deal with Mr Liikanen in his present role, before the metamorphosis which will have taken him, the day after tomorrow to a new post. I would like to take the opportunity this debate has given to me to say that although our exchanges have sometimes been rather harsh, we have always appreciated the talent, seriousness and the extremely open and cordial nature which have characterised the way we have worked together.
Basically, Mr President, Madam President-in-Office of the Council, ladies and gentlemen, I have to say that the Commission' s draft budget did not really impress us, and that we are disappointed with the Council' s budget proposal. The reason this draft failed to impress us is that it was brought in at a time when the Commission was not really in a position to make sound financial forecasts. This made its work appear somewhat unreal, particularly because it could not, and with good reason, absorb the crisis in Kosovo and its financial consequence and, finally, for reasons which do not strike us as being particularly satisfactory, because it refused to respond to the concerns expressed by Parliament on the issue of administrative reform. In our budgetary advice, we had asked for a progressive dismantling of the TAOs.
In our budgetary advice, we asked for a detailed evaluation of personnel requirements and of the capacity to act that the Commission thought it had with its current staffing level. We did not find you to be particularly enthusiastic on these two points.
We were disappointed Madam President, I shall not pretend otherwise, with the Council Budget. We found category 1 disappointing. We still do not understand why, for what purpose, with obligatory expenditure, you are enforcing massive reductions across the board. The argument given to us by certain representatives, according to which this is due to the changing monetary situation, seems to us, I must remind you, to be contrary or opposed to the very precise rules of our financial regulations.
Nor do we understand why, in category 2, you have reduced payment credits even though there might be several technical justifications for them.
In category 3, we can see clearly that although you may have performed a good job for the large programmes, which means all those which stopped at the co-decision stage, everything that concerns Parliament directly and specifically, on the other hand, you have sacrificed. You defend what is ours, you defend what belongs to both of us, but what belongs to us alone, you hold in contempt.
In category 4, you know the extent of the problem. You have tried to fit into this category a whole range of problems which do not fit: the "fishing" agreement on Morocco, and especially the enormous funds, estimated to stand at around 500 million for Kosovo, and that is without expanding the category any further. The result of this is that your proposal would be, as we say, robbing Peter to pay Paul - to sacrifice the priorities established by yesterday' s legislative and budgetary authorities for the sake of tomorrow' s priorities. We do not feel that this is a good policy.
In category 5, finally, we note a great reluctance to tackle the problem of pensions. We consider this to be a serious matter. We would also like to see a little more solidarity in supporting the much-needed changes to the Commission' s administrative structures. I think that, to sum up our complaint about your budget proposal, you seem to be simultaneously insulting the past, the present, and the future.
You are insulting the past, for the reasons I have just mentioned. As soon as you think that tomorrow' s priorities should be financed by sacrificing hitherto accepted priorities, you are acting unacceptably. We know, and you were quite right to remind us, that the Commission will have greater responsibilities in terms of foreign policy. It must fulfil these responsibilities.
You are insulting the present, because you are making no provision for the efforts necessary for credit payments.
You are insulting the future finally; by the way you are ignoring or treating indifferently the high stakes which await us in the areas of administrative reform and retirement.
So we will be having a constructive dialogue, Madam President. I have confidence in your ability to co-operate. But I want you to know that our dialogue will be difficult. We will not accept the interinstitutional agreement that we signed and ratified becoming a yoke around our neck. Co-operation, yes. The sacrifice of the European Union' s fundamental priorities, no. We will certainly ask you for a revision of the Financial Perspective whenever this proves necessary.
Mr President, before I start I want to welcome you, honourable Minister, to the European Parliament and to its plenary part-session. At the same time I want to thank Commissioner Liikanen especially for his valuable co-operation. Your work with Parliament has been transparent, decent and honest.
My own maiden task relates to the administrative course of the year 2000 budget, which affects more institutions than the Commission and the Council. The combined budget for these institutions is EUR 1,288 million. This is a 3.66% increase on last year' s budget. The addition is remarkably large though it is within the framework of the currently valid agreement between official bodies. The budget of the European Parliament does exceed the share agreed by Parliament itself in accordance with the gentleman' s agreement, which is 20% of category 5, because it currently stands at 20.3%. This naturally means that some pressure for cuts is directed at Parliament' s budget in the hearing.
Recently, the European Parliament has observed great discipline in budgetary policy. In the staffing policy of the official bodies, great moderation has been observed, which meant that staff increases were less than in the previous five-year period. Between 1995 and 1999, Parliament' s staff increased by eleven people, and likewise, the staff of the Court of Justice increased by eleven people. The Court of Auditors received a considerable increase in resources in 1997, and it grew to have a total staff of 49 officials. The Committee on Employment and Social Affairs as well as the Committee on Regional Policy increased their staff by ten people. This has been achieved by employing a deliberate staff policy and by redeployment of tasks. We therefore have a good inheritance which we should cherish.
Now a change is threatening this development, in which the EU is attempting to save taxpayers' money. Different institutions are aiming to gain substantial increases in the number of posts. In connection with this, it must be stressed that the European Parliament is an important example. If the European Parliament attempts to increase its own staff considerably, this is a clear signal to other institutions. The same can be said concerning the promotion of grades. For this reason, the European Parliament has to create alignment in this budget hearing concerning the budgets for the next few years. Now it must be decided what kind of disciplined staffing policy the European Parliament wishes to follow, because it has quite a lot of authority in this matter. I want to stress that in leading the way for the other EU institutions, the European Parliament cannot evade its responsibility in this matter.
My predecessor in this post, Edith Müller, drew attention to activity-based budgeting. Put concisely, Parliament directs money to official bodies for administration as a lump sum, and each official body can itself decide on the basis of its own unique organisation about the salary grades to be imposed and increases in those grades. I support this idea fully. The fact of the matter is that activity-based budgeting is the only sensible way of developing administration of staffing in the different institutions. It is not particularly sensible that the Committee on Budgetary Control and the President of the Council discuss the establishment of one C-grade when there are 1,776 C-grades in Parliament. It is much better to discuss allocations and grant them without analysing them in minute detail.
This point of view also accords with the report from the Group of Independent Experts. It emphasises the need for personal responsibility as well as economic responsibility at lower levels of the official machinery. The only means of stressing this responsibility for improving the administration as well as for improving the supervision of the financial management is to delegate this power and responsibility to lower levels. At the same time, we must improve one urgent problem in particular, namely the slow payment transactions of the EU. It is incongruous and objectionable that the EU needs longer payment times than Member States or enterprises whose budgets can be many times the size of the EU budget when compared.
The development of staffing policy must be regarded as an important part of EU policy. Activity based budgeting, the division of allocations and responsibility amongst lower levels of the administrative machinery, an efficient monitoring of monetary transactions as well as emphasising personal responsibility still require a lot of work. These issues must be clearly borne in mind when staffing legislation is reformed in the next few years. Therefore, and for this reason, it is possible to strongly agree with the Council' s demand that the Commission must set about preparing new regulations on staffing. With these thoughts in mind, I would like to consign the Council' s budget proposal to a reading in the European Parliament.
Mr President, ladies and gentlemen, thank you for the speeches given here. I would like to focus on commenting closely on one issue, but an issue which is important, called category 4 or, put more precisely, Kosovo.
In the first place, and as I said in my own speech, my view is that the question of providing the necessary finances for Kosovo will surely come to be one of the most central and dominant elements of the autumn budgetary process. The Council view has been that we make the creation of a reservation for Kosovo a priority. It is true that part of the funds allocated to category 4 have been cut, but the Council cuts expressly mean a reduction with regard to the Commission' s proposal when compared with 1999. In accordance with this view, most of the allocations belonging to category 4 have grown in comparison to the budget of the past year, and on the other hand, there are also points under category 4 to which no cuts at all have been applied. Within the framework of these regulations, Kosovo has been regarded as an absolute priority.
As regards the references made by both Mr Wynn and Mr Bourlanges concerning the agreement between official bodies and other financial means other than those newly allocated, I can state the view of the Council to be that it is possible to limit the reservation for Kosovo by means of a completely new allocation or by a transfer of allocations, but the Council is honouring the agreement between official bodies and all of its points. I have stated on many earlier occasions that we have to expect consistent estimates of the requirements concerning the rebuilding of Kosovo. Up to now the results of the estimates of what is required have been encouraging to the extent that the estimates of what is required for aid have fallen rather than increased as matters have progressed.
In the agreement between official bodies, it is stated that before the financial framework is exceeded, other ways of attending to finances will be clarified, and this the Council has done in accordance with its own views. On the basis of current information, we assume this to be sufficient, but we are, of course, ready to debate this issue in the light of better information because, as we all know, acceptance of the budget requires that both official bodies with budgetary control come to a consensus on the issues. As I stated at the outset, if we go down the path of effective co-operation and trust as well as a desire to seek mutual solutions, we will surely be able to reach the end of this process, or the year 2000 budget, together.
Mr President, I just wanted to ask the Minister if it has been thought to include the International Monetary Fund in these discussions about financial resources for East Timor, Turkey and Kosovo so that we do not have to bear the burden alone.
Mr President, this point of view on the inclusion of the International Monetary Fund is the kind of matter which the Council itself must study for its part. In general, when assistance is the matter under consideration, it would be a good idea for all of the parties concerned who are, in one way or another, dependent on currents of money flowing in some direction, to assemble around the same table.
Thank you, Minister.
The debate is closed.
The vote will take place tomorrow at 12.00 p.m.
(The sitting was closed at 5.53 p.m.)